UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2016 Item 1: Schedule of Investments Vanguard U.S. Value Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (99.3%) 1 Consumer Discretionary (4.9%) Best Buy Co. Inc. 204,656 8,733 Lear Corp. 61,392 8,126 International Game Technology plc 298,848 7,627 * Liberty Media Corp-Liberty SiriusXM Class A 212,974 7,352 Target Corp. 97,543 7,046 * Cooper-Standard Holdings Inc. 60,381 6,242 Darden Restaurants Inc. 66,735 4,853 Garmin Ltd. 74,622 3,618 Whirlpool Corp. 18,346 3,335 * Burlington Stores Inc. 26,257 2,225 News Corp. Class B 183,269 2,163 Regal Entertainment Group Class A 101,371 2,088 Children's Place Inc. 20,317 2,051 Cooper Tire & Rubber Co. 44,549 1,731 PVH Corp. 17,331 1,564 * Iconix Brand Group Inc. 151,064 1,411 * Liberty Media Corp-Liberty SiriusXM Class C 39,472 1,339 Rent-A-Center Inc. 71,511 804 AMC Entertainment Holdings Inc. 19,906 670 Callaway Golf Co. 49,027 537 Barnes & Noble Inc. 33,315 371 International Speedway Corp. Class A 7,989 294 Consumer Staples (7.5%) Procter & Gamble Co. 255,452 21,478 Wal-Mart Stores Inc. 278,974 19,283 Philip Morris International Inc. 108,305 9,909 Tyson Foods Inc. Class A 146,534 9,038 Colgate-Palmolive Co. 136,886 8,958 Conagra Brands Inc. 209,251 8,276 Dean Foods Co. 357,687 7,790 Universal Corp. 79,363 5,059 PepsiCo Inc. 43,789 4,582 Nu Skin Enterprises Inc. Class A 80,526 3,848 Ingredion Inc. 30,591 3,823 Fresh Del Monte Produce Inc. 59,788 3,625 * Post Holdings Inc. 27,619 2,220 Ingles Markets Inc. Class A 44,457 2,138 * Omega Protein Corp. 48,477 1,214 Walgreens Boots Alliance Inc. 11,647 964 *,^ Herbalife Ltd. 12,430 598 SpartanNash Co. 11,382 450 Mondelez International Inc. Class A 7,166 318 Energy (12.9%) Exxon Mobil Corp. 535,279 48,314 Chevron Corp. 190,324 22,401 Devon Energy Corp. 228,485 10,435 Valero Energy Corp. 136,115 9,299 Cimarex Energy Co. 63,199 8,589 Apache Corp. 134,105 8,512 * Energen Corp. 145,158 8,371 * Newfield Exploration Co. 189,330 7,668 * Rowan Cos. plc Class A 375,482 7,093 Schlumberger Ltd. 78,518 6,592 ^ Ship Finance International Ltd. 443,204 6,582 *,^ EP Energy Corp. Class A 922,146 6,040 Ensco plc Class A 544,225 5,290 * Transocean Ltd. 325,046 4,791 * Denbury Resources Inc. 1,125,646 4,142 * Laredo Petroleum Inc. 275,930 3,902 * Sanchez Energy Corp. 395,855 3,575 Baker Hughes Inc. 54,424 3,536 Occidental Petroleum Corp. 42,405 3,021 * Diamond Offshore Drilling Inc. 165,382 2,927 * Rice Energy Inc. 120,818 2,579 * Chesapeake Energy Corp. 284,672 1,998 Spectra Energy Corp. 43,259 1,778 ^ RPC Inc. 71,443 1,415 *,^ Seadrill Ltd. 353,602 1,206 EOG Resources Inc. 11,398 1,152 * McDermott International Inc. 145,119 1,072 * Gulfport Energy Corp. 44,809 970 Scorpio Tankers Inc. 180,902 819 * International Seaways Inc. 58,011 814 * Overseas Shipholding Group Inc. Class A 174,033 667 Financials (27.2%) JPMorgan Chase & Co. 547,416 47,237 Bank of America Corp. 1,649,069 36,444 * Berkshire Hathaway Inc. Class B 184,837 30,125 Citigroup Inc. 506,504 30,102 Wells Fargo & Co. 419,811 23,136 American Express Co. 201,487 14,926 Prudential Financial Inc. 132,382 13,776 Capital One Financial Corp. 152,662 13,318 Bank of New York Mellon Corp. 280,105 13,271 PNC Financial Services Group Inc. 107,604 12,585 Goldman Sachs Group Inc. 49,940 11,958 Discover Financial Services 154,040 11,105 Aflac Inc. 156,970 10,925 Fifth Third Bancorp 404,608 10,912 Regions Financial Corp. 705,802 10,135 US Bancorp 187,146 9,614 Everest Re Group Ltd. 39,124 8,466 Navient Corp. 511,754 8,408 * E*TRADE Financial Corp. 229,877 7,965 Universal Insurance Holdings Inc. 278,526 7,910 Assured Guaranty Ltd. 206,872 7,814 * Walker & Dunlop Inc. 236,382 7,375 SunTrust Banks Inc. 117,854 6,464 State Street Corp. 78,216 6,079 Reinsurance Group of America Inc. Class A 47,614 5,991 * INTL. FCStone Inc. 147,113 5,826 Unum Group 115,558 5,076 RenaissanceRe Holdings Ltd. 31,012 4,224 * Flagstar Bancorp Inc. 153,177 4,127 Heritage Insurance Holdings Inc. 237,739 3,725 ^ Banc of California Inc. 196,226 3,404 Primerica Inc. 42,158 2,915 Thomson Reuters Corp. 63,125 2,764 Ameriprise Financial Inc. 23,506 2,608 Travelers Cos. Inc. 19,609 2,401 * HomeStreet Inc. 75,148 2,375 Maiden Holdings Ltd. 97,628 1,704 Torchmark Corp. 15,113 1,115 Popular Inc. 24,520 1,074 American International Group Inc. 12,566 821 * World Acceptance Corp. 12,400 797 Federal Agricultural Mortgage Corp. 11,430 655 Nelnet Inc. Class A 5,725 291 Arlington Asset Investment Corp. Class A 17,754 263 Health Care (9.7%) Johnson & Johnson 344,916 39,738 Merck & Co. Inc. 391,036 23,020 Pfizer Inc. 452,202 14,688 Baxter International Inc. 222,563 9,868 Aetna Inc. 71,410 8,856 * HCA Holdings Inc. 114,496 8,475 * WellCare Health Plans Inc. 58,877 8,071 * Quintiles IMS Holdings Inc. 100,105 7,613 * Express Scripts Holding Co. 106,366 7,317 Medtronic plc 71,922 5,123 * INC Research Holdings Inc. Class A 87,800 4,618 * Charles River Laboratories International Inc. 36,153 2,754 * Healthways Inc. 115,096 2,618 Bristol-Myers Squibb Co. 27,618 1,614 Danaher Corp. 14,178 1,104 Anthem Inc. 7,287 1,048 Eli Lilly & Co. 7,754 570 Hill-Rom Holdings Inc. 5,438 305 Industrials (10.2%) General Electric Co. 1,093,286 34,548 Delta Air Lines Inc. 188,835 9,289 L-3 Communications Holdings Inc. 55,990 8,517 Global Brass & Copper Holdings Inc. 245,364 8,416 SkyWest Inc. 230,193 8,391 Huntington Ingalls Industries Inc. 44,847 8,260 GATX Corp. 132,049 8,132 General Cable Corp. 419,363 7,989 Owens Corning 154,012 7,941 Spirit AeroSystems Holdings Inc. Class A 131,754 7,688 Alaska Air Group Inc. 74,907 6,646 BWX Technologies Inc. 138,367 5,493 Quad/Graphics Inc. 165,025 4,436 * Wabash National Corp. 213,225 3,373 United Technologies Corp. 28,967 3,175 * JetBlue Airways Corp. 140,340 3,146 * United Rentals Inc. 28,933 3,055 * ACCO Brands Corp. 228,313 2,979 * Chart Industries Inc. 76,999 2,773 Copa Holdings SA Class A 25,579 2,323 Expeditors International of Washington Inc. 32,378 1,715 Masco Corp. 52,812 1,670 Union Pacific Corp. 9,827 1,019 Chicago Bridge & Iron Co. NV 21,000 667 * DigitalGlobe Inc. 20,414 585 Briggs & Stratton Corp. 25,840 575 Ennis Inc. 31,967 555 * Meritor Inc. 43,639 542 Oshkosh Corp. 4,204 272 Information Technology (9.4%) Intel Corp. 322,367 11,692 Cisco Systems Inc. 379,527 11,469 HP Inc. 730,856 10,846 * Advanced Micro Devices Inc. 809,650 9,181 NVIDIA Corp. 78,367 8,365 SYNNEX Corp. 68,718 8,316 Computer Sciences Corp. 136,373 8,103 *,^ VMware Inc. Class A 102,350 8,058 Booz Allen Hamilton Holding Corp. Class A 215,756 7,782 * Tech Data Corp. 90,788 7,688 CDW Corp. 144,824 7,544 * Sykes Enterprises Inc. 199,965 5,771 Oracle Corp. 143,966 5,536 * Sigma Designs Inc. 704,160 4,225 * NeoPhotonics Corp. 342,560 3,703 * TTM Technologies Inc. 269,712 3,676 * Extreme Networks Inc. 638,887 3,214 EarthLink Holdings Corp. 433,900 2,447 QUALCOMM Inc. 33,481 2,183 * NETGEAR Inc. 35,191 1,913 * Amkor Technology Inc. 176,617 1,863 * Cirrus Logic Inc. 29,477 1,667 * CACI International Inc. Class A 12,924 1,606 * NCR Corp. 39,289 1,594 Applied Materials Inc. 47,965 1,548 * Alpha & Omega Semiconductor Ltd. 59,521 1,266 Avnet Inc. 13,443 640 ManTech International Corp. Class A 12,108 512 Materials (2.9%) Steel Dynamics Inc. 236,816 8,426 Commercial Metals Co. 355,299 7,738 Cabot Corp. 120,468 6,089 * AK Steel Holding Corp. 479,451 4,895 Rayonier Advanced Materials Inc. 262,550 4,059 Chemours Co. 149,057 3,293 Greif Inc. Class A 48,984 2,513 Schnitzer Steel Industries Inc. 82,575 2,122 International Paper Co. 34,945 1,854 * Coeur Mining Inc. 198,639 1,806 * Ryerson Holding Corp. 38,810 518 Dow Chemical Co. 8,439 483 * Koppers Holdings Inc. 11,162 450 Innophos Holdings Inc. 5,358 280 Real Estate (5.1%) Hospitality Properties Trust 268,531 8,523 Lexington Realty Trust 742,628 8,020 Washington Prime Group Inc. 753,726 7,846 CBL & Associates Properties Inc. 676,386 7,778 Government Properties Income Trust 322,912 6,156 Senior Housing Properties Trust 273,346 5,175 DuPont Fabros Technology Inc. 116,570 5,121 Select Income REIT 183,467 4,623 Medical Properties Trust Inc. 292,353 3,596 Communications Sales & Leasing Inc. 112,764 2,865 Omega Healthcare Investors Inc. 62,781 1,963 Summit Hotel Properties Inc. 103,862 1,665 Sabra Health Care REIT Inc. 64,352 1,572 Brandywine Realty Trust 93,840 1,549 WP Carey Inc. 23,276 1,375 VEREIT Inc. 155,495 1,316 Global Net Lease Inc. 164,978 1,292 Macerich Co. 18,121 1,284 Care Capital Properties Inc. 43,728 1,093 Piedmont Office Realty Trust Inc. Class A 49,258 1,030 Getty Realty Corp. 32,044 817 CorEnergy Infrastructure Trust Inc. 17,262 602 NorthStar Realty Finance Corp. 27,743 420 NexPoint Residential Trust Inc. 15,010 335 Gladstone Commercial Corp. 15,664 315 New Senior Investment Group Inc. 28,851 283 Telecommunication Services (3.5%) AT&T Inc. 575,083 24,458 Verizon Communications Inc. 255,805 13,655 * T-Mobile US Inc. 137,964 7,934 * Sprint Corp. 328,962 2,770 Cincinnati Bell Inc. 110,214 2,463 CenturyLink Inc. 50,574 1,203 Windstream Holdings Inc. 119,897 879 Utilities (6.0%) Edison International 144,699 10,417 DTE Energy Co. 99,552 9,807 Entergy Corp. 128,163 9,416 FirstEnergy Corp. 293,826 9,100 CenterPoint Energy Inc. 360,085 8,872 MDU Resources Group Inc. 294,043 8,460 UGI Corp. 171,319 7,894 National Fuel Gas Co. 115,778 6,558 PPL Corp. 175,523 5,977 AES Corp. 430,489 5,002 Southwest Gas Corp. 62,556 4,793 ONE Gas Inc. 37,797 2,418 NiSource Inc. 76,827 1,701 Ameren Corp. 12,035 631 Hawaiian Electric Industries Inc. 10,499 347 Total Common Stocks (Cost $1,242,821) Coupon Temporary Cash Investments (1.5%)1 Money Market Fund (1.4%) 2,3 Vanguard Market Liquidity Fund 0.823% 214,921 21,494 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4 United States Treasury Bill 0.310% 2/2/17 1,000 1,000 Total Temporary Cash Investments (Cost $22,493) Total Investments (100.8%) (Cost $1,265,314) Other Assets and Liabilities-Net (-0.8%)3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $12,547,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $13,403,000 of collateral received for securities on loan. 4 Securities with a value of $500,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,505,380 — — Temporary Cash Investments 21,494 1,000 — Futures Contracts—Liabilities 1 (31) — — Total 1,526,843 1,000 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2017 69 7,715 (61) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At December 31, 2016, the cost of investment securities for tax purposes was $1,265,314,000. Net unrealized appreciation of investment securities for tax purposes was $262,560,000, consisting of unrealized gains of $277,872,000 on securities that had risen in value since their purchase and $15,312,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Value Fund Schedule of Investments (unaudited) As of December 31, 2016 Market Value Shares ($000) Common Stocks (98.9%) Consumer Discretionary (7.9%) SES SA Class A 599,312 13,186 VF Corp. 213,800 11,406 Las Vegas Sands Corp. 202,470 10,814 John Wiley & Sons Inc. Class A 176,627 9,626 Ralph Lauren Corp. Class A 89,117 8,049 Delphi Automotive plc 117,029 7,882 * Toll Brothers Inc. 225,600 6,994 * Global Brands Group Holding Ltd. 39,552,000 5,232 Melco Crown Entertainment Ltd. ADR 145,700 2,317 Consumer Staples (3.4%) British American Tobacco plc 278,707 15,796 Coty Inc. Class A 576,194 10,550 * Hostess Brands Inc. 489,900 6,369 Energy (12.5%) Halliburton Co. 315,895 17,087 Anadarko Petroleum Corp. 237,377 16,552 HollyFrontier Corp. 315,672 10,342 Canadian Natural Resources Ltd. 302,541 9,645 Cabot Oil & Gas Corp. 411,654 9,616 Marathon Oil Corp. 501,143 8,675 Pioneer Natural Resources Co. 47,543 8,561 Helmerich & Payne Inc. 102,065 7,900 Baker Hughes Inc. 87,900 5,711 * Diamondback Energy Inc. 54,732 5,531 Hess Corp. 82,598 5,145 * Southwestern Energy Co. 474,375 5,133 * QEP Resources Inc. 261,226 4,809 * Trican Well Service Ltd. 855,896 2,932 * Cobalt International Energy Inc. 1,035,954 1,264 Financials (24.0%) MetLife Inc. 705,775 38,034 Citigroup Inc. 588,016 34,946 Wells Fargo & Co. 521,474 28,738 PNC Financial Services Group Inc. 242,330 28,343 American International Group Inc. 272,260 17,781 Principal Financial Group Inc. 297,827 17,232 Arthur J Gallagher & Co. 319,082 16,580 Raymond James Financial Inc. 195,791 13,563 M&T Bank Corp. 85,143 13,319 Unum Group 292,280 12,840 XL Group Ltd. 184,300 6,867 Health Care (11.4%) Bristol-Myers Squibb Co. 304,665 17,805 * Mylan NV 450,007 17,168 McKesson Corp. 106,082 14,899 * Allergan plc 62,196 13,062 * Envision Healthcare Corp. 184,290 11,664 * Biogen Inc. 31,099 8,819 Teva Pharmaceutical Industries Ltd. ADR 202,621 7,345 * Regeneron Pharmaceuticals Inc. 15,100 5,543 Eli Lilly & Co. 69,900 5,141 *,^ TESARO Inc. 31,719 4,265 * Alder Biopharmaceuticals Inc. 125,258 2,605 Industrials (8.4%) CSX Corp. 437,471 15,718 * Genesee & Wyoming Inc. Class A 186,292 12,931 * IHS Markit Ltd. 363,663 12,877 JB Hunt Transport Services Inc. 88,100 8,552 Eaton Corp. plc 124,397 8,346 Herman Miller Inc. 225,800 7,722 Sanwa Holdings Corp. 785,100 7,467 Steelcase Inc. Class A 348,939 6,246 Information Technology (9.5%) Cisco Systems Inc. 514,334 15,543 * Alphabet Inc. Class A 18,235 14,450 Skyworks Solutions Inc. 190,782 14,244 Western Digital Corp. 189,363 12,867 Samsung Electronics Co. Ltd. 5,628 8,376 * Genpact Ltd. 316,586 7,706 * Envestnet Inc. 205,167 7,232 * ARRIS International plc 179,581 5,411 Silicon Motion Technology Corp. ADR 113,129 4,806 Materials (6.2%) Celanese Corp. Class A 240,788 18,960 Reliance Steel & Aluminum Co. 191,036 15,195 CF Industries Holdings Inc. 355,794 11,200 CRH plc 213,753 7,413 Bemis Co. Inc. 76,783 3,672 * Constellium NV Class A 518,683 3,060 Other (0.2%) *,1 Allstar Co-Invest LLC Private Placement NA 1,713 Real Estate (6.7%) American Tower Corporation 187,890 19,856 Host Hotels & Resorts Inc. 749,777 14,126 Columbia Property Trust Inc. 528,781 11,422 STORE Capital Corp. 373,512 9,229 Taubman Centers Inc. 65,100 4,813 Simon Property Group Inc. 26,900 4,779 Telecommunication Services (2.4%) Verizon Communications Inc. 282,322 15,070 Nippon Telegraph & Telephone Corp. 183,800 7,737 Utilities (6.3%) PG&E Corp. 280,453 17,043 Exelon Corp. 454,845 16,142 OGE Energy Corp. 343,102 11,477 Sempra Energy 79,942 8,045 Iberdrola SA 1,042,396 6,826 Total Common Stocks (Cost $836,983) Preferred Stocks (0.6%) *,2 Lithium Technologies Inc. Pfd. (Cost $5,828) 1,195,700 5,692 Coupon Temporary Cash Investments (0.6%) Money Market Fund (0.3%) 3,4 Vanguard Market Liquidity Fund 0.823% 29,945 2,995 Face Maturity Amount Date ($000) Repurchase Agreement (0.3%) RBS Securities, Inc. (Dated 12/30/16, Repurchase Value $2,400,000, collateralized by U.S. Treasury Note/Bond 0.625%, 4/30/18, with a value of $2,450,000) 0.470% 1/3/17 2,400 2,400 Total Temporary Cash Investments (Cost $5,395) Total Investments (100.1%) (Cost $848,206) Other Assets and Liabilities-Net (-0.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $2,918,000. 1 Restricted security represents 0.2% of net assets. Shares not applicable for this private placement. 2 Restricted security represents 0.6% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $2,995,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. The master netting arrangements provide that, in the event of a counterpartys default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). D. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 868,209 72,033 1,713 Preferred Stocks — — 5,692 Temporary Cash Investments 2,995 2,400 — Forward Currency Contracts—Assets — 273 — Forward Currency Contracts—Liabilities — (74) — Total 871,204 74,632 7,405 F. At December 31, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Barclays Bank plc 3/15/17 GBP 4,340 USD 5,368 (9) Citibank, N.A. 3/15/17 USD 8,994 EUR 8,413 105 Barclays Bank plc 3/15/17 USD 6,817 JPY 801,276 (65) Barclays Bank plc 3/15/17 USD 5,527 GBP 4,340 168 199 EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. G. At December 31, 2016, the cost of investment securities for tax purposes was $848,206,000. Net unrealized appreciation of investment securities for tax purposes was $104,836,000, consisting of unrealized gains of $142,764,000 on securities that had risen in value since their purchase and $37,928,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Inflation-Protected Securities Index Fund Schedule of Investments (unaudited) As of December 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.6%) U.S. Government Securities (99.6%) United States Treasury Inflation Indexed Bonds 2.375% 1/15/17 541,629 648,929 United States Treasury Inflation Indexed Bonds 0.125% 4/15/17 1,604,557 1,710,892 United States Treasury Inflation Indexed Bonds 2.625% 7/15/17 471,978 563,556 United States Treasury Inflation Indexed Bonds 1.625% 1/15/18 504,522 597,249 United States Treasury Inflation Indexed Bonds 0.125% 4/15/18 1,815,927 1,915,567 United States Treasury Inflation Indexed Bonds 1.375% 7/15/18 512,677 596,252 United States Treasury Inflation Indexed Bonds 2.125% 1/15/19 474,656 564,471 United States Treasury Inflation Indexed Bonds 0.125% 4/15/19 1,880,150 1,963,535 United States Treasury Inflation Indexed Bonds 1.875% 7/15/19 535,929 645,889 United States Treasury Inflation Indexed Bonds 1.375% 1/15/20 657,763 772,956 United States Treasury Inflation Indexed Bonds 0.125% 4/15/20 1,823,955 1,901,870 United States Treasury Inflation Indexed Bonds 1.250% 7/15/20 1,021,570 1,195,479 United States Treasury Inflation Indexed Bonds 1.125% 1/15/21 1,169,280 1,355,285 United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 1,570,218 1,610,497 United States Treasury Inflation Indexed Bonds 0.625% 7/15/21 1,316,784 1,456,637 Total U.S. Government and Agency Obligations (Cost $17,468,012) Shares Temporary Cash Investment (1.1%) Money Market Fund (1.1%) 1 Vanguard Market Liquidity Fund (Cost $189,072) 0.823% 1,890,535 189,073 Total Investments (100.7%) (Cost $17,657,084) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 17,499,064 — Temporary Cash Investments 189,073 — — Total 189,073 17,499,064 — C. At December 31, 2016, the cost of investment securities for tax purposes was $17,663,639,000. Net unrealized appreciation of investment securities for tax purposes was $24,498,000, consisting of unrealized gains of $55,588,000 on securities that had risen in value since their purchase and $31,090,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Institutional Intermediate-Term Bond Fund Schedule of Investments (unaudited) As of December 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (60.0%) U.S. Government Securities (30.6%) United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 119,028 122,081 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 87,258 89,436 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 112,327 109,419 United States Treasury Note/Bond 0.625% 9/30/17 81,550 81,423 United States Treasury Note/Bond 0.750% 10/31/17 100,000 99,906 United States Treasury Note/Bond 0.625% 11/30/17 10,000 9,975 United States Treasury Note/Bond 2.250% 11/30/17 650 658 United States Treasury Note/Bond 1.000% 12/31/17 155,400 155,521 United States Treasury Note/Bond 0.750% 1/31/18 79,000 78,840 United States Treasury Note/Bond 1.000% 2/15/18 750 750 United States Treasury Note/Bond 0.875% 3/31/18 30,000 29,962 United States Treasury Note/Bond 1.000% 5/31/18 34,281 34,265 United States Treasury Note/Bond 1.125% 6/15/18 3,000 3,003 United States Treasury Note/Bond 1.000% 8/15/18 1,500 1,498 1 United States Treasury Note/Bond 0.750% 8/31/18 126,500 125,709 United States Treasury Note/Bond 1.000% 9/15/18 151,000 150,669 United States Treasury Note/Bond 1.125% 1/15/19 11,900 11,876 United States Treasury Note/Bond 0.750% 2/15/19 97,330 96,357 United States Treasury Note/Bond 1.375% 2/28/19 9,131 9,155 United States Treasury Note/Bond 1.000% 3/15/19 59,700 59,383 United States Treasury Note/Bond 0.875% 4/15/19 5,300 5,251 United States Treasury Note/Bond 1.625% 4/30/19 16,173 16,297 United States Treasury Note/Bond 1.125% 5/31/19 64,083 63,793 United States Treasury Note/Bond 1.500% 5/31/19 42,200 42,391 United States Treasury Note/Bond 0.875% 6/15/19 25,000 24,735 United States Treasury Note/Bond 0.875% 7/31/19 8,100 8,005 United States Treasury Note/Bond 0.750% 8/15/19 5,125 5,046 United States Treasury Note/Bond 3.625% 8/15/19 706 747 United States Treasury Note/Bond 1.000% 8/31/19 39,984 39,597 United States Treasury Note/Bond 0.875% 9/15/19 28,100 27,736 United States Treasury Note/Bond 1.750% 9/30/19 16,600 16,758 United States Treasury Note/Bond 1.000% 11/15/19 65,075 64,272 United States Treasury Note/Bond 3.375% 11/15/19 15,086 15,911 United States Treasury Note/Bond 1.375% 12/15/19 57,069 56,926 United States Treasury Note/Bond 1.125% 12/31/19 60,000 59,400 United States Treasury Note/Bond 1.625% 12/31/19 21,600 21,698 2 United States Treasury Note/Bond 1.375% 4/30/20 100,050 99,378 United States Treasury Note/Bond 1.375% 5/31/20 15,800 15,691 United States Treasury Note/Bond 1.625% 6/30/20 21,300 21,297 United States Treasury Note/Bond 2.625% 8/15/20 20,000 20,666 United States Treasury Note/Bond 2.125% 8/31/20 110,000 111,702 United States Treasury Note/Bond 1.375% 9/30/20 51,400 50,789 United States Treasury Note/Bond 1.375% 10/31/20 19,350 19,099 United States Treasury Note/Bond 1.750% 10/31/20 100,300 100,441 United States Treasury Note/Bond 1.625% 11/30/20 17,218 17,138 United States Treasury Note/Bond 2.000% 11/30/20 4,300 4,342 2 United States Treasury Note/Bond 1.750% 12/31/20 134,350 134,245 United States Treasury Note/Bond 1.375% 1/31/21 46,510 45,747 United States Treasury Note/Bond 2.125% 1/31/21 3,594 3,640 United States Treasury Note/Bond 1.125% 2/28/21 20,570 20,004 United States Treasury Note/Bond 1.375% 4/30/21 18,100 17,747 United States Treasury Note/Bond 1.125% 6/30/21 142,827 138,162 United States Treasury Note/Bond 1.125% 7/31/21 21,000 20,285 United States Treasury Note/Bond 2.125% 8/15/21 37,400 37,721 United States Treasury Note/Bond 1.250% 10/31/21 120,200 116,481 United States Treasury Note/Bond 1.750% 11/30/21 31,321 31,066 United States Treasury Note/Bond 2.125% 12/31/21 13,000 13,100 United States Treasury Note/Bond 1.500% 1/31/22 10,000 9,766 United States Treasury Note/Bond 1.750% 5/15/22 10,333 10,173 United States Treasury Note/Bond 2.125% 6/30/22 49,800 49,924 United States Treasury Note/Bond 1.750% 9/30/22 51,500 50,478 United States Treasury Note/Bond 1.625% 11/15/22 15,050 14,636 United States Treasury Note/Bond 2.000% 2/15/23 20,000 19,819 United States Treasury Note/Bond 1.750% 5/15/23 81,300 79,089 United States Treasury Note/Bond 1.375% 6/30/23 10,800 10,248 United States Treasury Note/Bond 2.500% 8/15/23 19,860 20,192 United States Treasury Note/Bond 2.125% 11/30/23 25,000 24,809 United States Treasury Note/Bond 2.750% 2/15/24 4,820 4,974 United States Treasury Note/Bond 2.375% 8/15/24 43,550 43,706 United States Treasury Note/Bond 2.000% 2/15/25 13,250 12,882 United States Treasury Note/Bond 2.250% 11/15/25 36,000 35,494 United States Treasury Note/Bond 1.625% 2/15/26 3,950 3,685 United States Treasury Note/Bond 1.625% 5/15/26 30,941 28,813 3 United States Treasury Note/Bond 1.500% 8/15/26 15,000 13,777 United States Treasury Note/Bond 2.000% 11/15/26 10,000 9,608 3 United States Treasury Note/Bond 5.375% 2/15/31 3,300 4,387 Agency Bonds and Notes (2.8%) 4 AID-Jordan 2.578% 6/30/22 24,000 24,305 5 Federal Home Loan Banks 0.875% 3/19/18 3,100 3,096 5 Federal Home Loan Banks 0.875% 10/1/18 8,500 8,453 5 Federal Home Loan Banks 1.250% 1/16/19 15,000 14,993 5 Federal Home Loan Banks 0.875% 8/5/19 16,000 15,770 5 Federal Home Loan Banks 1.375% 11/15/19 6,600 6,575 6,7 Federal Home Loan Mortgage Corp. 0.875% 6/16/17 50,000 50,053 7 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 21,950 21,904 7 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 3,350 3,346 7 Federal Home Loan Mortgage Corp. 0.875% 7/19/19 58,500 57,689 7 Federal Home Loan Mortgage Corp. 1.125% 8/12/21 1,100 1,058 7 Federal National Mortgage Assn. 1.125% 12/14/18 13,250 13,220 7 Federal National Mortgage Assn. 1.000% 10/24/19 16,750 16,519 7 Federal National Mortgage Assn. 1.875% 9/24/26 65,000 59,702 Conventional Mortgage-Backed Securities (24.8%) 6,7 Fannie Mae Pool 2.000% 5/1/28–1/1/32 41,424 40,402 6,7 Fannie Mae Pool 2.500% 2/1/28–2/1/43 108,535 108,784 6,7,8Fannie Mae Pool 3.000% 5/1/27–1/1/47 220,161 222,550 6,7 Fannie Mae Pool 3.500% 8/1/20–1/1/47 282,632 290,736 6,7,8Fannie Mae Pool 4.000% 7/1/18–1/1/47 284,725 300,170 6,7,8Fannie Mae Pool 4.500% 10/1/17–1/1/47 93,590 100,746 6,7,8Fannie Mae Pool 5.000% 1/1/17–1/1/47 69,905 76,204 6,7 Fannie Mae Pool 5.500% 1/1/17–6/1/40 30,668 34,031 6,7 Fannie Mae Pool 6.000% 3/1/21–11/1/39 16,551 18,703 6,7 Fannie Mae Pool 6.500% 2/1/17–8/1/39 9,696 10,953 6,7 Fannie Mae Pool 7.000% 9/1/28–9/1/38 4,583 5,357 6,7 Fannie Mae Pool 7.500% 8/1/30–6/1/32 400 444 6,7 Fannie Mae Pool 8.000% 7/1/30–1/1/31 18 21 6,7 Fannie Mae Pool 8.500% 12/1/30 10 12 6,7 Freddie Mac Gold Pool 2.000% 9/1/28–6/1/30 6,278 6,130 6,7,8Freddie Mac Gold Pool 2.500% 9/1/27–4/1/43 58,058 58,150 6,7,8Freddie Mac Gold Pool 3.000% 8/1/26–1/1/47 203,678 203,828 6,7 Freddie Mac Gold Pool 3.500% 8/1/20–1/1/47 174,855 179,967 6,7,8Freddie Mac Gold Pool 4.000% 5/1/18–1/1/47 47,713 50,042 6,7 Freddie Mac Gold Pool 4.500% 10/1/18–12/1/45 32,153 34,521 6,7 Freddie Mac Gold Pool 5.000% 12/1/17–4/1/41 14,898 16,038 6,7 Freddie Mac Gold Pool 5.500% 9/1/17–1/1/47 11,915 13,338 6,7 Freddie Mac Gold Pool 6.000% 7/1/20–5/1/40 24,974 28,367 6,7 Freddie Mac Gold Pool 6.500% 2/1/17–9/1/38 5,252 5,896 6,7 Freddie Mac Gold Pool 7.000% 5/1/28–6/1/38 2,809 3,248 6,7 Freddie Mac Gold Pool 7.500% 3/1/30–5/1/32 295 338 6,7 Freddie Mac Gold Pool 8.000% 4/1/30–1/1/31 28 32 6 Ginnie Mae I Pool 2.500% 1/15/43–6/15/43 1,145 1,117 6 Ginnie Mae I Pool 3.000% 9/15/42–8/15/45 18,817 19,076 6 Ginnie Mae I Pool 3.500% 1/15/42–7/15/45 14,921 15,558 6 Ginnie Mae I Pool 4.000% 4/15/39–1/15/45 2,977 3,162 6,8 Ginnie Mae I Pool 4.500% 2/15/39–1/1/47 69,906 75,830 6 Ginnie Mae I Pool 5.000% 2/15/33–1/1/47 17,449 19,341 6 Ginnie Mae I Pool 5.500% 3/15/31–7/15/40 9,786 11,008 6 Ginnie Mae I Pool 6.000% 12/15/28–3/15/40 4,411 5,000 6 Ginnie Mae I Pool 6.500% 12/15/27–6/15/38 4,665 5,322 6 Ginnie Mae I Pool 7.000% 8/15/24–11/15/31 272 297 6 Ginnie Mae I Pool 7.500% 4/15/17–3/15/32 49 55 6 Ginnie Mae I Pool 8.000% 4/15/30–10/15/30 56 64 6 Ginnie Mae I Pool 8.500% 7/15/30 21 23 6 Ginnie Mae I Pool 9.000% 1/15/20–7/15/21 4 4 6 Ginnie Mae II Pool 2.500% 3/20/43–4/20/43 3,682 3,599 6,8 Ginnie Mae II Pool 3.000% 6/20/43–1/1/47 172,618 175,310 6,8 Ginnie Mae II Pool 3.500% 8/20/42–1/1/47 262,650 274,164 6,8 Ginnie Mae II Pool 4.000% 2/20/34–2/1/47 144,883 155,076 6 Ginnie Mae II Pool 4.500% 3/20/33–2/20/46 922 991 6 Ginnie Mae II Pool 5.000% 5/20/39–1/1/47 15,499 17,124 6 Ginnie Mae II Pool 5.500% 4/20/37–3/20/41 4,765 5,266 6 Ginnie Mae II Pool 6.000% 5/20/36–10/20/41 7,240 8,142 6 Ginnie Mae II Pool 6.500% 3/20/38–7/20/39 89 102 Nonconventional Mortgage-Backed Securities (1.8%) 6,7,9Fannie Mae Pool 2.530% 12/1/32 9 9 6,7,9Fannie Mae Pool 2.715% 9/1/32 1 1 6,7,9Fannie Mae Pool 2.725% 9/1/37 7,728 8,173 6,7,9Fannie Mae Pool 2.775% 12/1/40 3,652 3,860 6,7,9Fannie Mae Pool 2.779% 5/1/33 70 74 6,7,9Fannie Mae Pool 2.894% 8/1/35 5,942 6,276 6,7,9Fannie Mae Pool 2.931% 8/1/36 7,445 7,866 6,7,9Fannie Mae Pool 2.944% 4/1/40 22,968 24,491 6,7,9Fannie Mae Pool 3.035% 8/1/33 100 104 6,7,9Fannie Mae Pool 3.050% 7/1/33 154 158 6,7,9Fannie Mae Pool 3.145% 5/1/33 15 16 6,7,9Fannie Mae REMICS 1.006% 9/25/46 12,897 12,841 6,7,9Fannie Mae REMICS 1.056% 9/25/41–4/25/45 7,005 6,968 6,7,9Fannie Mae REMICS 1.076% 6/25/36 7,547 7,536 6,7,9Fannie Mae REMICS 1.106% 5/25/43–12/25/46 29,479 29,458 6,7,9Fannie Mae REMICS 1.126% 6/25/35 2,068 2,066 6,7,9Fannie Mae REMICS 1.156% 11/25/42–9/25/46 15,139 15,175 6,7,9Fannie Mae REMICS 1.166% 11/25/35 2,702 2,703 6,7,9Fannie Mae REMICS 1.201% 2/25/37 1,450 1,449 6,7,9Fannie Mae REMICS 1.256% 8/25/46 5,796 5,791 6,7,9Freddie Mac Non Gold Pool 2.745% 7/1/35 15,439 16,285 6,7,9Freddie Mac Non Gold Pool 2.791% 9/1/37 12,514 13,280 6,7,9Freddie Mac Non Gold Pool 2.836% 1/1/33 13 14 6,7 Freddie Mac Non Gold Pool 2.937% 7/1/33 1,942 2,049 6,7,9Freddie Mac Non Gold Pool 3.000% 8/1/37 101 107 6,7,9Freddie Mac Non Gold Pool 3.086% 2/1/33 40 41 6,7,9Freddie Mac Non Gold Pool 3.155% 11/1/35 10,843 11,513 6,7,9Freddie Mac Non Gold Pool 3.435% 10/1/32 24 26 6,7,9Freddie Mac REMICS 1.054% 11/15/36–8/15/43 6,163 6,153 6,7,9Freddie Mac REMICS 1.064% 11/15/36 2,116 2,113 6,7,9Freddie Mac REMICS 1.154% 6/15/42 1,218 1,217 Total U.S. Government and Agency Obligations (Cost $6,393,903) Asset-Backed/Commercial Mortgage-Backed Securities (12.3%) 6 Ally Auto Receivables Trust 2014-SN2 1.210% 2/20/19 4,447 4,448 6 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 1,600 1,595 6 Ally Auto Receivables Trust 2015-2 1.840% 6/15/20 2,920 2,926 Ally Master Owner Trust Series 2014-1 1.174% 1/15/19 2,781 2,781 6 Ally Master Owner Trust Series 2014-5 1.600% 10/15/19 8,920 8,936 6 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 19,270 19,259 American Express Credit Account Master Trust 2014-1 1.074% 12/15/21 12,202 12,231 American Express Issuance Trust II 2013-2 1.134% 8/15/19 3,317 3,329 Americold 2rust Series 2010-ART 4.954% 1/14/29 4,682 5,002 Aventura Mall Trust 2013-AVM 3.743% 12/5/32 400 420 6,9 BA Credit Card Trust 2014-A1 1.084% 6/15/21 15,428 15,454 6 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 715 742 Bank of America Student Loan Trust 2010-1A 1.682% 2/25/43 5,027 5,008 10 Bank of Montreal 1.750% 6/15/21 5,835 5,652 Bank of Nova Scotia 1.850% 4/14/20 4,365 4,292 Bank of Nova Scotia 1.875% 4/26/21 10,260 10,003 10 Bank of Nova Scotia 1.875% 9/20/21 7,770 7,538 6 Barclays Dryrock Issuance Trust 2014-3 2.410% 7/15/22 9,200 9,307 6 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.711% 6/11/40 8,130 8,188 6,9,10 BMW Floorplan Master Owner Trust 2015-1A 1.204% 7/15/20 8,115 8,115 6 BMW Vehicle Lease Trust 2016-2 1.430% 9/20/19 1,660 1,658 6 BMW Vehicle Lease Trust 2016-2 1.570% 2/20/20 2,390 2,382 6,9 Brazos Higher Education Authority Inc. Series 2005-3 1.197% 6/25/26 3,410 3,309 6,9 Brazos Higher Education Authority Inc. Series 2011-1 1.725% 2/25/30 1,949 1,932 6 Cabela's Credit Card Master Note Trust 2015- 1A 2.260% 3/15/23 1,430 1,431 6,9 Cabela's Credit Card Master Note Trust 2015- 2 1.374% 7/17/23 3,225 3,235 6,9 Cabela's Credit Card Master Note Trust 2016- 1 1.554% 6/15/22 3,440 3,471 10 Canadian Imperial Bank of Commerce 2.250% 7/21/20 3,120 3,125 6,9 Capital One Multi-Asset Execution Trust 2014- A3 1.084% 1/18/22 11,094 11,104 6 Capital One Multi-Asset Execution Trust 2015- A2 2.080% 3/15/23 6,480 6,488 6 Capital One Multi-asset Execution Trust 2015- A4 2.750% 5/15/25 7,765 7,893 6 Capital One Multi-asset Execution Trust 2015- A8 2.050% 8/15/23 11,390 11,378 6,9 Capital One Multi-Asset Execution Trust 2016- A1 1.154% 2/15/22 33,200 33,322 6,9 Capital One Multi-Asset Execution Trust 2016- A2 1.334% 2/15/24 2,900 2,914 6,9,10 CARDS II Trust 2016-1A 1.404% 7/15/21 9,200 9,235 6 CarMax Auto Owner Trust 2014-4 1.810% 7/15/20 2,100 2,105 6 CarMax Auto Owner Trust 2015-1 1.830% 7/15/20 1,860 1,862 6 CarMax Auto Owner Trust 2015-2 1.800% 3/15/21 1,690 1,689 6 CarMax Auto Owner Trust 2015-3 1.980% 2/16/21 1,265 1,270 6 CarMax Auto Owner Trust 2016-1 1.880% 6/15/21 3,080 3,070 6 CarMax Auto Owner Trust 2016-4 1.400% 8/15/21 4,430 4,381 6 CarMax Auto Owner Trust 2016-4 1.600% 6/15/22 2,110 2,071 6 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 5,853 5,891 6,10 CFCRE Commercial Mortgage Trust 2011-C2 5.933% 12/15/47 2,054 2,327 6 CFCRE Commercial Mortgage Trust 2016-C4 3.283% 5/10/58 3,220 3,183 6 Chase Issuance Trust 2014-A2 2.770% 3/15/23 2,333 2,385 6,9 Chase Issuance Trust 2016-A1 1.114% 5/17/21 30,978 31,037 6,10 Chrysler Capital Auto Receivables Trust 2015- BA 2.260% 10/15/20 2,790 2,808 6,10 Chrysler Capital Auto Receivables Trust 2016- AA 1.960% 1/18/22 5,360 5,348 6,10 Chrysler Capital Auto Receivables Trust 2016- BA 1.640% 7/15/21 2,300 2,283 6,10 Chrysler Capital Auto Receivables Trust 2016- BA 1.870% 2/15/22 1,630 1,607 6,9 Citibank Credit Card Issuance Trust 2008-A7 2.114% 5/20/20 3,898 3,962 6,9 Citibank Credit Card Issuance Trust 2013-A2 1.036% 5/26/20 14,014 14,027 6,9 Citibank Credit Card Issuance Trust 2013-A7 1.094% 9/10/20 6,379 6,401 6 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 4,486 4,602 6 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 11,400 11,495 6 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 1,280 1,311 6,10 Citigroup Commercial Mortgage Trust 2012- GC8 3.683% 9/10/45 400 414 6 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 1,309 1,334 6 Citigroup Commercial Mortgage Trust 2013- GC15 3.942% 9/10/46 333 349 6 Citigroup Commercial Mortgage Trust 2014- GC19 3.753% 3/10/47 160 167 6 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 4,850 5,142 6 Citigroup Commercial Mortgage Trust 2014- GC21 3.477% 5/10/47 65 68 6 Citigroup Commercial Mortgage Trust 2014- GC21 3.575% 5/10/47 1,290 1,335 6 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 3,658 3,838 6 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 1,380 1,429 6 Citigroup Commercial Mortgage Trust 2014- GC23 3.863% 7/10/47 240 246 6 Citigroup Commercial Mortgage Trust 2014- GC25 3.372% 10/10/47 530 537 6 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 3,810 3,930 6 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 2,670 2,780 6 Citigroup Commercial Mortgage Trust 2016- C1 3.209% 5/10/49 530 518 6 CNH Equipment Trust 2014-A 1.500% 5/15/20 3,409 3,410 6 CNH Equipment Trust 2016-B 1.970% 11/15/21 3,090 3,073 6 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 3,164 3,174 6 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 595 613 6 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 893 932 6 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 1,531 1,548 6,10 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 610 623 6 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 1,221 1,232 6 COMM 2012-CCRE4 Mortgage Trust 3.251% 10/15/45 30 30 6 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 518 520 6 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 1,835 1,943 6 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 842 907 6 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 655 689 6 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 310 326 6 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 1,895 2,020 6 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 3,194 3,443 6 COMM 2013-CCRE9 Mortgage Trust 4.232% 7/10/45 3,603 3,900 6,10 COMM 2013-CCRE9 Mortgage Trust 4.256% 7/10/45 2,083 2,211 6,10 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 546 578 6 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 150 161 6 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 834 843 6,10 COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 500 495 6 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 470 497 6 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 593 639 6 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 1,182 1,251 6 COMM 2014-CCRE17 Mortgage Trust 4.174% 5/10/47 295 310 6 COMM 2014-CCRE18 Mortgage Trust 3.452% 7/15/47 100 105 6 COMM 2014-CCRE18 Mortgage Trust 3.828% 7/15/47 3,325 3,487 6 COMM 2014-CCRE20 Mortgage Trust 3.326% 11/10/47 650 661 6 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 3,490 3,601 6 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 2,470 2,536 6 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 1,375 1,447 6 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 460 465 6 COMM 2015-CCRE24 Mortgage Trust 3.445% 8/10/48 310 321 6 COMM 2015-CCRE24 Mortgage Trust 3.696% 8/10/48 2,450 2,538 6 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 850 885 6 COMM 2015-CCRE27 Mortgage Trust 3.612% 10/10/48 4,260 4,382 6 COMM 2015-LC19 Mortgage Trust 3.040% 2/10/48 25 26 6 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 170 171 10 Commonwealth Bank of Australia 2.000% 6/18/19 2,602 2,600 10 Commonwealth Bank of Australia 2.125% 7/22/20 2,720 2,711 6 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 140 144 6 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 145 150 6 CSAIL 2016-C7 Commercial Mortgage Trust 3.502% 11/15/49 1,520 1,519 6 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 13,138 13,085 6,9 Discover Card Execution Note Trust 2013-A1 1.004% 8/17/20 3,294 3,297 6 Discover Card Execution Note Trust 2014-A4 2.120% 12/15/21 6,500 6,555 6 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 9,500 9,504 6 Discover Card Execution Note Trust 2016-A1 1.640% 7/15/21 3,200 3,198 6,9 Discover Card Execution Note Trust 2016-A2 1.244% 9/15/21 3,670 3,689 10 DNB Boligkreditt AS 1.450% 3/21/18 1,198 1,194 6,10 Enterprise Fleet Financing LLC Series 2013-2 1.510% 3/20/19 452 452 6,10 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 3,300 3,313 6,10 Enterprise Fleet Financing LLC Series 2016-1 2.080% 9/20/21 7,640 7,578 6,10 Enterprise Fleet Financing LLC Series 2016-2 2.040% 2/22/22 1,390 1,371 6,9,10 Evergreen Credit Card Trust 2016-1 1.424% 4/15/20 36,000 36,143 6,9,10 Evergreen Credit Card Trust 2016-3 1.204% 11/16/20 2,550 2,551 6,9 First National Master Note Trust 2015-1 1.474% 9/15/20 2,790 2,798 6,10 Ford Credit Auto Owner Trust 2014-REV1 2.260% 11/15/25 4,089 4,122 6 Ford Credit Auto Owner Trust 2015-C 1.740% 2/15/21 4,455 4,457 6,10 Ford Credit Auto Owner Trust 2015-REV2 2.440% 1/15/27 9,700 9,769 6 Ford Credit Auto Owner Trust 2016-B 1.520% 8/15/21 4,510 4,467 6,10 Ford Credit Auto Owner Trust 2016-REV1 2.310% 8/15/27 11,910 11,877 6,10 Ford Credit Auto Owner Trust 2016-REV2 2.030% 12/15/27 12,230 12,018 6,9 Ford Credit Floorplan Master Owner Trust A Series 2014-2 1.204% 2/15/21 6,191 6,200 6,9 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.274% 1/15/22 7,310 7,330 6 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 8,705 8,678 6 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 9,340 9,385 6,9 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.604% 2/15/21 11,720 11,830 6 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.760% 2/15/21 13,270 13,245 6,9 Ford Credit Floorplan Master Owner Trust A Series 2016-3 1.324% 7/15/21 4,500 4,515 6,9 Ford Credit Floorplan Master Owner Trust A Series 2016-4 1.234% 7/15/20 3,480 3,488 6,9 GE Dealer Floorplan Master Note Trust Series 2015-2 1.389% 1/20/22 12,080 12,104 6 GM Financial Automobile Leasing Trust 2015- 1 1.730% 6/20/19 950 952 6 GM Financial Automobile Leasing Trust 2015- 3 1.690% 3/20/19 3,880 3,889 6 GM Financial Automobile Leasing Trust 2015- 3 1.810% 11/20/19 400 400 6 GM Financial Automobile Leasing Trust 2016- 1 1.790% 3/20/20 7,100 7,087 6 GM Financial Automobile Leasing Trust 2016- 2 1.620% 9/20/19 21,390 21,354 6 GM Financial Automobile Leasing Trust 2016- 2 1.760% 3/20/20 5,010 4,991 6 GM Financial Automobile Leasing Trust 2016- 3 1.610% 12/20/19 2,530 2,522 6 GM Financial Automobile Leasing Trust 2016- 3 1.780% 5/20/20 2,250 2,227 6,9,10 GMF Floorplan Owner Revolving Trust 2016-1 1.554% 5/17/21 10,260 10,314 6,10 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 6,021 6,022 6,9,10 Golden Credit Card Trust 2014-2A 1.154% 3/15/21 2,921 2,919 6,10 Golden Credit Card Trust 2016-5A 1.600% 9/15/21 20,130 20,068 6,10 GreatAmerica Leasing Receivables Funding LLC Series 2014-1 1.470% 8/15/20 1,077 1,076 6,10 GreatAmerica Leasing Receivables Funding LLC Series 2016-1 1.990% 4/20/22 3,770 3,749 6,10 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 233 253 6 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 899 909 6 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 4,835 5,082 6 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 280 291 6 Harley-Davidson Motorcycle Trust 2014-1 1.550% 10/15/21 2,692 2,698 6,10 Hertz Vehicle Financing LLC 2015-3A 2.670% 9/25/21 5,580 5,498 6,10 Hertz Vehicle Financing LLC 2016-2A 2.950% 3/25/22 5,510 5,441 6,10 Hertz Vehicle Financing LLC 2016-3A 2.270% 7/25/20 7,110 7,031 6,10 Hertz Vehicle Financing LLC 2016-4A 2.650% 7/25/22 7,340 7,135 6 Honda Auto Receivables 2015-4 Owner Trust 1.440% 1/21/22 6,140 6,107 6,10 Hyundai Auto Lease Securitization Trust 2016-C 1.490% 2/18/20 4,450 4,445 6,10 Hyundai Auto Lease Securitization Trust 2016-C 1.650% 7/15/20 1,960 1,956 6 Hyundai Auto Receivables Trust 2015-C 1.780% 11/15/21 2,910 2,910 6,10 Hyundai Floorplan Master Owner Trust Series 2016-1A 1.810% 3/15/21 2,090 2,085 9 Illinois Student Assistance Commission Series 2010-1 1.932% 4/25/22 1,236 1,237 6,10 Irvine Core Office Trust 2013-IRV 3.173% 5/15/48 1,906 1,928 6 John Deere Owner Trust 2015-B 1.780% 6/15/22 480 481 6 John Deere Owner Trust 2016-B 1.490% 5/15/23 880 871 6 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 713 715 6,10 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 2,819 3,054 6,10 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.408% 8/15/46 833 917 6,10 JP Morgan Chase Commercial Mortgage Securities Trust 2011-RR1 4.717% 3/16/46 8,782 9,422 6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 425 444 6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 944 956 6,10 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 1,373 1,400 6,10 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 1,548 1,572 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994% 1/15/46 2,453 2,590 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 452 474 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 100 105 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 1,120 1,202 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 1,676 1,672 6 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP4 3.648% 12/15/49 400 408 6 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.363% 7/15/45 1,310 1,339 6 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 2,680 2,793 6 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.025% 7/15/45 1,309 1,372 6 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 358 378 6 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 450 481 6 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 179 187 6 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 3,606 3,872 6 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 2,232 2,380 6 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 402 427 6 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 580 600 6 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.493% 8/15/47 170 174 6 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 970 1,004 6 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 4,280 4,377 6 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.562% 12/15/48 155 161 6 LB-UBS Commercial Mortgage Trust 2008-C1 6.113% 4/15/41 6,644 6,897 6,9,10 Master Credit Card Trust II Series 2016-1A 1.494% 9/23/19 10,790 10,833 6,9 MBNA Credit Card Master Note Trust 2004- A3 0.964% 8/16/21 15,215 15,205 6 Mercedes-Benz Auto Lease Trust 2016-B 1.520% 6/15/22 1,420 1,408 6,9,10 Mercedes-Benz Master Owner Trust 2016-B 1.404% 5/17/21 12,000 12,071 6,10 MMAF Equipment Finance LLC 2011-AA 3.040% 8/15/28 3,207 3,224 6,10 MMAF Equipment Finance LLC 2012-AA 1.980% 6/10/32 599 601 6,10 MMAF Equipment Finance LLC 2013-AA 1.680% 5/11/20 1,732 1,734 6,10 MMAF Equipment Finance LLC 2013-AA 2.570% 6/9/33 895 906 6,10 MMAF Equipment Finance LLC 2016-AA 2.210% 12/15/32 5,240 5,124 6 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 2,328 2,401 6 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 896 935 6 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 1,132 1,145 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.084% 7/15/46 4,581 4,876 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.960% 8/15/46 1,160 1,225 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.170% 8/15/46 350 374 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 375 395 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 130 140 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 75 79 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 358 381 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 179 190 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 3.773% 4/15/47 1,960 2,040 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 4,350 4,607 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 2,464 2,582 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 295 310 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 1,090 1,096 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 2,640 2,704 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 4,345 4,475 6 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C32 3.720% 12/15/49 790 808 6,10 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 1,982 1,989 6 Morgan Stanley Capital I Trust 2016-UBS9 3.594% 3/15/49 1,760 1,809 10 National Australia Bank Ltd. 2.250% 3/16/21 13,870 13,749 6,9 Navient Student Loan Trust 2014-8 1.196% 4/25/23 7,964 7,963 6,9 Navient Student Loan Trust 2015-3 1.406% 6/26/56 4,800 4,732 6,9,10 Navient Student Loan Trust 2016-2 1.806% 6/25/65 1,450 1,457 6,9,10 Navient Student Loan Trust 2016-3 1.606% 6/25/65 1,880 1,884 6,9,10 Navient Student Loan Trust 2016-6A 1.506% 3/25/66 7,040 7,054 6,10 NextGear Floorplan Master Owner Trust 2016-1A 2.740% 4/15/21 2,950 2,969 6 Nissan Auto Lease Trust 2015-A 1.580% 5/17/21 875 877 6 Nissan Auto Lease Trust 2016-B 1.500% 7/15/19 10,060 10,032 6 Nissan Auto Lease Trust 2016-B 1.610% 1/18/22 1,810 1,802 6 Nissan Auto Receivables 2015-A Owner Trust 1.500% 9/15/21 6,990 6,964 6 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 775 775 6 Nissan Auto Receivables 2015-C Owner Trust 1.670% 2/15/22 15,000 14,896 6 Nissan Auto Receivables 2016-A Owner Trust 1.590% 7/15/22 9,120 9,041 6 Nissan Auto Receivables 2016-B Owner Trust 1.540% 10/17/22 2,910 2,871 6 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 7,500 7,500 6,9 Nissan Master Owner Trust Receivables Series 2016-A 1.344% 6/15/21 13,480 13,560 10 Norddeutsche Landesbank Girozentrale 2.000% 2/5/19 3,200 3,210 9 North Carolina State Education Assistance Authority 2011-1 1.782% 1/26/26 726 725 6,10 Palisades Center Trust 2016-PLSD 2.713% 4/13/33 840 837 6,9,10 PHEAA Student Loan Trust 2016-2A 1.505% 11/25/65 7,350 7,352 Royal Bank of Canada 2.200% 9/23/19 3,072 3,090 Royal Bank of Canada 2.100% 10/14/20 4,360 4,336 6 Royal Bank of Canada 1.875% 2/5/21 4,800 4,762 Royal Bank of Canada 2.300% 3/22/21 2,903 2,881 6,10 Securitized Term Auto Receivables Trust 2016-1A 1.524% 3/25/20 4,390 4,364 6,10 Securitized Term Auto Receivables Trust 2016-1A 1.794% 2/25/21 3,800 3,751 6,9 SLM Student Loan Trust 2005-5 0.982% 4/25/25 6,978 6,948 6,9 SLM Student Loan Trust 2014-1 1.136% 7/26/21 2,870 2,866 6 SMART ABS Series 2014-1US Trust 1.680% 12/14/19 269 269 6 SMART ABS Series 2016-2US Trust 2.050% 12/14/22 810 803 10 SpareBank 1 Boligkreditt AS 1.250% 5/2/18 998 992 6,10 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 5,077 5,018 10 Swedbank Hypotek AB 1.375% 3/28/18 1,131 1,126 6 Synchrony Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 2,986 3,006 6,9 Synchrony Capital Credit Card Master Note Trust Series 2012-3 1.154% 3/15/20 23,000 23,009 6 Synchrony Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 6,931 6,936 6 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 2,955 2,980 6 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 3,500 3,502 6 Synchrony Credit Card Master Note Trust 2015-4 2.380% 9/15/23 6,363 6,385 6 Synchrony Credit Card Master Note Trust 2016-2 2.210% 5/15/24 5,840 5,802 6 Synchrony Credit Card Master Note Trust 2016-3 1.580% 9/15/22 16,370 16,170 6 Toyota Auto Receivables 2016-B Owner Trust 1.520% 8/16/21 2,470 2,448 6,9,10 Trillium Credit Card Trust II 2016-1A 1.481% 5/26/21 23,940 24,040 6 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 244 259 6,10 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 3,870 3,969 6 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 1,340 1,346 6 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 200 204 6 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 120 121 6,10 VNDO 2012-6AVE Mortgage Trust 2.996% 11/15/30 2,470 2,493 6,10 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 1,300 1,298 6,10 Volvo Financial Equipment LLC Series 2016- 1A 1.890% 9/15/20 1,280 1,277 6,9 Wells Farge Dealer Floorplan Master Note Trust Series 2012-2 1.489% 4/22/19 6,570 6,579 6 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 863 877 6 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 517 531 6 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 416 441 6 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 290 312 6 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 90 91 6 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 215 214 6 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 550 565 6 Wells Fargo Commercial Mortgage Trust 2015-C30 3.664% 9/15/58 1,870 1,930 6 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 3,340 3,489 6 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556% 12/15/47 240 248 6 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 720 748 6 Wells Fargo Commercial Mortgage Trust 2016-C37 3.794% 12/15/49 320 332 6,9 Wells Fargo Dealer Floorplan Master Note Trust Series 2014-1 1.119% 7/20/19 9,800 9,799 6,9 Wells Fargo Dealer Floorplan Master Note Trust Series 2014-2 1.189% 10/20/19 2,600 2,601 10 Westpac Banking Corp. 1.850% 11/26/18 1,028 1,030 10 Westpac Banking Corp. 2.000% 3/3/20 3,280 3,266 10 Westpac Banking Corp. 2.250% 11/9/20 3,460 3,445 6,10 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 1,221 1,308 6 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 1,072 1,119 6 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 610 643 6 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 208 213 6 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 2,428 2,460 6 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 566 576 6 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 476 499 6 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 225 241 6 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 161 169 6 WFRBS Commercial Mortgage Trust 2013- C18 3.676% 12/15/46 595 624 6 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 1,488 1,594 6 WFRBS Commercial Mortgage Trust 2014- C19 3.829% 3/15/47 100 105 6 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 1,031 1,098 6 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 815 857 6 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 2,040 2,099 6 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 140 146 6 WFRBS Commercial Mortgage Trust 2014- LC14 3.766% 3/15/47 60 63 6 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 1,272 1,349 6,10 Wheels SPV 2 LLC 2016-1A 1.870% 5/20/25 665 657 6 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 1,732 1,734 6,9 World Financial Network Credit Card Master Note Trust Series 2015-A 1.184% 2/15/22 2,585 2,588 6 World Financial Network Credit Card Master Note Trust Series 2015-B 2.550% 6/17/24 1,330 1,342 6 World Financial Network Credit Card Master Note Trust Series 2016-A 2.030% 4/15/25 4,365 4,280 6 World Omni Auto Receivables Trust 2014-B 1.680% 12/15/20 3,360 3,363 6 World Omni Auto Receivables Trust 2015-B 1.840% 1/17/22 15,000 14,973 6 World Omni Auto Receivables Trust 2016-A 1.770% 9/15/21 1,390 1,388 6 World Omni Auto Receivables Trust 2016-B 1.300% 2/15/22 7,410 7,306 6 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 850 852 6 World Omni Automobile Lease Securitization Trust 2016-A 1.610% 1/15/22 1,560 1,544 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,295,230) Corporate Bonds (20.4%) Finance (11.8%) Banking (9.3%) 10 ABN AMRO Bank NV 2.500% 10/30/18 5,390 5,433 American Express Bank FSB 6.000% 9/13/17 1,000 1,030 American Express Centurion Bank 6.000% 9/13/17 1,731 1,784 American Express Credit Corp. 1.875% 11/5/18 4,107 4,111 American Express Credit Corp. 2.250% 8/15/19 1,800 1,809 American Express Credit Corp. 2.375% 5/26/20 4,900 4,908 Australia & New Zealand Banking Group Ltd. 2.000% 11/16/18 3,640 3,650 Australia & New Zealand Banking Group Ltd. 2.550% 11/23/21 5,598 5,547 10 Australia & New Zealand Banking Group Ltd. 4.500% 3/19/24 2,270 2,319 Bank of New York Mellon Corp. 1.969% 6/20/17 2,880 2,890 Bank of New York Mellon Corp. 4.600% 1/15/20 3,770 4,025 Bank of New York Mellon Corp. 2.150% 2/24/20 590 588 Bank of New York Mellon Corp. 2.600% 8/17/20 1,246 1,253 Bank of New York Mellon Corp. 4.150% 2/1/21 2,000 2,118 Bank of New York Mellon Corp. 2.050% 5/3/21 3,685 3,599 Bank of New York Mellon Corp. 3.400% 5/15/24 1,890 1,917 Bank of New York Mellon Corp. 3.000% 2/24/25 600 589 Bank of New York Mellon Corp. 2.800% 5/4/26 3,685 3,535 Bank of Nova Scotia 2.050% 10/30/18 11,240 11,291 Bank of Nova Scotia 1.650% 6/14/19 4,090 4,051 Bank of Nova Scotia 4.375% 1/13/21 4,490 4,801 10 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/5/20 3,600 3,562 10 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.750% 9/14/20 4,192 4,189 10 Banque Federative du Credit Mutuel SA 2.750% 10/15/20 7,440 7,464 10 Banque Federative du Credit Mutuel SA 2.500% 4/13/21 3,630 3,605 Bear Stearns Cos. LLC 6.400% 10/2/17 7,190 7,448 Bear Stearns Cos. LLC 7.250% 2/1/18 5,050 5,340 BNP Paribas SA 1.375% 3/17/17 1,800 1,800 BNP Paribas SA 2.700% 8/20/18 3,590 3,636 BNP Paribas SA 2.400% 12/12/18 5,350 5,392 BPCE SA 2.500% 12/10/18 7,485 7,553 BPCE SA 2.500% 7/15/19 2,225 2,237 BPCE SA 2.650% 2/3/21 2,550 2,546 BPCE SA 2.750% 12/2/21 11,285 11,197 BPCE SA 4.000% 4/15/24 2,750 2,854 Branch Banking & Trust Co. 3.625% 9/16/25 1,525 1,547 Commonwealth Bank of Australia 1.625% 3/12/18 990 989 Commonwealth Bank of Australia 2.500% 9/20/18 9,260 9,361 Commonwealth Bank of Australia 1.750% 11/2/18 710 708 Commonwealth Bank of Australia 2.250% 3/13/19 2,000 2,006 Commonwealth Bank of Australia 2.300% 9/6/19 6,329 6,348 10 Commonwealth Bank of Australia 5.000% 3/19/20 2,970 3,191 Commonwealth Bank of Australia 2.400% 11/2/20 1,355 1,346 10 Commonwealth Bank of Australia 2.000% 9/6/21 7,335 7,114 10 Commonwealth Bank of Australia 4.500% 12/9/25 3,125 3,194 10 Commonwealth Bank of Australia 2.850% 5/18/26 6,625 6,330 10 Commonwealth Bank of Australia 2.625% 9/6/26 5,000 4,663 Cooperatieve Rabobank UA 2.250% 1/14/19 2,380 2,390 Cooperatieve Rabobank UA 2.250% 1/14/20 3,610 3,594 Cooperatieve Rabobank UA 2.500% 1/19/21 740 739 Cooperatieve Rabobank UA 3.875% 2/8/22 4,187 4,411 Credit Suisse AG 2.300% 5/28/19 5,990 6,005 Credit Suisse AG 3.000% 10/29/21 3,000 3,026 Credit Suisse AG 3.625% 9/9/24 2,800 2,820 10 Danske Bank A/S 2.750% 9/17/20 1,105 1,111 10 Danske Bank A/S 2.800% 3/10/21 3,539 3,564 Fifth Third Bank 2.300% 3/15/19 1,360 1,365 Fifth Third Bank 1.625% 9/27/19 5,820 5,750 Fifth Third Bank 2.250% 6/14/21 5,364 5,298 Goldman Sachs Group Inc. 2.625% 1/31/19 8,910 9,000 Goldman Sachs Group Inc. 2.550% 10/23/19 11,885 11,958 Goldman Sachs Group Inc. 2.300% 12/13/19 21,690 21,664 Goldman Sachs Group Inc. 5.250% 7/27/21 1,200 1,314 Goldman Sachs Group Inc. 5.750% 1/24/22 8,970 10,027 Goldman Sachs Group Inc. 4.000% 3/3/24 1,210 1,250 Goldman Sachs Group Inc. 3.850% 7/8/24 1,880 1,912 Goldman Sachs Group Inc. 3.750% 5/22/25 950 949 10 HSBC Bank plc 1.500% 5/15/18 2,250 2,237 HSBC Bank USA NA 4.875% 8/24/20 3,896 4,129 HSBC Holdings plc 3.400% 3/8/21 2,430 2,469 HSBC Holdings plc 5.100% 4/5/21 3,410 3,689 HSBC Holdings plc 2.950% 5/25/21 680 677 HSBC Holdings plc 2.650% 1/5/22 10,990 10,741 HSBC Holdings plc 4.000% 3/30/22 4,400 4,553 HSBC Holdings plc 3.600% 5/25/23 4,520 4,538 HSBC Holdings plc 4.300% 3/8/26 7,389 7,626 HSBC Holdings plc 3.900% 5/25/26 14,210 14,232 HSBC Holdings plc 4.375% 11/23/26 2,035 2,042 HSBC USA Inc. 2.625% 9/24/18 2,700 2,731 HSBC USA Inc. 2.375% 11/13/19 2,960 2,963 Huntington National Bank 2.200% 11/6/18 1,812 1,817 10 ING Bank NV 2.500% 10/1/19 2,670 2,685 JPMorgan Chase & Co. 2.000% 8/15/17 4,490 4,506 JPMorgan Chase & Co. 1.700% 3/1/18 2,400 2,400 JPMorgan Chase & Co. 1.625% 5/15/18 545 544 JPMorgan Chase & Co. 2.250% 1/23/20 8,352 8,331 JPMorgan Chase & Co. 4.950% 3/25/20 3,995 4,301 JPMorgan Chase & Co. 2.750% 6/23/20 4,475 4,510 JPMorgan Chase & Co. 4.400% 7/22/20 4,720 5,010 JPMorgan Chase & Co. 4.250% 10/15/20 4,784 5,051 JPMorgan Chase & Co. 2.550% 10/29/20 25,165 25,197 JPMorgan Chase & Co. 2.550% 3/1/21 25,309 25,166 JPMorgan Chase & Co. 4.625% 5/10/21 2,740 2,946 JPMorgan Chase & Co. 2.400% 6/7/21 3,635 3,598 JPMorgan Chase & Co. 2.295% 8/15/21 6,720 6,590 JPMorgan Chase & Co. 4.350% 8/15/21 7,155 7,627 JPMorgan Chase & Co. 4.500% 1/24/22 9,891 10,642 JPMorgan Chase & Co. 3.250% 9/23/22 3,140 3,174 JPMorgan Chase & Co. 2.972% 1/15/23 17,628 17,548 JPMorgan Chase & Co. 2.700% 5/18/23 5,337 5,198 JPMorgan Chase & Co. 3.875% 2/1/24 1,500 1,553 JPMorgan Chase & Co. 3.625% 5/13/24 3,350 3,394 JPMorgan Chase & Co. 3.125% 1/23/25 7,986 7,777 JPMorgan Chase & Co. 3.900% 7/15/25 8,000 8,222 JPMorgan Chase & Co. 3.300% 4/1/26 3,529 3,463 JPMorgan Chase & Co. 3.200% 6/15/26 3,170 3,082 JPMorgan Chase Bank NA 6.000% 10/1/17 7,190 7,422 KeyBank NA 1.650% 2/1/18 2,400 2,399 KeyBank NA 2.350% 3/8/19 881 887 KeyBank NA 2.500% 11/22/21 1,860 1,848 Lloyds Bank plc 2.700% 8/17/20 1,545 1,554 10 Macquarie Bank Ltd. 3.900% 1/15/26 5,875 5,947 Manufacturers & Traders Trust Co. 2.300% 1/30/19 6,062 6,090 Manufacturers & Traders Trust Co. 2.250% 7/25/19 3,400 3,428 Manufacturers & Traders Trust Co. 2.900% 2/6/25 1,400 1,362 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 25,985 26,004 Mitsubishi UFJ Financial Group Inc. 2.190% 9/13/21 6,645 6,442 Mitsubishi UFJ Financial Group Inc. 2.527% 9/13/23 825 793 10 Mitsubishi UFJ Trust & Banking Corp. 2.650% 10/19/20 11,120 11,072 Morgan Stanley 2.500% 1/24/19 6,752 6,804 Morgan Stanley 2.375% 7/23/19 25,904 25,976 Morgan Stanley 5.625% 9/23/19 2,868 3,103 Morgan Stanley 5.750% 1/25/21 6,800 7,530 Morgan Stanley 2.500% 4/21/21 329 325 Morgan Stanley 2.625% 11/17/21 13,750 13,546 Morgan Stanley 4.000% 7/23/25 7,400 7,551 MUFG Americas Holdings Corp. 3.500% 6/18/22 6,290 6,423 MUFG Americas Holdings Corp. 3.000% 2/10/25 1,800 1,728 MUFG Union Bank NA 2.625% 9/26/18 1,460 1,476 National Australia Bank Ltd. 2.300% 7/25/18 3,140 3,165 National Australia Bank Ltd. 2.000% 1/14/19 728 728 National Bank of Canada 2.100% 12/14/18 2,525 2,533 10 Nationwide Building Society 2.450% 7/27/21 4,355 4,290 10 Nordea Bank AB 1.625% 9/30/19 3,535 3,489 10 Nordea Bank AB 2.500% 9/17/20 1,865 1,859 PNC Bank NA 2.200% 1/28/19 3,300 3,314 PNC Bank NA 2.600% 7/21/20 5,115 5,151 PNC Bank NA 2.450% 11/5/20 1,707 1,709 PNC Bank NA 2.150% 4/29/21 4,208 4,147 PNC Bank NA 2.550% 12/9/21 5,655 5,646 PNC Bank NA 2.700% 11/1/22 4,900 4,811 PNC Bank NA 3.300% 10/30/24 1,450 1,458 PNC Bank NA 2.950% 2/23/25 4,610 4,509 PNC Bank NA 3.250% 6/1/25 4,527 4,514 PNC Financial Services Group Inc. 2.854% 11/9/22 1,200 1,190 PNC Funding Corp. 5.125% 2/8/20 2,550 2,759 Royal Bank of Canada 1.500% 7/29/19 6,250 6,167 Santander UK plc 1.375% 3/13/17 760 760 Santander UK plc 1.650% 9/29/17 4,500 4,497 Santander UK plc 3.050% 8/23/18 3,410 3,462 Santander UK plc 2.500% 3/14/19 3,118 3,131 Santander UK plc 2.350% 9/10/19 3,950 3,952 Santander UK plc 4.000% 3/13/24 1,384 1,437 Skandinaviska Enskilda Banken AB 2.625% 3/15/21 980 979 Skandinaviska Enskilda Banken AB 1.875% 9/13/21 7,465 7,208 State Street Corp. 1.350% 5/15/18 1,800 1,795 State Street Corp. 3.300% 12/16/24 1,790 1,805 State Street Corp. 3.550% 8/18/25 2,611 2,660 State Street Corp. 2.650% 5/19/26 2,682 2,545 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 2,900 2,909 Sumitomo Mitsui Financial Group Inc. 2.058% 7/14/21 9,914 9,587 Sumitomo Mitsui Financial Group Inc. 2.442% 10/19/21 1,265 1,243 Sumitomo Mitsui Financial Group Inc. 2.632% 7/14/26 3,585 3,318 Svenska Handelsbanken AB 2.450% 3/30/21 14,710 14,592 Svenska Handelsbanken AB 1.875% 9/7/21 5,450 5,279 10 Swedbank AB 2.375% 2/27/19 3,770 3,791 Toronto-Dominion Bank 1.450% 8/13/19 700 690 Toronto-Dominion Bank 2.500% 12/14/20 6,580 6,599 Toronto-Dominion Bank 2.125% 4/7/21 9,125 8,980 US Bancorp 2.350% 1/29/21 1,350 1,349 US Bancorp 3.100% 4/27/26 1,212 1,177 US Bank NA 1.350% 1/26/18 601 600 Wachovia Corp. 5.750% 6/15/17 3,390 3,457 Wachovia Corp. 5.750% 2/1/18 6,740 7,023 Wells Fargo & Co. 5.625% 12/11/17 7,020 7,279 Wells Fargo & Co. 2.150% 1/15/19 75 76 Wells Fargo & Co. 2.125% 4/22/19 2,400 2,405 Wells Fargo & Co. 2.150% 1/30/20 6,490 6,457 Wells Fargo & Co. 2.600% 7/22/20 6,635 6,672 Wells Fargo & Co. 3.000% 1/22/21 2,240 2,270 Wells Fargo & Co. 4.600% 4/1/21 5,670 6,088 Wells Fargo & Co. 2.100% 7/26/21 4,495 4,368 Wells Fargo & Co. 3.450% 2/13/23 7,460 7,505 Wells Fargo & Co. 3.300% 9/9/24 8,943 8,859 Wells Fargo & Co. 3.000% 2/19/25 4,700 4,503 Wells Fargo & Co. 3.550% 9/29/25 9,029 8,975 Wells Fargo Bank NA 6.000% 11/15/17 7,190 7,458 Wells Fargo Bank NA 1.800% 11/28/18 3,385 3,380 Wells Fargo Bank NA 2.150% 12/6/19 14,500 14,434 Westpac Banking Corp. 2.250% 7/30/18 5,575 5,612 Westpac Banking Corp. 1.950% 11/23/18 2,376 2,380 Westpac Banking Corp. 4.875% 11/19/19 7,190 7,705 Westpac Banking Corp. 2.600% 11/23/20 6,430 6,435 Westpac Banking Corp. 2.100% 5/13/21 9,365 9,150 Westpac Banking Corp. 2.000% 8/19/21 9,665 9,364 Westpac Banking Corp. 2.850% 5/13/26 1,000 955 Westpac Banking Corp. 2.700% 8/19/26 3,255 3,069 6 Westpac Banking Corp. 4.322% 11/23/31 7,190 7,184 Brokerage (0.1%) Charles Schwab Corp. 2.200% 7/25/18 450 453 Charles Schwab Corp. 4.450% 7/22/20 1,350 1,447 CME Group Inc. 3.000% 3/15/25 1,340 1,330 Invesco Finance plc 3.125% 11/30/22 4,490 4,520 Invesco Finance plc 3.750% 1/15/26 3,060 3,088 TD Ameritrade Holding Corp. 2.950% 4/1/22 60 61 TD Ameritrade Holding Corp. 3.625% 4/1/25 3,220 3,265 Finance Companies (0.5%) GE Capital International Funding Co. 2.342% 11/15/20 29,872 29,836 GE Capital International Funding Co. 3.373% 11/15/25 18,741 18,989 Insurance (1.6%) Aetna Inc. 2.400% 6/15/21 1,145 1,137 Aetna Inc. 2.750% 11/15/22 1,700 1,667 Aetna Inc. 2.800% 6/15/23 2,050 2,016 Aetna Inc. 3.200% 6/15/26 4,415 4,362 10 AIA Group Ltd. 3.200% 3/11/25 9,335 8,995 10 AIG Global Funding 2.700% 12/15/21 2,340 2,334 Berkshire Hathaway Inc. 2.750% 3/15/23 22,385 22,302 Berkshire Hathaway Inc. 3.125% 3/15/26 20,955 20,781 Chubb INA Holdings Inc. 2.875% 11/3/22 680 683 Chubb INA Holdings Inc. 2.700% 3/13/23 1,000 989 Chubb INA Holdings Inc. 3.350% 5/15/24 3,860 3,918 Chubb INA Holdings Inc. 3.150% 3/15/25 8,679 8,648 Chubb INA Holdings Inc. 3.350% 5/3/26 8,450 8,538 10 Jackson National Life Global Funding 4.700% 6/1/18 2,250 2,333 Manulife Financial Corp. 4.900% 9/17/20 6,695 7,197 Manulife Financial Corp. 4.150% 3/4/26 10,779 11,272 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 4,820 5,239 Marsh & McLennan Cos. Inc. 3.500% 6/3/24 1,995 2,029 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 740 745 MetLife Inc. 4.368% 9/15/23 8,070 8,676 10 Metropolitan Life Global Funding I 3.000% 1/10/23 9,594 9,626 10 Metropolitan Life Global Funding I 3.450% 12/18/26 8,725 8,784 PartnerRe Finance B LLC 5.500% 6/1/20 1,740 1,884 10 Pricoa Global Funding I 2.550% 11/24/20 2,130 2,130 Progressive Corp. 2.450% 1/15/27 6,945 6,450 10 Reliance Standard Life Global Funding II 3.050% 1/20/21 1,270 1,278 10 Swiss Re Treasury US Corp. 2.875% 12/6/22 6,555 6,446 UnitedHealth Group Inc. 1.900% 7/16/18 1,020 1,024 UnitedHealth Group Inc. 2.700% 7/15/20 1,010 1,026 UnitedHealth Group Inc. 3.350% 7/15/22 2,080 2,137 UnitedHealth Group Inc. 2.875% 3/15/23 2,700 2,704 UnitedHealth Group Inc. 3.750% 7/15/25 5,275 5,454 Real Estate Investment Trusts (0.3%) Federal Realty Investment Trust 3.000% 8/1/22 2,300 2,298 Federal Realty Investment Trust 2.750% 6/1/23 4,490 4,364 Simon Property Group LP 5.650% 2/1/20 3,860 4,213 Simon Property Group LP 2.500% 9/1/20 727 729 Simon Property Group LP 4.375% 3/1/21 4,400 4,701 Simon Property Group LP 3.750% 2/1/24 2,661 2,750 Simon Property Group LP 3.500% 9/1/25 891 900 Simon Property Group LP 3.300% 1/15/26 894 885 Simon Property Group LP 3.250% 11/30/26 7,200 7,039 Industrial (7.6%) Basic Industry (0.3%) 10 Air Liquide Finance SA 2.250% 9/27/23 5,020 4,807 10 Air Liquide Finance SA 2.500% 9/27/26 4,970 4,673 Air Products & Chemicals Inc. 3.000% 11/3/21 1,100 1,129 Air Products & Chemicals Inc. 2.750% 2/3/23 1,040 1,030 Airgas Inc. 2.900% 11/15/22 2,575 2,583 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 1,070 1,079 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 5,110 5,259 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 1,170 1,233 BHP Billiton Finance USA Ltd. 6.420% 3/1/26 545 667 Praxair Inc. 4.050% 3/15/21 1,935 2,051 Praxair Inc. 3.000% 9/1/21 3,600 3,654 Praxair Inc. 2.450% 2/15/22 2,455 2,431 Praxair Inc. 2.200% 8/15/22 1,120 1,090 Sherwin-Williams Co. 3.450% 8/1/25 900 887 Capital Goods (1.3%) 10 Airbus Group Finance BV 2.700% 4/17/23 9,486 9,324 Boeing Co. 2.850% 10/30/24 1,642 1,640 Boeing Co. 2.600% 10/30/25 4,550 4,403 Boeing Co. 2.250% 6/15/26 935 875 Caterpillar Financial Services Corp. 1.700% 8/9/21 6,800 6,530 Caterpillar Financial Services Corp. 2.850% 6/1/22 6,000 6,023 Caterpillar Financial Services Corp. 3.250% 12/1/24 7,070 7,134 Caterpillar Inc. 2.600% 6/26/22 1,250 1,240 Deere & Co. 2.600% 6/8/22 5,220 5,174 Dover Corp. 3.150% 11/15/25 1,825 1,825 General Electric Capital Corp. 6.000% 8/7/19 1,441 1,592 General Electric Capital Corp. 5.500% 1/8/20 4,137 4,539 General Electric Capital Corp. 2.200% 1/9/20 961 963 General Electric Capital Corp. 5.550% 5/4/20 391 435 General Electric Capital Corp. 4.375% 9/16/20 1,604 1,723 General Electric Capital Corp. 4.625% 1/7/21 12,962 14,060 General Electric Capital Corp. 5.300% 2/11/21 1,286 1,425 General Electric Capital Corp. 4.650% 10/17/21 7,785 8,522 General Electric Capital Corp. 3.150% 9/7/22 3,306 3,371 General Electric Capital Corp. 3.100% 1/9/23 8,336 8,455 Illinois Tool Works Inc. 3.500% 3/1/24 2,650 2,736 Illinois Tool Works Inc. 2.650% 11/15/26 6,920 6,595 John Deere Capital Corp. 2.450% 9/11/20 5,175 5,194 John Deere Capital Corp. 2.800% 3/4/21 3,475 3,513 John Deere Capital Corp. 2.750% 3/15/22 1,980 1,979 John Deere Capital Corp. 2.800% 1/27/23 1,925 1,917 John Deere Capital Corp. 2.800% 3/6/23 10,985 10,966 Parker-Hannifin Corp. 3.500% 9/15/22 1,885 1,954 Parker-Hannifin Corp. 3.300% 11/21/24 815 825 Precision Castparts Corp. 2.500% 1/15/23 8,650 8,498 Precision Castparts Corp. 3.250% 6/15/25 4,915 4,948 Communication (0.5%) America Movil SAB de CV 5.000% 10/16/19 1,800 1,928 America Movil SAB de CV 5.000% 3/30/20 4,800 5,115 America Movil SAB de CV 3.125% 7/16/22 7,364 7,270 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,530 2,061 Comcast Corp. 5.875% 2/15/18 2,100 2,201 Comcast Corp. 5.700% 5/15/18 2,220 2,343 Comcast Corp. 2.850% 1/15/23 2,700 2,688 Comcast Corp. 3.600% 3/1/24 3,600 3,715 Comcast Corp. 3.375% 2/15/25 2,885 2,908 Comcast Corp. 3.375% 8/15/25 1,815 1,822 NBCUniversal Media LLC 5.150% 4/30/20 8,090 8,851 NBCUniversal Media LLC 2.875% 1/15/23 4,390 4,379 Walt Disney Co. 3.150% 9/17/25 2,500 2,523 Walt Disney Co. 3.000% 2/13/26 1,500 1,493 Consumer Cyclical (1.3%) Alibaba Group Holding Ltd. 3.125% 11/28/21 1,030 1,030 Alibaba Group Holding Ltd. 3.600% 11/28/24 1,285 1,275 American Honda Finance Corp. 1.600% 7/13/18 700 702 American Honda Finance Corp. 2.250% 8/15/19 6,590 6,630 American Honda Finance Corp. 2.450% 9/24/20 2,225 2,236 American Honda Finance Corp. 1.700% 9/9/21 2,790 2,684 Automatic Data Processing Inc. 3.375% 9/15/25 475 486 10 BMW US Capital LLC 2.000% 4/11/21 4,740 4,633 10 BMW US Capital LLC 2.800% 4/11/26 9,315 8,969 Cummins Inc. 3.650% 10/1/23 1,350 1,397 10 Harley-Davidson Financial Services Inc. 2.250% 1/15/19 7,090 7,119 10 Harley-Davidson Financial Services Inc. 2.400% 9/15/19 1,475 1,483 10 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 1,089 1,078 Harley-Davidson Inc. 3.500% 7/28/25 7,465 7,470 Home Depot Inc. 4.400% 4/1/21 2,030 2,201 Home Depot Inc. 2.625% 6/1/22 2,700 2,708 Lowe's Cos. Inc. 4.625% 4/15/20 2,070 2,217 Lowe's Cos. Inc. 3.800% 11/15/21 355 376 Lowe's Cos. Inc. 3.120% 4/15/22 4,440 4,541 Lowe's Cos. Inc. 3.875% 9/15/23 3,775 3,995 Lowe's Cos. Inc. 3.375% 9/15/25 775 786 Lowe's Cos. Inc. 2.500% 4/15/26 4,200 3,975 MasterCard Inc. 3.375% 4/1/24 7,714 7,936 10 Nissan Motor Acceptance Corp. 2.550% 3/8/21 5,415 5,403 PACCAR Financial Corp. 1.750% 8/14/18 740 742 PACCAR Financial Corp. 2.200% 9/15/19 450 453 Starbucks Corp. 2.100% 2/4/21 1,980 1,973 Starbucks Corp. 2.450% 6/15/26 3,645 3,452 Target Corp. 2.500% 4/15/26 1,750 1,665 TJX Cos. Inc. 2.750% 6/15/21 1,650 1,677 TJX Cos. Inc. 2.500% 5/15/23 900 881 TJX Cos. Inc. 2.250% 9/15/26 2,650 2,440 Toyota Motor Credit Corp. 1.550% 7/13/18 500 500 Toyota Motor Credit Corp. 2.800% 7/13/22 600 605 Visa Inc. 2.200% 12/14/20 4,465 4,474 Visa Inc. 2.800% 12/14/22 4,465 4,476 Visa Inc. 3.150% 12/14/25 17,825 17,894 Wal-Mart Stores Inc. 3.625% 7/8/20 1,365 1,435 Wal-Mart Stores Inc. 3.250% 10/25/20 1,485 1,539 Wal-Mart Stores Inc. 4.250% 4/15/21 2,852 3,080 Wal-Mart Stores Inc. 2.550% 4/11/23 6,290 6,236 Consumer Noncyclical (1.3%) Anheuser-Busch Cos. LLC 5.500% 1/15/18 5,840 6,052 Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 970 967 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 2,050 2,059 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 6,300 6,323 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 2,355 2,300 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 4,900 4,984 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,990 2,170 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 2,725 2,680 Archer-Daniels-Midland Co. 2.500% 8/11/26 8,000 7,585 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 2,655 2,661 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 1,350 1,377 Colgate-Palmolive Co. 2.100% 5/1/23 1,200 1,156 Covidien International Finance SA 4.200% 6/15/20 4,126 4,383 Gilead Sciences Inc. 3.700% 4/1/24 15,760 16,173 Gilead Sciences Inc. 3.500% 2/1/25 9,095 9,120 Gilead Sciences Inc. 3.650% 3/1/26 4,505 4,557 Kaiser Foundation Hospitals 3.500% 4/1/22 1,105 1,133 Kimberly-Clark Corp. 3.625% 8/1/20 630 659 Kimberly-Clark Corp. 2.650% 3/1/25 3,000 2,910 McCormick & Co. Inc. 3.500% 9/1/23 2,500 2,558 McCormick & Co. Inc. 3.250% 11/15/25 485 480 Medtronic Inc. 5.600% 3/15/19 1,800 1,937 Medtronic Inc. 3.150% 3/15/22 12,000 12,257 Medtronic Inc. 3.625% 3/15/24 2,030 2,109 Medtronic Inc. 3.500% 3/15/25 2,370 2,429 PepsiCo Inc. 4.500% 1/15/20 2,250 2,416 PepsiCo Inc. 3.100% 7/17/22 6,318 6,455 PepsiCo Inc. 3.600% 3/1/24 6,536 6,804 PepsiCo Inc. 2.850% 2/24/26 2,615 2,567 Philip Morris International Inc. 2.625% 3/6/23 1,550 1,523 Philip Morris International Inc. 3.600% 11/15/23 4,450 4,612 10 Roche Holdings Inc. 2.875% 9/29/21 1,590 1,614 10 Roche Holdings Inc. 3.350% 9/30/24 4,860 4,970 10 Roche Holdings Inc. 3.000% 11/10/25 2,613 2,581 Energy (1.4%) BP Capital Markets plc 1.375% 5/10/18 1,800 1,794 BP Capital Markets plc 2.241% 9/26/18 3,780 3,810 BP Capital Markets plc 4.750% 3/10/19 7,640 8,086 BP Capital Markets plc 4.500% 10/1/20 4,040 4,323 BP Capital Markets plc 3.561% 11/1/21 6,917 7,215 BP Capital Markets plc 3.062% 3/17/22 915 923 BP Capital Markets plc 3.245% 5/6/22 2,600 2,647 BP Capital Markets plc 2.500% 11/6/22 3,140 3,069 BP Capital Markets plc 2.750% 5/10/23 6,630 6,508 BP Capital Markets plc 3.994% 9/26/23 900 945 BP Capital Markets plc 3.814% 2/10/24 3,590 3,710 BP Capital Markets plc 3.535% 11/4/24 915 926 BP Capital Markets plc 3.506% 3/17/25 8,000 8,060 BP Capital Markets plc 3.119% 5/4/26 6,600 6,401 Chevron Corp. 2.193% 11/15/19 450 454 Dominion Gas Holdings LLC 2.500% 12/15/19 2,690 2,718 Dominion Gas Holdings LLC 2.800% 11/15/20 2,685 2,708 Exxon Mobil Corp. 2.397% 3/6/22 1,100 1,093 Occidental Petroleum Corp. 1.500% 2/15/18 2,250 2,251 Occidental Petroleum Corp. 4.100% 2/1/21 5,815 6,179 Occidental Petroleum Corp. 3.125% 2/15/22 2,695 2,757 Occidental Petroleum Corp. 2.600% 4/15/22 1,920 1,913 Occidental Petroleum Corp. 2.700% 2/15/23 1,800 1,780 Occidental Petroleum Corp. 3.500% 6/15/25 3,000 3,044 Occidental Petroleum Corp. 3.400% 4/15/26 250 251 10 Schlumberger Holdings Corp. 3.625% 12/21/22 6,000 6,202 Schlumberger Investment SA 3.650% 12/1/23 3,590 3,752 Shell International Finance BV 4.375% 3/25/20 1,840 1,962 Shell International Finance BV 3.400% 8/12/23 5,000 5,119 Shell International Finance BV 3.250% 5/11/25 10,535 10,497 Shell International Finance BV 2.875% 5/10/26 9,500 9,163 Shell International Finance BV 2.500% 9/12/26 5,415 5,071 Total Capital Canada Ltd. 2.750% 7/15/23 2,700 2,673 Total Capital International SA 2.750% 6/19/21 7,190 7,262 Total Capital International SA 2.875% 2/17/22 4,040 4,074 Total Capital International SA 2.700% 1/25/23 1,350 1,336 Total Capital SA 4.450% 6/24/20 8,800 9,436 Total Capital SA 4.125% 1/28/21 805 856 TransCanada PipeLines Ltd. 2.500% 8/1/22 1,200 1,174 Other Industrial (0.0%) 10 CK Hutchison International 16 Ltd. 2.750% 10/3/26 3,690 3,428 Technology (1.0%) Apple Inc. 2.000% 5/6/20 3,705 3,705 Apple Inc. 2.250% 2/23/21 1,500 1,497 Apple Inc. 2.850% 5/6/21 5,840 5,951 Apple Inc. 2.150% 2/9/22 895 876 Apple Inc. 2.850% 2/23/23 4,780 4,783 Apple Inc. 2.400% 5/3/23 3,590 3,495 Apple Inc. 3.450% 5/6/24 5,385 5,547 Apple Inc. 2.500% 2/9/25 6,320 6,050 Apple Inc. 3.200% 5/13/25 1,360 1,365 Apple Inc. 3.250% 2/23/26 4,145 4,151 Apple Inc. 2.450% 8/4/26 3,000 2,811 Applied Materials Inc. 2.625% 10/1/20 4,735 4,777 Applied Materials Inc. 3.900% 10/1/25 427 449 Baidu Inc. 3.250% 8/6/18 7,075 7,175 Cisco Systems Inc. 4.450% 1/15/20 590 632 Cisco Systems Inc. 2.200% 9/20/23 2,210 2,125 Cisco Systems Inc. 2.950% 2/28/26 4,290 4,239 Cisco Systems Inc. 2.500% 9/20/26 2,210 2,098 Intel Corp. 2.450% 7/29/20 885 896 Intel Corp. 3.300% 10/1/21 3,950 4,099 Intel Corp. 2.700% 12/15/22 3,005 3,013 International Business Machines Corp. 3.625% 2/12/24 1,800 1,867 Microsoft Corp. 2.375% 2/12/22 445 443 Microsoft Corp. 2.650% 11/3/22 700 701 Microsoft Corp. 2.700% 2/12/25 2,685 2,626 Oracle Corp. 2.375% 1/15/19 2,920 2,958 Oracle Corp. 2.500% 5/15/22 8,180 8,093 Oracle Corp. 3.625% 7/15/23 290 302 Oracle Corp. 3.400% 7/8/24 4,000 4,064 Oracle Corp. 2.950% 5/15/25 1,400 1,368 Oracle Corp. 2.650% 7/15/26 4,850 4,590 QUALCOMM Inc. 2.250% 5/20/20 2,315 2,312 Xilinx Inc. 3.000% 3/15/21 1,390 1,402 Transportation (0.5%) 6 American Airlines 2016-1 Class AA Pass Through Trust 3.575% 1/15/28 4,664 4,675 Burlington Northern Santa Fe LLC 3.000% 3/15/23 5,093 5,145 Burlington Northern Santa Fe LLC 3.400% 9/1/24 9,470 9,740 Burlington Northern Santa Fe LLC 6.875% 12/1/27 590 761 6 CSX Transportation Inc. 6.251% 1/15/23 1,268 1,454 6 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 4,043 4,639 6 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 5/1/21 3,245 3,610 6 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 3,764 4,173 Union Pacific Corp. 2.950% 1/15/23 910 917 Union Pacific Corp. 2.750% 4/15/23 4,555 4,532 Union Pacific Corp. 3.646% 2/15/24 3,550 3,694 Union Pacific Corp. 3.750% 3/15/24 3,770 3,942 6 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 1,236 1,285 Utilities (1.0%) Electric (1.0%) Ameren Illinois Co. 2.700% 9/1/22 1,827 1,831 Arizona Public Service Co. 2.550% 9/15/26 2,555 2,407 Berkshire Hathaway Energy Co. 3.750% 11/15/23 4,600 4,807 Commonwealth Edison Co. 3.400% 9/1/21 8,700 9,021 Commonwealth Edison Co. 2.550% 6/15/26 3,775 3,591 Connecticut Light & Power Co. 2.500% 1/15/23 5,550 5,428 Entergy Arkansas Inc. 3.500% 4/1/26 9,180 9,347 Entergy Louisiana LLC 3.300% 12/1/22 1,300 1,301 Entergy Louisiana LLC 2.400% 10/1/26 4,920 4,585 MidAmerican Energy Co. 5.300% 3/15/18 3,326 3,477 MidAmerican Energy Co. 3.700% 9/15/23 1,350 1,413 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 4,242 4,891 Pacific Gas & Electric Co. 3.250% 9/15/21 550 565 Pacific Gas & Electric Co. 3.250% 6/15/23 425 433 Pacific Gas & Electric Co. 3.750% 2/15/24 2,185 2,278 Pacific Gas & Electric Co. 3.500% 6/15/25 1,980 2,033 PacifiCorp 5.500% 1/15/19 2,665 2,857 PacifiCorp 3.600% 4/1/24 3,600 3,740 Sierra Pacific Power Co. 3.375% 8/15/23 5,740 5,875 Southwestern Public Service Co. 3.300% 6/15/24 13,616 13,796 Virginia Electric & Power Co. 2.950% 1/15/22 7,700 7,799 Virginia Electric & Power Co. 2.950% 11/15/26 3,825 3,719 Westar Energy Inc. 2.550% 7/1/26 5,745 5,396 Natural Gas (0.0%) 10 Engie SA 2.875% 10/10/22 1,305 1,296 Total Corporate Bonds (Cost $2,154,484) Sovereign Bonds (5.9%) 10 Avi Funding Co. Ltd. 2.850% 9/16/20 9,400 9,373 10 Banco del Estado de Chile 2.000% 11/9/17 1,450 1,450 10 Bank Nederlandse Gemeenten NV 1.375% 9/27/17 2,725 2,727 10 Bermuda 4.854% 2/6/24 2,725 2,825 6 Bermuda 3.717% 1/25/27 5,990 5,638 Canada 0.875% 2/14/17 1,825 1,826 10 CDP Financial Inc. 4.400% 11/25/19 17,160 18,323 10 CDP Financial Inc. 3.150% 7/24/24 1,269 1,288 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 5,860 5,818 10 CNPC General Capital Ltd. 3.400% 4/16/23 800 796 Corp. Andina de Fomento 4.375% 6/15/22 7,161 7,538 10 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 2,950 3,005 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 1,300 1,326 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 970 940 10 CPPIB Capital Inc. 1.250% 9/20/19 17,700 17,451 11 Development Bank of Japan Inc. 2.750% 9/16/25 7,580 7,496 10,12 Dexia Credit Local SA 1.875% 9/15/21 13,260 12,786 10 Electricite de France SA 3.625% 10/13/25 9,110 9,074 European Investment Bank 1.750% 3/15/17 5,450 5,457 European Investment Bank 1.625% 6/15/17 2,275 2,276 European Investment Bank 1.625% 12/15/20 35,715 35,168 European Investment Bank 4.000% 2/16/21 9,100 9,770 European Investment Bank 2.500% 4/15/21 7,275 7,375 Export-Import Bank of Korea 4.000% 1/11/17 14,430 14,436 Export-Import Bank of Korea 1.750% 2/27/18 3,935 3,931 Export-Import Bank of Korea 2.250% 1/21/20 5,390 5,340 Export-Import Bank of Korea 4.000% 1/29/21 2,550 2,673 Export-Import Bank of Korea 1.875% 10/21/21 8,870 8,512 Export-Import Bank of Korea 4.000% 1/14/24 2,000 2,093 10 ICBCIL Finance Co. Ltd. 2.375% 5/19/19 8,000 7,949 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 1,000 1,023 Inter-American Development Bank 1.125% 3/15/17 2,275 2,275 Inter-American Development Bank 2.375% 8/15/17 2,725 2,746 Inter-American Development Bank 3.875% 2/14/20 4,550 4,844 Inter-American Development Bank 3.000% 2/21/24 3,250 3,360 International Bank for Reconstruction & Development 1.375% 5/24/21 18,250 17,721 11 Japan Bank for International Cooperation 1.750% 11/13/18 2,725 2,719 11 Japan Bank for International Cooperation 2.125% 2/7/19 2,725 2,736 13 KFW 1.250% 2/15/17 20,000 20,001 13 KFW 1.000% 6/11/18 5,225 5,201 Kingdom of Saudi Arabia 2.375% 10/26/21 5,800 5,623 Kingdom of Saudi Arabia 3.250% 10/26/26 7,910 7,497 Korea Development Bank 3.875% 5/4/17 4,000 4,030 Korea Development Bank 3.500% 8/22/17 6,155 6,223 Korea Development Bank 2.500% 1/13/21 4,750 4,707 10 Korea East-West Power Co. Ltd. 2.500% 7/16/17 2,050 2,055 Korea East-West Power Co. Ltd. 2.625% 11/27/18 4,755 4,805 10 Korea Expressway Corp. 1.625% 4/28/17 4,750 4,744 10 Korea Gas Corp. 2.875% 7/29/18 3,650 3,702 10 Korea Land & Housing Corp. 1.875% 8/2/17 4,750 4,750 13 Landwirtschaftliche Rentenbank 2.375% 9/13/17 5,000 5,034 10 Municipality Finance plc 1.125% 4/17/18 2,275 2,267 10 Nederlandse Waterschapsbank NV 1.875% 3/13/19 1,800 1,805 10 Nederlandse Waterschapsbank NV 1.250% 9/9/19 32,000 31,532 North American Development Bank 2.300% 10/10/18 3,750 3,794 10 Province of Alberta 1.000% 6/21/17 1,825 1,827 10 Province of Alberta 1.750% 8/26/20 1,500 1,486 Province of Alberta Canada 1.900% 12/6/19 15,000 14,998 10 Province of Alberta Canada 2.050% 8/17/26 5,000 4,606 Province of Manitoba 2.100% 9/6/22 1,900 1,863 Province of New Brunswick 2.750% 6/15/18 1,145 1,166 Province of Ontario 1.100% 10/25/17 11,625 11,640 Province of Ontario 1.200% 2/14/18 2,275 2,267 Province of Ontario 3.000% 7/16/18 11,926 12,171 Province of Ontario 1.625% 1/18/19 42,130 42,063 Province of Ontario 4.000% 10/7/19 5,475 5,797 Province of Ontario 4.400% 4/14/20 3,175 3,411 Province of Ontario 2.500% 4/27/26 1,135 1,092 Province of Quebec 3.500% 7/29/20 10,575 11,066 Province of Quebec 2.750% 8/25/21 9,225 9,366 Province of Quebec 7.500% 7/15/23 1,335 1,669 Province of Quebec 7.125% 2/9/24 670 833 Province of Quebec 7.500% 9/15/29 8,805 12,268 6,10 Ras Laffan Liquefied Natural Gas Co. Ltd. II 5.298% 9/30/20 508 534 Republic of Korea 7.125% 4/16/19 3,175 3,553 10 Republic of Lithuania 7.375% 2/11/20 1,520 1,734 Republic of Lithuania 7.375% 2/11/20 14,920 17,029 Republic of Lithuania 6.125% 3/9/21 1,815 2,033 Republic of Poland 5.125% 4/21/21 10,205 11,123 Republic of Poland 5.000% 3/23/22 26,142 28,462 10 Republic of Slovakia 4.375% 5/21/22 2,275 2,468 Republic of Slovenia 5.500% 10/26/22 2,025 2,234 10 Sinopec Group Overseas Development 2012 Ltd. 2.750% 5/17/17 1,450 1,456 State of Israel 2.875% 3/16/26 15,265 15,052 10 State of Qatar 3.125% 1/20/17 2,275 2,278 Statoil ASA 5.250% 4/15/19 4,550 4,884 Statoil ASA 3.150% 1/23/22 7,065 7,194 Statoil ASA 2.450% 1/17/23 1,825 1,778 Statoil ASA 3.700% 3/1/24 6,300 6,570 10 Temasek Financial I Ltd. 2.375% 1/23/23 1,750 1,706 Total Sovereign Bonds (Cost $622,513) Taxable Municipal Bonds (0.1%) Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 2,050 2,099 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL 3.220% 2/1/21 2,236 2,266 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-ELL 3.450% 2/1/22 1,433 1,463 University of California Revenue 2.054% 5/15/18 900 908 Total Taxable Municipal Bonds (Cost $6,619) Shares Temporary Cash Investment (3.4%) Money Market Fund (3.4%) 14 Vanguard Market Liquidity Fund (Cost 0.823% 3,530,772 Total Investments (102.1%) (Cost $10,825,856) Other Assets and Liabilities-Net (-2.1%) Net Assets (100%) 1 Securities with a value of $2,460,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $647,000 have been segregated as collateral for certain open To Be Announced (TBA) transactions. 3 Securities with a value of $3,779,000 have been segregated as initial margin for open futures contracts. 4 U.S. government-guaranteed. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 8 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of December 31, 2016. 9 Adjustable-rate security. 10 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2016, the aggregate value of these securities was $744,413,000, representing 7.1% of net assets. 11 Guaranteed by the Government of Japan. 12 Guaranteed by multiple countries. 13 Guaranteed by the Federal Republic of Germany. 14 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities). D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 6,312,785 — Asset-Backed/Commercial Mortgage-Backed Securities — 1,295,992 — Corporate Bonds — 2,140,347 — Sovereign Bonds — 619,531 — Taxable Municipal Bonds — 6,736 — Temporary Cash Investments 353,113 — — Futures Contracts—Assets 1 729 — — Futures Contracts—Liabilities 1 (1,647) — — Swap Contracts—Assets 85 1 41 — Swap Contracts—Liabilities (97) 1 (166) — Total 352,183 10,375,266 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note March 2017 4,378 948,658 (41) Ultra 10-Year U.S. Treasury Note March 2017 (2,464) (330,330) 1,072 10-Year U.S. Treasury Note March 2017 977 121,423 172 5-Year U.S. Treasury Note March 2017 (1,021) (120,135) (611) 30-Year U.S. Treasury Bond March 2017 160 24,105 1 Ultra Long U.S. Treasury Bond March 2017 (57) (9,134) 90 683 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At period ended December 31, 2016, the fund had the following open swap contracts: Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Federation of Malaysia/A3 12/20/21 BARC 2,322 19 1.000 (24) Federation of Malaysia/A3 12/20/21 BNPSW 1,610 19 1.000 (10) People's Republic of China/Aa3 12/20/21 BOANA 5,000 14 1.000 (31) Republic of Chile/Aa3 12/20/21 BARC 8,000 (42) 1.000 14 Republic of Chile/Aa3 12/20/21 JPMC 7,400 (28) 1.000 24 Republic of Chile/Aa3 12/20/21 JPMC 5,000 (35) 1.000 — Republic of Chile/Aa3 12/20/21 BARC 500 (2) 1.000 2 Republic of Chile/Aa3 12/20/21 BNPSW 500 (5) 1.000 (2) Republic of Chile/Aa3 12/20/21 BARC 250 (1) 1.000 1 30,582 (26) Credit Protection Purchased EI du Pont de Nemours & Co. 12/20/20 JPMC 4,015 77 (1.000) (27) Republic of Korea 12/20/21 BNPSW 6,500 148 (1.000) (29) Republic of Korea 12/20/21 CITNA 3,000 67 (1.000) (14) Wells Fargo & Co. 9/20/20 BOANA 3,740 57 (1.000) (29) 17,255 (99) (125) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. BARC—Barclays Bank plc. BNPSW—BNP Paribas. BOANA—Bank of America NA. CITNA—Citi Bank N.A. JPMC—JP Morgan Chase Bank NA. Centrally Cleared Interest Rate Swaps Fixed Interest Floating Rate Interest Unrealized Future Notional Received Rate Appreciation Termination Effective Amount (Paid) Received (Depreciation) Date Date Clearinghouse ($000) (%) (Paid) (%) ($000) 8/15/17 NA LCH 77,650 0.981 (0.704) 2 57 3/15/18 3/15/17 1 CME 13,632 (1.250) 0.000 3 5 3/15/19 3/15/17 1 CME 29,679 (1.250) 0.000 3 54 3/15/20 3/15/17 1 CME 111,967 1.500 (0.000) 3 (305) 3/15/21 3/15/17 1 CME 17,774 1.500 (0.000) 3 (63) 5/31/21 4/5/17 1 LCH 29,800 (1.781) 0.000 3 195 3/15/22 3/15/17 1 CME 12,067 (1.500) 0.000 3 34 3/15/24 3/15/17 1 CME 11,375 (1.750) 0.000 3 20 (3) CME—Chicago Mercantile Exchange. LCH—London Clearing House. 1 Forward interest rate swap. In a forward interest rate swap, the fund and the counterparty agree to make periodic net payments beginning on a specified future effective date. 2 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. G. At December 31, 2016, the cost of investment securities for tax purposes was $10,827,132,000. Net unrealized depreciation of investment securities for tax purposes was $98,628,000, consisting of unrealized gains of $44,496,000 on securities that had risen in value since their purchase and $143,124,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Institutional Short-Term Bond Fund Schedule of Investments (unaudited) As of December 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (25.8%) U.S. Government Securities (8.2%) United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 114,192 117,121 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 109,982 107,135 United States Treasury Note/Bond 0.750% 8/31/18 20,000 19,875 United States Treasury Note/Bond 0.750% 9/30/18 10,000 9,933 United States Treasury Note/Bond 1.000% 3/15/19 30,000 29,841 United States Treasury Note/Bond 0.875% 4/15/19 40,000 39,631 United States Treasury Note/Bond 1.250% 4/30/19 100,000 99,906 1 United States Treasury Note/Bond 1.625% 4/30/19 100,000 100,766 2 United States Treasury Note/Bond 0.875% 5/15/19 120,000 118,819 United States Treasury Note/Bond 1.375% 12/15/19 17,900 17,855 United States Treasury Note/Bond 1.375% 3/31/20 200 199 United States Treasury Note/Bond 1.375% 4/30/20 30 30 United States Treasury Note/Bond 2.125% 8/31/20 48,000 48,743 United States Treasury Note/Bond 2.000% 9/30/20 30,000 30,323 3 United States Treasury Note/Bond 1.125% 6/30/21 16,100 15,574 United States Treasury Note/Bond 1.125% 7/31/21 12,200 11,785 United States Treasury Note/Bond 2.125% 8/15/21 41,200 41,554 United States Treasury Note/Bond 1.250% 10/31/21 17,600 17,055 Agency Bonds and Notes (17.6%) 4 AID-Jordan 2.578% 6/30/22 13,750 13,925 5 Federal Farm Credit Banks 1.110% 2/20/18 26,000 26,051 5 Federal Home Loan Banks 2.250% 9/8/17 44,205 44,637 5 Federal Home Loan Banks 0.875% 3/19/18 94,650 94,514 5 Federal Home Loan Banks 1.125% 4/25/18 24,000 24,022 5 Federal Home Loan Banks 0.875% 6/29/18 87,150 86,830 5 Federal Home Loan Banks 0.625% 8/7/18 5,720 5,671 5 Federal Home Loan Banks 0.875% 10/1/18 34,500 34,310 5 Federal Home Loan Banks 1.250% 1/16/19 112,100 112,045 5 Federal Home Loan Banks 5.375% 5/15/19 23,000 25,141 5 Federal Home Loan Banks 0.875% 8/5/19 110,200 108,618 5 Federal Home Loan Banks 1.000% 9/26/19 49,050 48,446 5 Federal Home Loan Banks 1.375% 11/15/19 35,100 34,966 5 Federal Home Loan Banks 1.375% 2/18/21 15,400 15,092 6 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 71,000 70,852 6 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 28,150 28,117 6 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 66,200 65,947 6 Federal Home Loan Mortgage Corp. 0.850% 7/27/18 41,800 41,603 6 Federal Home Loan Mortgage Corp. 0.875% 10/12/18 236,330 235,007 6 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 152,850 152,098 6 Federal Home Loan Mortgage Corp. 0.875% 7/19/19 27,750 27,365 6 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 25,900 25,732 6 Federal Home Loan Mortgage Corp. 1.125% 8/12/21 13,300 12,790 6 Federal National Mortgage Assn. 1.125% 10/19/18 28,700 28,660 6 Federal National Mortgage Assn. 1.125% 12/14/18 57,050 56,919 6 Federal National Mortgage Assn. 1.375% 1/28/19 17,000 17,035 6 Federal National Mortgage Assn. 1.000% 2/26/19 65,225 64,820 6 Federal National Mortgage Assn. 0.875% 8/2/19 8,100 7,984 6 Federal National Mortgage Assn. 1.000% 8/28/19 15,600 15,417 6 Federal National Mortgage Assn. 1.000% 10/24/19 195,000 192,317 6 Federal National Mortgage Assn. 1.500% 11/30/20 29,500 29,165 6 Federal National Mortgage Assn. 1.875% 12/28/20 4,800 4,810 6 Federal National Mortgage Assn. 1.375% 2/26/21 6,000 5,879 6 Federal National Mortgage Assn. 1.250% 8/17/21 1,600 1,547 6 Federal National Mortgage Assn. 1.875% 9/24/26 13,750 12,629 5 Financing Corp. 0.000% 11/2/18 3,090 3,019 Conventional Mortgage-Backed Securities (0.0%) 6,7 Freddie Mac Gold Pool 6.000% 4/1/28 11 13 13 Total U.S. Government and Agency Obligations (Cost $2,617,345) Asset-Backed/Commercial Mortgage-Backed Securities (31.7%) 7 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 6,230 6,209 7 Ally Auto Receivables Trust 2015-2 1.840% 6/15/20 10,990 11,011 7 Ally Auto Receivables Trust 2016-1 1.730% 11/16/20 19,500 19,459 7 Ally Master Owner Trust Series 2014-5 1.600% 10/15/19 24,060 24,102 7 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 72,490 72,449 7,8 American Express Credit Account Master Trust 2013-1 1.124% 2/16/21 12,751 12,786 7,8 American Express Credit Account Master Trust 2013-2 1.124% 5/17/21 12,663 12,704 7,8 American Express Credit Account Master Trust 2014-1 1.074% 12/15/21 38,834 38,926 7,9 Americold 2rust Series 2010-ARTA 4.954% 1/14/29 2,936 3,137 7,9 Aventura Mall Trust 2013-AVM 3.743% 12/5/32 447 469 7,8 BA Credit Card Trust 2014-A1 1.084% 6/15/21 77,298 77,427 7 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 344 357 7,8,9Bank of America Student Loan Trust 2010-1A 1.682% 2/25/43 4,637 4,620 9 Bank of Montreal 1.750% 6/15/21 15,060 14,587 Bank of Nova Scotia 1.850% 4/14/20 20,490 20,149 Bank of Nova Scotia 1.875% 4/26/21 17,070 16,643 9 Bank of Nova Scotia 1.875% 9/20/21 27,900 27,068 7 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.711% 6/11/40 3,882 3,909 7,8,9BMW Floorplan Master Owner Trust 2015-1A 1.204% 7/15/20 28,865 28,865 7 BMW Vehicle Lease Trust 2016-2 1.430% 9/20/19 5,610 5,603 7 BMW Vehicle Lease Trust 2016-2 1.570% 2/20/20 2,390 2,382 7,8 Brazos Higher Education Authority Inc. Series 2005-3 1.197% 6/25/26 3,479 3,376 7,8 Brazos Higher Education Authority Inc. Series 2011-1 1.725% 2/25/30 4,416 4,376 7 Cabela's Credit Card Master Note Trust 2015- 1A 2.260% 3/15/23 5,500 5,505 7,8 Cabela's Credit Card Master Note Trust 2015- 2 1.374% 7/17/23 12,475 12,513 7,8 Cabela's Credit Card Master Note Trust 2016- 1 1.554% 6/15/22 55,030 55,518 9 Canadian Imperial Bank of Commerce 2.250% 7/21/20 15,060 15,085 7 Capital One Multi-Asset Execution Trust 2015- A2 2.080% 3/15/23 38,740 38,789 7 Capital One Multi-asset Execution Trust 2015- A4 2.750% 5/15/25 30,370 30,872 7,8 Capital One Multi-Asset Execution Trust 2016- A2 1.334% 2/15/24 10,720 10,772 7,8,9CARDS II Trust 2016-1A 1.404% 7/15/21 19,670 19,745 7 Carmax Auto Owner Trust 2014-4 1.810% 7/15/20 8,300 8,319 7 Carmax Auto Owner Trust 2015-2 1.800% 3/15/21 6,530 6,524 7 Carmax Auto Owner Trust 2015-3 1.980% 2/16/21 5,075 5,097 7 CarMax Auto Owner Trust 2016-1 1.880% 6/15/21 11,970 11,930 7 CarMax Auto Owner Trust 2016-4 1.400% 8/15/21 23,320 23,064 7 CarMax Auto Owner Trust 2016-4 1.600% 6/15/22 11,090 10,883 7 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 2.161% 10/15/21 11,516 11,590 7,9 CFCRE Commercial Mortgage Trust 2011-C2 5.754% 12/15/47 1,609 1,823 7,8 Chase Issuance Trust 2013-A9 1.124% 11/16/20 46,901 47,033 7 Chase Issuance Trust 2014-A2 2.770% 3/15/23 2,012 2,056 7,8 Chase Issuance Trust 2016-A1 1.114% 5/17/21 2,575 2,580 7,9 Chrysler Capital Auto Receivables Trust 2015- BA 2.260% 10/15/20 11,170 11,242 7,9 Chrysler Capital Auto Receivables Trust 2016- AA 1.960% 1/18/22 21,280 21,233 7,9 Chrysler Capital Auto Receivables Trust 2016- BA 1.640% 7/15/21 10,570 10,493 7,9 Chrysler Capital Auto Receivables Trust 2016- BA 1.870% 2/15/22 5,870 5,788 7,8 Citibank Credit Card Issuance Trust 2013-A2 1.036% 5/26/20 54,482 54,533 7,8 Citibank Credit Card Issuance Trust 2013-A7 1.094% 9/10/20 73,946 74,197 7 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 37,086 38,044 7 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 43,615 43,979 7 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 582 596 7,9 Citigroup Commercial Mortgage Trust 2012- GC8 3.683% 9/10/45 349 361 7 Citigroup Commercial Mortgage Trust 2013- GC11 1.987% 4/10/46 3,883 3,900 7 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 1,143 1,164 7 Citigroup Commercial Mortgage Trust 2013- GC15 3.942% 9/10/46 177 185 7 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 3,009 3,190 7 Citigroup Commercial Mortgage Trust 2014- GC21 3.477% 5/10/47 66 69 7 Citigroup Commercial Mortgage Trust 2014- GC21 3.575% 5/10/47 1,047 1,083 7 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 2,311 2,425 7 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 576 596 7 Citigroup Commercial Mortgage Trust 2014- GC23 3.863% 7/10/47 205 210 7 Citigroup Commercial Mortgage Trust 2014- GC25 3.372% 10/10/47 441 447 7 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 2,974 3,067 7 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 1,680 1,749 7 Citigroup Commercial Mortgage Trust 2016- C1 3.209% 5/10/49 1,070 1,046 7 CNH Equipment Trust 2014-A 1.500% 5/15/20 15,196 15,201 7 CNH Equipment Trust 2016-B 1.970% 11/15/21 8,340 8,293 7 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 3,312 3,323 7 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 221 228 7 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 700 730 7 COMM 2012-CCRE3 Mortgage Trust 2.822% 10/15/45 578 585 7 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 483 488 7 COMM 2012-CCRE5 Mortgage Trust 2.771% 12/10/45 177 178 7 COMM 2013-CCRE11 Mortgage Trust 3.983% 10/10/46 684 724 7 COMM 2013-CCRE11 Mortgage Trust 4.258% 10/10/46 598 644 7 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 336 354 7 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 877 935 7 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 922 994 7 COMM 2013-CCRE9 Mortgage Trust 4.232% 7/10/45 3,145 3,405 7,9 COMM 2013-CCRE9 Mortgage Trust 4.256% 7/10/45 2,461 2,612 7,9 COMM 2013-LC13 Mortgage Trust 3.774% 8/10/46 258 273 7 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 130 140 7 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 745 753 7,9 COMM 2013-SFS Mortgage Trust 2.987% 4/12/35 807 800 7 COMM 2014-CCRE14 Mortgage Trust 3.743% 2/10/47 174 184 7 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 305 329 7 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 766 811 7 COMM 2014-CCRE17 Mortgage Trust 4.174% 5/10/47 272 286 7 COMM 2014-CCRE18 Mortgage Trust 3.452% 7/15/47 100 105 7 COMM 2014-CCRE18 Mortgage Trust 3.828% 7/15/47 2,807 2,943 7 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 2,280 2,352 7 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 968 994 7 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 1,232 1,297 7 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 440 444 7 COMM 2015-CCRE24 Mortgage Trust 3.445% 8/10/48 150 155 7 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 341 355 7 COMM 2015-CCRE27 Mortgage Trust 3.612% 10/10/48 1,820 1,872 7 COMM 2015-LC19 Mortgage Trust 3.040% 2/10/48 30 31 7 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 30 30 9 Commonwealth Bank of Australia 2.000% 6/18/19 21,387 21,375 9 Commonwealth Bank of Australia 2.125% 7/22/20 15,300 15,250 7 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 20 20 7 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 422 438 7 CSAIL 2016-C7 Commercial Mortgage Trust 3.502% 11/15/49 970 970 7 Discover Card Execution Note Trust 2012-A6 1.670% 1/18/22 40,670 40,506 7,8 Discover Card Execution Note Trust 2013-A1 1.004% 8/17/20 14,272 14,287 7 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 24,030 24,041 7 Discover Card Execution Note Trust 2016-A1 1.640% 7/15/21 51,290 51,251 7,8 Discover Card Execution Note Trust 2016-A2 1.244% 9/15/21 14,310 14,382 9 DNB Boligkreditt AS 1.450% 3/21/18 4,035 4,021 7,9 Enterprise Fleet Financing LLC Series 2013-2 1.510% 3/20/19 3,292 3,288 7,9 Enterprise Fleet Financing LLC Series 2015-2 2.090% 2/22/21 12,450 12,499 7,9 Enterprise Fleet Financing LLC Series 2016-2 2.040% 2/22/22 4,580 4,517 7,8,9Evergreen Credit Card Trust 2016-1 1.424% 4/15/20 17,410 17,479 7,8,9Evergreen Credit Card Trust 2016-3 1.204% 11/16/20 10,640 10,644 7,8 First National Master Note Trust 2015-1 1.474% 9/15/20 10,640 10,672 7,9 Ford Credit Auto Owner Trust 2014-REV1 2.260% 11/15/25 14,450 14,567 7,9 Ford Credit Auto Owner Trust 2014-REV2 2.310% 4/15/26 1,120 1,128 7 Ford Credit Auto Owner Trust 2015-C 1.740% 2/15/21 16,855 16,864 7,9 Ford Credit Auto Owner Trust 2015-REV2 2.440% 1/15/27 37,000 37,265 7 Ford Credit Auto Owner Trust 2016-A 1.600% 6/15/21 12,130 12,060 7 Ford Credit Auto Owner Trust 2016-B 1.520% 8/15/21 11,260 11,151 7,9 Ford Credit Auto Owner Trust 2016-REV1 2.310% 8/15/27 35,255 35,158 7,9 Ford Credit Auto Owner Trust 2016-REV2 2.030% 12/15/27 25,450 25,008 7 Ford Credit Floorplan Master Owner Trust A Series 2012-5 1.490% 9/15/19 20,331 20,358 7,8 Ford Credit Floorplan Master Owner Trust A Series 2014-2 1.204% 2/15/21 42,840 42,903 7 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.980% 1/15/22 4,410 4,396 7 Ford Credit Floorplan Master Owner Trust A Series 2015-5 2.390% 8/15/22 36,500 36,678 7,8 Ford Credit Floorplan Master Owner Trust A Series 2016-3 1.324% 7/15/21 24,830 24,913 7,8 Ford Credit Floorplan Master Owner Trust A Series 2016-4 1.234% 7/15/20 19,200 19,242 7,8 GE Dealer Floorplan Master Note Trust Series 2015-2 1.389% 1/20/22 18,460 18,497 7 GM Financial Automobile Leasing Trust 2015- 1 1.730% 6/20/19 3,120 3,126 7 GM Financial Automobile Leasing Trust 2015- 3 1.690% 3/20/19 14,430 14,464 7 GM Financial Automobile Leasing Trust 2015- 3 1.810% 11/20/19 1,490 1,491 7 GM Financial Automobile Leasing Trust 2016- 2 1.620% 9/20/19 10,700 10,682 7 GM Financial Automobile Leasing Trust 2016- 2 1.760% 3/20/20 6,800 6,774 7 GM Financial Automobile Leasing Trust 2016- 3 1.610% 12/20/19 13,140 13,096 7 GM Financial Automobile Leasing Trust 2016- 3 1.780% 5/20/20 10,350 10,245 7,8,9GMF Floorplan Owner Revolving Trust 2016-1 1.554% 5/17/21 28,850 29,002 7,9 Golden Credit Card Trust 2012-2A 1.770% 1/15/19 18,827 18,831 7,9 Golden Credit Card Trust 2012-4A 1.390% 7/15/19 8,985 8,989 7,8,9Golden Credit Card Trust 2014-2A 1.154% 3/15/21 25,433 25,420 7,8,9Golden Credit Card Trust 2016-1A 1.304% 1/15/20 93,590 93,832 7,9 Golden Credit Card Trust 2016-5A 1.600% 9/15/21 72,300 72,077 7,8,9Gosforth Funding 2016-1A plc 1.602% 2/15/58 35,783 35,854 7,9 GreatAmerica Leasing Receivables Funding LLC Series 2014-1 1.470% 8/15/20 4,690 4,687 7,9 GS Mortgage Securities Trust 2012-GC6 4.948% 1/10/45 117 127 7 GS Mortgage Securities Trust 2013-GC13 4.033% 7/10/46 1,611 1,741 7 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 1,402 1,417 7 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 3,515 3,694 7 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 150 156 7 Harley-Davidson Motorcycle Trust 2014-1 1.550% 10/15/21 23,451 23,503 7,9 Hertz Vehicle Financing LLC 2015-3A 2.670% 9/25/21 21,050 20,741 7,9 Hertz Vehicle Financing LLC 2016-2A 2.950% 3/25/22 21,830 21,556 7,9 Hertz Vehicle Financing LLC 2016-3A 2.270% 7/25/20 13,460 13,310 7,9 Hertz Vehicle Financing LLC 2016-4A 2.650% 7/25/22 14,450 14,047 7 Honda Auto Receivables 2015-4 Owner Trust 1.440% 1/21/22 23,540 23,414 7,9 Hyundai Auto Lease Securitization Trust 2016-C 1.490% 2/18/20 9,680 9,670 7,9 Hyundai Auto Lease Securitization Trust 2016-C 1.650% 7/15/20 4,270 4,261 7 Hyundai Auto Receivables Trust 2015-C 1.780% 11/15/21 11,030 11,029 7,9 Hyundai Floorplan Master Owner Trust Series 2016-1A 1.810% 3/15/21 8,360 8,342 8 Illinois Student Assistance Commission Series 2010-1 1.932% 4/25/22 1,902 1,903 7,9 Irvine Core Office Trust 2013-IRV 3.173% 5/15/48 1,905 1,928 7 John Deere Owner Trust 2015-B 1.780% 6/15/22 1,845 1,848 7 John Deere Owner Trust 2016-B 1.490% 5/15/23 1,935 1,915 7 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP10 5.439% 1/15/49 703 705 7,9 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C1 4.608% 6/15/43 111 116 7,9 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 3.616% 11/15/43 198 201 7,9 JP Morgan Chase Commercial Mortgage Securities Trust 2010-C2 4.070% 11/15/43 478 501 7,9 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.388% 2/15/46 1,971 2,023 7,9 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 1,831 1,984 7,9 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.408% 8/15/46 673 742 7,9 JP Morgan Chase Commercial Mortgage Securities Trust 2011-RR1 4.717% 3/16/46 6,791 7,286 7 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 251 255 7,9 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 1,283 1,309 7,9 JP Morgan Chase Commercial Mortgage Securities Trust 2012-HSBC 3.093% 7/5/32 849 862 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 3.994% 1/15/46 2,708 2,859 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 234 245 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 184 193 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 900 966 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 1.855% 4/15/46 954 957 7 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 1,215 1,212 7 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP4 3.648% 12/15/49 60 61 7 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 2,447 2,551 7 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.025% 7/15/45 1,425 1,493 7 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 170 180 7 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 252 269 7 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 194 204 7 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 1,670 1,794 7 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 1,025 1,093 7 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 544 578 7 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.997% 4/15/47 100 106 7 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 60 62 7 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.493% 8/15/47 190 195 7 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.639% 11/15/47 853 883 7 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 1,833 1,875 7 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.562% 12/15/48 150 155 7 LB-UBS Commercial Mortgage Trust 2008-C1 6.120% 4/15/41 2,894 3,004 7,8,9Master Credit Card Trust II Series 2016-1A 1.494% 9/23/19 43,020 43,191 7 Mercedes-Benz Auto Lease Trust 2016-B 1.520% 6/15/22 7,460 7,399 7,8,9Mercedes-Benz Master Owner Trust 2016-B 1.404% 5/17/21 9,730 9,788 7,9 MMAF Equipment Finance LLC 2011-AA 3.040% 8/15/28 4,563 4,586 7,9 MMAF Equipment Finance LLC 2012-AA 1.980% 6/10/32 3,988 4,000 7,9 MMAF Equipment Finance LLC 2013-AA 1.680% 5/11/20 8,508 8,518 7,9 MMAF Equipment Finance LLC 2013-AA 2.570% 6/9/33 7,037 7,121 7,9 MMAF Equipment Finance LLC 2016-AA 2.210% 12/15/32 7,480 7,315 7 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 751 775 7 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 387 404 7 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C6 2.858% 11/15/45 403 408 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.084% 7/15/46 3,621 3,855 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 3.960% 8/15/46 873 922 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.170% 8/15/46 130 139 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.824% 10/15/46 193 204 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 50 54 7 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 75 79 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 194 206 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.384% 2/15/47 194 206 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 3.773% 4/15/47 1,214 1,263 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.051% 4/15/47 1,645 1,742 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 1,851 1,940 7 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.094% 6/15/47 361 379 7 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 659 663 7 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 1,005 1,029 7 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 2,548 2,624 7 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C32 3.720% 12/15/49 130 133 7,9 Morgan Stanley Capital I Trust 2012-STAR 3.201% 8/5/34 1,262 1,267 7 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 1,332 1,390 9 National Australia Bank Ltd. 2.250% 3/16/21 21,700 21,510 7,8 Navient Student Loan Trust 2014-8 1.196% 4/25/23 30,448 30,445 7,8 Navient Student Loan Trust 2015-3 1.406% 6/26/56 16,600 16,366 7,8,9Navient Student Loan Trust 2016-2 1.806% 6/25/65 5,810 5,838 7,8,9Navient Student Loan Trust 2016-3 1.606% 6/25/65 5,140 5,152 7,8,9Navient Student Loan Trust 2016-6A 1.506% 3/25/66 35,210 35,280 7,9 NextGear Floorplan Master Owner Trust 2016-1A 2.740% 4/15/21 8,250 8,304 7 Nissan Auto Lease Trust 2016-B 1.500% 7/15/19 36,150 36,048 7 Nissan Auto Lease Trust 2016-B 1.610% 1/18/22 6,500 6,472 7 Nissan Auto Receivables 2015-A Owner Trust 1.500% 9/15/21 27,560 27,456 7 Nissan Auto Receivables 2016-B Owner Trust 1.540% 10/17/22 14,030 13,841 7 Nissan Master Owner Trust Receivables Series 2015-A 1.440% 1/15/20 2,400 2,400 7,8 Nissan Master Owner Trust Receivables Series 2016-A 1.344% 6/15/21 41,710 41,957 9 Norddeutsche Landesbank Girozentrale 2.000% 2/5/19 15,050 15,095 8 North Carolina State Education Assistance Authority 2011-1 1.782% 1/26/26 1,784 1,782 7,9 OBP Depositor LLC Trust 2010-OBP 4.646% 7/15/45 481 511 7,9 Palisades Center Trust 2016-PLSD 2.713% 4/13/33 250 249 7,8,9PHEAA Student Loan Trust 2016-2A 1.505% 11/25/65 17,970 17,974 Royal Bank of Canada 2.200% 9/23/19 14,165 14,246 Royal Bank of Canada 2.100% 10/14/20 23,750 23,620 7 Royal Bank of Canada 1.875% 2/5/21 4,900 4,861 Royal Bank of Canada 2.300% 3/22/21 12,175 12,082 7,9 Securitized Term Auto Receivables Trust 2016-1A 1.524% 3/25/20 14,660 14,575 7,9 Securitized Term Auto Receivables Trust 2016-1A 1.794% 2/25/21 13,660 13,483 7,8 SLM Student Loan Trust 2003-14 1.112% 1/25/23 6,741 6,721 7,8 SLM Student Loan Trust 2005-5 0.982% 4/25/25 7,172 7,141 7,8 SLM Student Loan Trust 2005-6 0.992% 7/27/26 1,937 1,930 7,8 SLM Student Loan Trust 2013-6 1.256% 2/25/21 9,081 9,087 7,8 SLM Student Loan Trust 2014-1 1.136% 7/26/21 9,434 9,422 7 SMART ABS Series 2014-1US Trust 1.680% 12/14/19 4,409 4,410 7 SMART ABS Series 2016-2US Trust 2.050% 12/14/22 2,160 2,142 9 SpareBank 1 Boligkreditt AS 1.250% 5/2/18 3,097 3,079 7,9 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 8,341 8,244 9 Swedbank Hypotek AB 1.375% 3/28/18 3,868 3,850 7 Synchrony Capital Credit Card Master Note Trust Series 2012-2 2.220% 1/15/22 16,577 16,687 7 Synchrony Capital Credit Card Master Note Trust Series 2012-6 1.360% 8/17/20 25,772 25,790 7 Synchrony Credit Card Master Note Trust 2014-1 1.610% 11/15/20 44,200 44,296 7 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 13,760 13,878 7 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 14,360 14,368 7 Synchrony Credit Card Master Note Trust 2015-4 2.380% 9/15/23 22,600 22,678 7 Synchrony Credit Card Master Note Trust 2016-3 1.580% 9/15/22 19,410 19,172 7 Toyota Auto Receivables 2016-B Owner Trust 1.520% 8/16/21 3,520 3,488 7,8,9Trillium Credit Card Trust II 2016-1A 1.481% 5/26/21 66,330 66,608 7 UBS Commercial Mortgage Trust 2012-C1 4.171% 5/10/45 192 203 7,9 UBS-BAMLL Trust 2012-WRM 3.663% 6/10/30 2,217 2,273 7 UBS-Barclays Commercial Mortgage Trust 2012-C4 2.850% 12/10/45 457 459 7 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 30 31 7,9 VNDO 2012-6AVE Mortgage Trust 2.996% 11/15/30 2,041 2,059 7,9 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 5,080 5,074 7,9 Volvo Financial Equipment LLC Series 2016- 1A 1.890% 9/15/20 5,160 5,146 7 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 326 332 7 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 279 286 7 Wells Fargo Commercial Mortgage Trust 2013-LC12 3.928% 7/15/46 203 215 7 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 1,568 1,687 7 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.296% 7/15/46 272 290 7 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 120 121 7 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 240 239 7 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 200 206 7 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 1,638 1,711 7 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.556% 12/15/47 250 258 7 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 12/15/47 484 503 7 Wells Fargo Commercial Mortgage Trust 2016-C37 3.794% 12/15/49 50 52 7,8 Wells Fargo Dealer Floorplan Master Note Trust Series 2012-2 1.489% 4/22/19 5,326 5,333 7,8 Wells Fargo Dealer Floorplan Master Note Trust Series 2014-1 1.119% 7/20/19 38,600 38,597 7,8 Wells Fargo Dealer Floorplan Master Note Trust Series 2014-2 1.189% 10/20/19 20,200 20,205 9 Westpac Banking Corp. 1.850% 11/26/18 13,270 13,293 9 Westpac Banking Corp. 2.000% 3/3/20 10,646 10,600 9 Westpac Banking Corp. 2.250% 11/9/20 13,440 13,381 7,9 WFRBS Commercial Mortgage Trust 2011-C3 4.375% 3/15/44 539 578 7 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 524 547 7 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 584 616 7 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 338 345 7 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 1,431 1,449 7 WFRBS Commercial Mortgage Trust 2012-C9 3.388% 11/15/45 440 448 7 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 231 242 7 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 396 424 7 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 167 176 7 WFRBS Commercial Mortgage Trust 2013- C18 3.676% 12/15/46 221 232 7 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 790 846 7 WFRBS Commercial Mortgage Trust 2014- C19 3.829% 3/15/47 10 10 7 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 80 85 7 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 643 677 7 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 1,491 1,534 7 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 20 21 7 WFRBS Commercial Mortgage Trust 2014- LC14 3.766% 3/15/47 40 42 7 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 587 623 7,9 Wheels SPV 2 LLC 2016-1A 1.870% 5/20/25 1,945 1,921 7 World Financial Network Credit Card Master Note Trust Series 2012-D 2.150% 4/17/23 20,637 20,709 7 World Financial Network Credit Card Master Note Trust Series 2013-A 1.610% 12/15/21 6,191 6,199 7,8 World Financial Network Credit Card Master Note Trust Series 2015-A 1.184% 2/15/22 11,160 11,173 7 World Financial Network Credit Card Master Note Trust Series 2015-B 2.550% 6/17/24 3,030 3,058 7 World Financial Network Credit Card Master Note Trust Series 2016-A 2.030% 4/15/25 9,555 9,368 7 World Omni Auto Receivables Trust 2014-B 1.680% 12/15/20 12,760 12,772 7 World Omni Auto Receivables Trust 2016-A 1.770% 9/15/21 13,950 13,931 7 World Omni Auto Receivables Trust 2016-B 1.300% 2/15/22 26,830 26,452 7 World Omni Automobile Lease Securitization Trust 2015-A 1.730% 12/15/20 3,200 3,209 7 World Omni Automobile Lease Securitization Trust 2016-A 1.610% 1/15/22 12,600 12,468 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $3,195,127) Corporate Bonds (29.2%) Finance (19.6%) Banking (18.5%) 9 ABN AMRO Bank NV 2.500% 10/30/18 2,750 2,772 American Express Credit Corp. 1.550% 9/22/17 3,000 3,002 American Express Credit Corp. 1.875% 11/5/18 7,642 7,650 9 ANZ New Zealand Int'l Ltd. 2.250% 2/1/19 13,630 13,671 Australia & New Zealand Banking Group Ltd. 1.600% 7/15/19 9,085 8,953 Australia & New Zealand Banking Group Ltd. 2.550% 11/23/21 8,115 8,041 Bank of America NA 1.250% 2/14/17 37,470 37,470 Bank of America NA 1.650% 3/26/18 15,965 15,966 Bank of America NA 1.750% 6/5/18 1,221 1,221 Bank of America NA 2.050% 12/7/18 16,080 16,154 Bank of Montreal 1.300% 7/14/17 6,000 6,002 Bank of Montreal 1.800% 7/31/18 6,855 6,864 Bank of Montreal 1.500% 7/18/19 9,085 8,961 Bank of Montreal 1.900% 8/27/21 7,865 7,612 Bank of New York Mellon Corp. 4.600% 1/15/20 2,300 2,456 Bank of Nova Scotia 1.700% 6/11/18 11,630 11,634 Bank of Nova Scotia 2.050% 10/30/18 9,095 9,136 Bank of Nova Scotia 1.650% 6/14/19 18,170 17,996 Bank of Nova Scotia 2.350% 10/21/20 3,890 3,863 9 Bank of Tokyo-Mitsubishi UFJ Ltd. 1.700% 3/5/18 2,270 2,265 9 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.700% 9/9/18 300 303 9 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.150% 9/14/18 6,240 6,242 9 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/10/19 4,860 4,868 9 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/5/20 3,355 3,319 9 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.750% 9/14/20 5,392 5,388 9 Banque Federative du Credit Mutuel SA 2.000% 4/12/19 17,540 17,439 BNP Paribas SA 1.375% 3/17/17 22,217 22,218 BPCE SA 1.625% 2/10/17 27,385 27,389 BPCE SA 1.625% 1/26/18 11,489 11,463 BPCE SA 2.500% 12/10/18 3,670 3,704 BPCE SA 2.750% 12/2/21 11,240 11,153 Canadian Imperial Bank of Commerce 1.550% 1/23/18 1,255 1,259 Commonwealth Bank of Australia 1.125% 3/13/17 27,520 27,523 Commonwealth Bank of Australia 1.400% 9/8/17 22,300 22,291 Commonwealth Bank of Australia 1.900% 9/18/17 7,680 7,703 Commonwealth Bank of Australia 1.625% 3/12/18 5,310 5,304 Commonwealth Bank of Australia 2.500% 9/20/18 7,220 7,299 Commonwealth Bank of Australia 1.750% 11/2/18 6,137 6,123 Commonwealth Bank of Australia 2.300% 9/6/19 19,150 19,208 Commonwealth Bank of Australia 2.550% 3/15/21 4,780 4,753 9 Commonwealth Bank of Australia 2.000% 9/6/21 8,090 7,846 Cooperatieve Rabobank UA 3.375% 1/19/17 9,730 9,738 Cooperatieve Rabobank UA 1.700% 3/19/18 5,500 5,500 Cooperatieve Rabobank UA 2.250% 1/14/19 11,020 11,065 Cooperatieve Rabobank UA 2.500% 1/19/21 1,795 1,792 Credit Suisse AG 1.375% 5/26/17 9,470 9,472 Credit Suisse AG 1.750% 1/29/18 12,090 12,064 Credit Suisse AG 1.700% 4/27/18 13,685 13,658 9 Danske Bank A/S 1.650% 9/6/19 8,227 8,108 9 Danske Bank A/S 2.750% 9/17/20 7,260 7,296 Fifth Third Bank 2.150% 8/20/18 6,448 6,489 Fifth Third Bank 2.300% 3/15/19 5,252 5,272 Fifth Third Bank 1.625% 9/27/19 8,940 8,832 Goldman Sachs Group Inc. 5.950% 1/18/18 21,905 22,821 Goldman Sachs Group Inc. 2.375% 1/22/18 39,705 39,918 Goldman Sachs Group Inc. 6.150% 4/1/18 15,680 16,479 Goldman Sachs Group Inc. 2.900% 7/19/18 34,109 34,575 Goldman Sachs Group Inc. 2.625% 1/31/19 11,570 11,687 Goldman Sachs Group Inc. 2.550% 10/23/19 15,009 15,101 Goldman Sachs Group Inc. 2.300% 12/13/19 7,685 7,676 HSBC Bank USA NA 6.000% 8/9/17 4,605 4,727 HSBC Holdings plc 2.650% 1/5/22 11,630 11,367 HSBC USA Inc. 1.500% 11/13/17 9,630 9,631 HSBC USA Inc. 1.625% 1/16/18 25,090 25,044 HSBC USA Inc. 1.700% 3/5/18 4,343 4,337 Huntington National Bank 2.200% 11/6/18 5,527 5,541 9 ING Bank NV 2.000% 11/26/18 5,810 5,805 9 ING Bank NV 2.300% 3/22/19 8,191 8,205 JPMorgan Chase & Co. 2.000% 8/15/17 58,085 58,295 JPMorgan Chase & Co. 6.000% 1/15/18 46,352 48,353 JPMorgan Chase & Co. 1.800% 1/25/18 12,966 12,982 JPMorgan Chase & Co. 1.700% 3/1/18 38,317 38,310 JPMorgan Chase & Co. 2.200% 10/22/19 18,791 18,866 JPMorgan Chase & Co. 2.250% 1/23/20 3,915 3,905 JPMorgan Chase & Co. 2.750% 6/23/20 2,930 2,953 JPMorgan Chase & Co. 2.550% 10/29/20 23,757 23,787 JPMorgan Chase & Co. 2.550% 3/1/21 10,241 10,183 JPMorgan Chase Bank NA 6.000% 10/1/17 11,790 12,170 JPMorgan Chase Bank NA 1.650% 9/23/19 9,010 8,919 KeyBank NA 2.350% 3/8/19 6,798 6,842 KeyBank NA 2.500% 11/22/21 1,875 1,863 Lloyds Bank plc 4.200% 3/28/17 3,210 3,231 Manufacturers & Traders Trust Co. 1.250% 1/30/17 9,180 9,180 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 8,395 8,401 Mitsubishi UFJ Financial Group Inc. 2.190% 9/13/21 7,105 6,888 9 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 2,625 2,630 9 Mitsubishi UFJ Trust & Banking Corp. 2.650% 10/19/20 16,860 16,787 Morgan Stanley 5.550% 4/27/17 9,044 9,165 Morgan Stanley 1.875% 1/5/18 6,400 6,410 Morgan Stanley 2.125% 4/25/18 41,310 41,474 Morgan Stanley 2.200% 12/7/18 1,088 1,092 Morgan Stanley 2.500% 1/24/19 10,235 10,314 Morgan Stanley 2.450% 2/1/19 3,976 3,999 Morgan Stanley 2.375% 7/23/19 8,621 8,645 Morgan Stanley 5.625% 9/23/19 1,721 1,862 Morgan Stanley 2.500% 4/21/21 18,165 17,950 Morgan Stanley 2.625% 11/17/21 10,140 9,990 MUFG Americas Holdings Corp. 1.625% 2/9/18 4,800 4,781 MUFG Union Bank NA 2.625% 9/26/18 5,970 6,035 MUFG Union Bank NA 2.250% 5/6/19 4,580 4,588 National Australia Bank Ltd. 1.875% 7/23/18 9,070 9,084 National Australia Bank Ltd. 2.300% 7/25/18 3,860 3,890 National Australia Bank Ltd. 2.000% 1/14/19 6,293 6,295 National Australia Bank Ltd. 1.375% 7/12/19 13,000 12,763 National Bank of Canada 2.100% 12/14/18 6,815 6,838 9 Nordea Bank AB 1.625% 9/30/19 3,750 3,702 PNC Bank NA 1.500% 10/18/17 15,560 15,559 PNC Bank NA 1.500% 2/23/18 11,800 11,790 PNC Bank NA 1.600% 6/1/18 15,200 15,172 PNC Bank NA 1.800% 11/5/18 15,736 15,752 PNC Bank NA 1.950% 3/4/19 22,720 22,748 PNC Bank NA 1.450% 7/29/19 8,535 8,411 PNC Bank NA 2.550% 12/9/21 5,630 5,621 Royal Bank of Canada 1.400% 10/13/17 7,320 7,320 Royal Bank of Canada 2.200% 7/27/18 10,136 10,207 Royal Bank of Canada 1.800% 7/30/18 2,411 2,419 Royal Bank of Canada 2.000% 12/10/18 5,235 5,247 Royal Bank of Canada 2.150% 3/15/19 17,304 17,350 Royal Bank of Canada 1.500% 7/29/19 13,015 12,842 Royal Bank of Canada 2.350% 10/30/20 8,389 8,373 Santander UK plc 1.375% 3/13/17 22,170 22,168 Santander UK plc 1.650% 9/29/17 15,910 15,899 Santander UK plc 3.050% 8/23/18 11,250 11,422 Santander UK plc 2.000% 8/24/18 7,787 7,780 Santander UK plc 2.500% 3/14/19 10,220 10,263 Santander UK plc 2.350% 9/10/19 2,328 2,329 9 Skandinaviska Enskilda Banken AB 1.750% 3/19/18 9,085 9,076 9 Skandinaviska Enskilda Banken AB 2.375% 3/25/19 7,040 7,069 Skandinaviska Enskilda Banken AB 1.875% 9/13/21 4,895 4,726 Sumitomo Mitsui Banking Corp. 1.950% 7/23/18 2,153 2,151 Sumitomo Mitsui Banking Corp. 2.450% 1/10/19 5,765 5,796 Sumitomo Mitsui Banking Corp. 2.250% 7/11/19 1,250 1,249 Svenska Handelsbanken AB 2.500% 1/25/19 7,835 7,916 Svenska Handelsbanken AB 2.250% 6/17/19 5,500 5,517 Svenska Handelsbanken AB 1.500% 9/6/19 13,625 13,392 Svenska Handelsbanken AB 1.875% 9/7/21 3,015 2,921 9 Swedbank AB 1.750% 3/12/18 17,350 17,333 Toronto-Dominion Bank 1.125% 5/2/17 11,020 11,023 Toronto-Dominion Bank 1.625% 3/13/18 31,935 31,973 Toronto-Dominion Bank 1.450% 8/13/19 22,525 22,193 UBS AG 1.800% 3/26/18 23,725 23,726 US Bank NA 1.375% 9/11/17 7,810 7,811 US Bank NA 1.350% 1/26/18 6,175 6,167 Wachovia Corp. 5.750% 6/15/17 12,900 13,156 Wachovia Corp. 5.750% 2/1/18 12,660 13,192 Wells Fargo & Co. 2.100% 5/8/17 8,870 8,896 Wells Fargo & Co. 1.400% 9/8/17 14,380 14,366 Wells Fargo & Co. 5.625% 12/11/17 3,210 3,328 Wells Fargo & Co. 1.500% 1/16/18 21,106 21,079 Wells Fargo & Co. 2.150% 1/15/19 9,122 9,187 Wells Fargo & Co. 2.125% 4/22/19 6,430 6,443 Wells Fargo & Co. 2.150% 1/30/20 4,953 4,928 Wells Fargo Bank NA 1.650% 1/22/18 21,087 21,088 Wells Fargo Bank NA 1.800% 11/28/18 8,845 8,833 Wells Fargo Bank NA 2.150% 12/6/19 11,830 11,776 Westpac Banking Corp. 1.200% 5/19/17 17,804 17,808 Westpac Banking Corp. 2.000% 8/14/17 12,860 12,906 Westpac Banking Corp. 1.600% 1/12/18 3,390 3,386 Westpac Banking Corp. 2.250% 7/30/18 9,010 9,069 Westpac Banking Corp. 2.250% 1/17/19 13,390 13,445 Westpac Banking Corp. 1.600% 8/19/19 28,105 27,768 Westpac Banking Corp. 4.875% 11/19/19 25,460 27,285 Westpac Banking Corp. 2.000% 8/19/21 4,540 4,399 Brokerage (0.1%) Charles Schwab Corp. 1.500% 3/10/18 9,125 9,127 NYSE Euronext 2.000% 10/5/17 6,965 7,002 Finance Companies (0.2%) GE Capital International Funding Co. 2.342% 11/15/20 16,440 16,420 Insurance (0.8%) Aetna Inc. 1.900% 6/7/19 10,870 10,844 Aetna Inc. 2.400% 6/15/21 2,865 2,844 9 AIG Global Funding 2.700% 12/15/21 2,335 2,330 Berkshire Hathaway Finance Corp. 1.700% 3/15/19 7,900 7,894 Berkshire Hathaway Finance Corp. 1.300% 8/15/19 6,720 6,634 Chubb INA Holdings Inc. 2.300% 11/3/20 6,294 6,284 9 MassMutual Global Funding II 2.100% 8/2/18 3,113 3,139 MetLife Inc. 1.903% 12/15/17 18,000 18,052 9 Metropolitan Life Global Funding I 3.000% 1/10/23 1,000 1,003 9 Reliance Standard Life Global Funding II 2.150% 10/15/18 15,550 15,619 9 Reliance Standard Life Global Funding II 3.050% 1/20/21 1,610 1,621 UnitedHealth Group Inc. 1.900% 7/16/18 2,610 2,620 Real Estate Investment Trusts (0.0%) Simon Property Group LP 2.350% 1/30/22 2,195 2,162 Simon Property Group LP 3.375% 3/15/22 2,230 2,297 Industrial (8.5%) Basic Industry (0.4%) 9 Air Liquide Finance SA 1.375% 9/27/19 3,835 3,776 Air Products & Chemicals Inc. 4.375% 8/21/19 5,050 5,365 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 23,815 23,785 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 3,320 3,349 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 2,060 2,259 Capital Goods (1.6%) Caterpillar Financial Services Corp. 7.150% 2/15/19 10,575 11,706 Caterpillar Financial Services Corp. 2.250% 12/1/19 13,660 13,705 Caterpillar Financial Services Corp. 2.500% 11/13/20 4,410 4,404 9 Caterpillar Financial Services Corp. 1.931% 10/1/21 5,785 5,565 General Electric Capital Corp. 5.625% 9/15/17 10,423 10,732 General Electric Capital Corp. 2.200% 1/9/20 1,465 1,469 General Electric Capital Corp. 5.550% 5/4/20 3,480 3,868 General Electric Capital Corp. 4.375% 9/16/20 10,650 11,439 General Electric Co. 5.250% 12/6/17 38,586 39,972 Illinois Tool Works Inc. 6.250% 4/1/19 2,725 2,979 John Deere Capital Corp. 5.350% 4/3/18 3,660 3,832 John Deere Capital Corp. 5.750% 9/10/18 12,315 13,137 John Deere Capital Corp. 1.950% 1/8/19 15,070 15,132 John Deere Capital Corp. 2.375% 7/14/20 6,140 6,155 Precision Castparts Corp. 1.250% 1/15/18 12,225 12,208 Raytheon Co. 6.750% 3/15/18 1,675 1,782 Raytheon Co. 6.400% 12/15/18 5,830 6,370 Communication (0.7%) America Movil SAB de CV 5.625% 11/15/17 32,700 33,808 America Movil SAB de CV 5.000% 3/30/20 1,265 1,348 Comcast Corp. 6.500% 1/15/17 5,635 5,643 Comcast Corp. 5.875% 2/15/18 11,900 12,472 Comcast Corp. 5.700% 5/15/18 12,455 13,144 Consumer Cyclical (1.2%) Alibaba Group Holding Ltd. 1.625% 11/28/17 2,500 2,494 American Honda Finance Corp. 1.550% 12/11/17 4,238 4,242 American Honda Finance Corp. 1.500% 3/13/18 4,560 4,559 American Honda Finance Corp. 1.600% 7/13/18 2,910 2,916 American Honda Finance Corp. 2.125% 10/10/18 11,670 11,775 9 BMW US Capital LLC 1.500% 4/11/19 13,810 13,681 9 Daimler Finance North America LLC 1.125% 3/10/17 6,145 6,145 9 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 11,968 11,968 9 Harley-Davidson Financial Services Inc. 2.250% 1/15/19 1,097 1,102 9 Harley-Davidson Financial Services Inc. 2.400% 9/15/19 6,360 6,394 9 Harley-Davidson Funding Corp. 6.800% 6/15/18 415 443 Lowe's Cos. Inc. 1.150% 4/15/19 2,320 2,290 9 Nissan Motor Acceptance Corp. 2.000% 3/8/19 6,090 6,073 PACCAR Financial Corp. 1.750% 8/14/18 910 913 Toyota Motor Credit Corp. 1.375% 1/10/18 9,375 9,373 Toyota Motor Credit Corp. 1.450% 1/12/18 10,965 10,968 Toyota Motor Credit Corp. 1.200% 4/6/18 8,180 8,148 Toyota Motor Credit Corp. 1.550% 7/13/18 3,900 3,899 Visa Inc. 1.200% 12/14/17 9,250 9,249 Consumer Noncyclical (1.0%) Anheuser-Busch InBev Finance Inc. 1.250% 1/17/18 240 239 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 24,238 24,281 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 4,475 4,976 Gilead Sciences Inc. 1.850% 9/4/18 4,115 4,126 Gilead Sciences Inc. 2.350% 2/1/20 24,985 25,070 Hershey Co. 1.600% 8/21/18 780 782 Medtronic Inc. 1.500% 3/15/18 9,000 8,990 Medtronic Inc. 1.375% 4/1/18 11,700 11,673 Philip Morris International Inc. 1.875% 1/15/19 3,937 3,942 9 Roche Holdings Inc. 2.250% 9/30/19 8,575 8,638 9 Takeda Pharmaceutical Co. Ltd. 1.625% 3/17/17 6,430 6,430 Energy (2.7%) BP Capital Markets plc 1.846% 5/5/17 5,756 5,768 BP Capital Markets plc 1.375% 11/6/17 6,500 6,495 BP Capital Markets plc 1.674% 2/13/18 18,727 18,741 BP Capital Markets plc 1.375% 5/10/18 9,000 8,968 BP Capital Markets plc 2.241% 9/26/18 13,800 13,911 BP Capital Markets plc 1.676% 5/3/19 17,700 17,585 BP Capital Markets plc 4.500% 10/1/20 2,750 2,943 Chevron Corp. 1.344% 11/9/17 25,400 25,421 Chevron Corp. 1.365% 3/2/18 13,330 13,313 Chevron Corp. 1.718% 6/24/18 6,810 6,830 Chevron Corp. 2.193% 11/15/19 4,500 4,542 Chevron Corp. 2.427% 6/24/20 3,390 3,420 Dominion Gas Holdings LLC 2.500% 12/15/19 1,830 1,849 Exxon Mobil Corp. 1.305% 3/6/18 9,125 9,120 Shell International Finance BV 1.625% 11/10/18 13,750 13,745 Shell International Finance BV 2.000% 11/15/18 9,200 9,255 Shell International Finance BV 1.375% 5/10/19 59,000 58,316 Total Capital International SA 1.000% 1/10/17 6,500 6,500 Total Capital International SA 1.500% 2/17/17 3,670 3,670 Total Capital International SA 1.550% 6/28/17 12,470 12,487 Total Capital International SA 2.125% 1/10/19 4,150 4,173 Total Capital SA 2.125% 8/10/18 17,254 17,370 Total Capital SA 4.450% 6/24/20 5,000 5,362 Other Industrial (0.2%) 9 Hutchison Whampoa International 09 Ltd. 7.625% 4/9/19 14,665 16,413 Technology (0.5%) Apple Inc. 1.000% 5/3/18 21,008 20,908 Apple Inc. 1.700% 2/22/19 23,845 23,879 Baidu Inc. 3.250% 8/6/18 10,100 10,243 Transportation (0.2%) Burlington Northern Santa Fe LLC 4.700% 10/1/19 15,227 16,367 7 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 5/1/21 4,143 4,609 7 UAL 2009-2A Pass Through Trust 9.750% 7/15/18 4,000 4,012 Utilities (1.1%) Electric (1.0%) Arizona Public Service Co. 8.750% 3/1/19 760 864 Commonwealth Edison Co. 6.150% 9/15/17 8,360 8,634 Commonwealth Edison Co. 5.800% 3/15/18 5,390 5,660 Connecticut Light & Power Co. 5.500% 2/1/19 2,230 2,391 Georgia Power Co. 1.950% 12/1/18 3,410 3,426 MidAmerican Energy Co. 2.400% 3/15/19 2,785 2,818 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 39,312 45,331 Pacific Gas & Electric Co. 5.625% 11/30/17 20,020 20,762 Pacific Gas & Electric Co. 8.250% 10/15/18 2,280 2,531 Pacific Gas & Electric Co. 3.500% 10/1/20 7,305 7,576 Public Service Electric & Gas Co. 3.500% 8/15/20 1,182 1,227 South Carolina Electric & Gas Co. 6.500% 11/1/18 1,240 1,344 Natural Gas (0.1%) Atmos Energy Corp. 8.500% 3/15/19 8,720 9,914 Total Corporate Bonds (Cost $2,948,345) Sovereign Bonds (U.S. Dollar-Denominated) (10.4%) African Development Bank 1.000% 11/2/18 36,330 36,029 Asian Development Bank 0.750% 1/11/17 25,000 25,000 9 Avi Funding Co. Ltd. 2.850% 9/16/20 6,700 6,681 9 Banco del Estado de Chile 2.000% 11/9/17 7,095 7,096 9 Bank Nederlandse Gemeenten NV 0.875% 2/21/17 14,700 14,693 9 Bank Nederlandse Gemeenten NV 1.125% 5/25/18 36,700 36,524 9 Bank Nederlandse Gemeenten NV 1.000% 9/20/18 10,000 9,920 9 Caisse d'Amortissement de la Dette Sociale 1.125% 1/30/17 4,350 4,350 9 Caisse d'Amortissement de la Dette Sociale 1.375% 1/29/18 1,825 1,820 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 16,820 16,699 CNOOC Finance 2015 Australia Pty Ltd. 2.625% 5/5/20 1,050 1,046 CNOOC Nexen Finance 2014 ULC 1.625% 4/30/17 16,425 16,417 Corp. Andina de Fomento 1.500% 8/8/17 14,590 14,574 9 Corp. Nacional del Cobre de Chile 3.875% 11/3/21 7,275 7,411 9 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 2,375 2,307 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 2,520 2,441 9 Corp. Nacional del Cobre de Chile 4.500% 8/13/23 6,875 7,137 9 CPPIB Capital Inc. 1.250% 9/20/19 20,000 19,719 10 Development Bank of Japan Inc. 5.125% 2/1/17 2,750 2,757 9,11 Dexia Credit Local SA 1.875% 9/15/21 9,080 8,755 9 Electricite de France SA 1.150% 1/20/17 13,775 13,792 9 Electricite de France SA 6.500% 1/26/19 1,825 1,981 European Investment Bank 1.750% 3/15/17 8,275 8,285 European Investment Bank 1.625% 6/15/17 2,300 2,301 European Investment Bank 1.000% 3/15/18 13,775 13,727 European Investment Bank 1.875% 3/15/19 18,375 18,502 European Investment Bank 2.500% 4/15/21 11,025 11,177 Export-Import Bank of Korea 4.000% 1/11/17 50,806 50,829 Export-Import Bank of Korea 1.500% 10/21/19 17,250 16,956 Export-Import Bank of Korea 5.125% 6/29/20 1,375 1,489 Export-Import Bank of Korea 4.000% 1/29/21 4,775 5,005 FMS Wertmanagement AoeR 1.125% 9/5/17 4,580 4,581 FMS Wertmanagement AoeR 1.625% 11/20/18 9,175 9,203 Hydro-Quebec 1.375% 6/19/17 15,327 15,372 9 ICBCIL Finance Co. Ltd. 2.375% 5/19/19 6,360 6,320 Industrial & Commercial Bank of China Ltd. 2.351% 11/13/17 4,500 4,505 Inter-American Development Bank 1.125% 3/15/17 4,600 4,600 Inter-American Development Bank 2.375% 8/15/17 6,425 6,474 Inter-American Development Bank 2.125% 11/9/20 1,800 1,816 Inter-American Development Bank 1.250% 9/14/21 18,165 17,486 International Finance Corp. 1.750% 9/4/18 15,600 15,640 9 IPIC GMTN Ltd. 3.750% 3/1/17 1,700 1,704 10 Japan Bank for International Cooperation 1.750% 7/31/18 4,600 4,602 10 Japan Bank for International Cooperation 1.750% 11/13/18 7,575 7,560 Japan Finance Organization for Municipalities 1.375% 4/18/18 4,000 3,963 9 Japan Finance Organization for Municipalities 2.125% 3/6/19 13,775 13,750 12 KFW 1.250% 2/15/17 9,175 9,175 12 KFW 1.000% 6/11/18 11,475 11,423 12 KFW 1.000% 9/7/18 10,000 9,942 12 KFW 1.875% 4/1/19 4,600 4,631 12 KFW 4.000% 1/27/20 4,125 4,397 12 KFW 2.625% 1/25/22 4,600 4,682 12 KFW 2.125% 1/17/23 1,825 1,799 Kingdom of Saudi Arabia 2.375% 10/26/21 12,700 12,312 9 Kommunalbanken AS 1.000% 3/15/18 2,750 2,737 9 Kommunalbanken AS 1.125% 5/23/18 7,350 7,315 9 Kommunalbanken AS 2.125% 3/15/19 12,850 12,966 9 Kommunalbanken AS 1.750% 5/28/19 13,775 13,765 9 Kommuninvest I Sverige AB 1.000% 10/24/17 2,750 2,744 Korea Development Bank 3.875% 5/4/17 9,200 9,269 Korea Development Bank 2.250% 8/7/17 12,700 12,734 Korea Development Bank 3.500% 8/22/17 23,130 23,386 Korea Development Bank 4.625% 11/16/21 1,800 1,951 9 Korea East-West Power Co. Ltd. 2.500% 7/16/17 2,050 2,055 9 Korea Expressway Corp. 1.625% 4/28/17 32,150 32,112 9 Korea Expressway Corp. 1.875% 10/22/17 1,800 1,798 9 Korea Gas Corp. 2.875% 7/29/18 7,350 7,455 9 Korea Land & Housing Corp. 1.875% 8/2/17 4,600 4,600 Korea National Oil Corp. 3.125% 4/3/17 4,600 4,618 9 Korea National Oil Corp. 2.750% 1/23/19 18,375 18,568 9 Korea Resources Corp. 2.125% 5/2/18 2,750 2,751 9 Municipality Finance plc 1.125% 4/17/18 2,300 2,292 9 Nederlandse Waterschapsbank NV 1.875% 3/13/19 7,350 7,371 9 Nederlandse Waterschapsbank NV 1.250% 9/9/19 11,000 10,839 North American Development Bank 2.300% 10/10/18 2,400 2,428 9 Province of Alberta 1.000% 6/21/17 2,750 2,753 9 Province of Alberta 1.750% 8/26/20 8,600 8,518 Province of Alberta 1.900% 12/6/19 20,000 19,998 Province of Manitoba 2.100% 9/6/22 1,275 1,250 Province of Ontario 1.100% 10/25/17 21,125 21,152 Province of Ontario 1.625% 1/18/19 34,665 34,610 Province of Ontario 2.000% 1/30/19 27,130 27,281 Province of Ontario 1.250% 6/17/19 27,250 26,935 Province of Ontario 4.000% 10/7/19 2,375 2,515 Province of Ontario 4.400% 4/14/20 1,375 1,477 Province of Quebec 2.750% 8/25/21 5,825 5,914 Republic of Lithuania 7.375% 2/11/20 8,990 10,261 Republic of Lithuania 6.125% 3/9/21 16,000 17,920 Republic of Poland 6.375% 7/15/19 17,261 19,160 Republic of Poland 5.125% 4/21/21 1,240 1,352 Republic of Poland 5.000% 3/23/22 18,925 20,605 9 Sinopec Group Overseas Development 2012 Ltd. 2.750% 5/17/17 2,000 2,008 9 State Grid Overseas Investment 2014 Ltd. 2.750% 5/7/19 9,175 9,293 State of Israel 3.150% 6/30/23 1,800 1,829 9 State of Qatar 3.125% 1/20/17 2,300 2,303 Statoil ASA 1.250% 11/9/17 25,000 24,978 Statoil ASA 1.200% 1/17/18 2,630 2,622 Statoil ASA 1.950% 11/8/18 13,775 13,821 Statoil ASA 3.150% 1/23/22 2,700 2,749 Statoil ASA 2.650% 1/15/24 1,825 1,784 Svensk Exportkredit AB 1.125% 4/5/18 5,475 5,456 9 Temasek Financial I Ltd. 4.300% 10/25/19 2,250 2,395 9 Temasek Financial I Ltd. 2.375% 1/23/23 4,600 4,484 Total Sovereign Bonds (Cost $1,041,412) Taxable Municipal Bonds (0.2%) Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 1,825 1,843 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-EGSL 3.220% 2/1/21 3,949 4,003 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue 2010-ELL 3.450% 2/1/22 10,837 11,062 Princeton University New Jersey GO 4.950% 3/1/19 5,975 6,368 Total Taxable Municipal Bonds (Cost $23,140) Shares Temporary Cash Investments (1.9%) Money Market Fund (0.7%) 14 Vanguard Market Liquidity Fund 0.823% 670,380 67,045 Face Amount ($000) Certificates of Deposit (0.6%) Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.520% 8/9/17 22,070 22,090 Royal Bank of Canada (New York Branch) 1.360% 10/5/17 21,580 21,572 Toronto Dominion Bank (New York Branch) 1.350% 8/11/17 14,230 14,228 Commercial Paper (0.6%) 9,13 Engie SA 1.543% 10/2/17 17,075 16,861 9,13 Engie SA 1.543% 10/6/17 5,722 5,649 9,13 Engie SA 1.543% 10/10/17 3,815 3,766 9,13 Engie SA 1.543% 10/12/17 5,075 5,009 9,13 Engie SA 1.543% 10/13/17 2,200 2,171 9,13 Engie SA 1.543%–1.554% 10/16/17 11,865 11,708 9,13 Engie SA 1.544% 10/18/17 5,860 5,782 9,13 Engie SA 1.543% 10/20/17 1,000 987 9,13 Engie SA 1.544% 11/9/17 3,645 3,592 9,13 Engie SA 1.544% 11/10/17 3,610 3,558 9,13 Engie SA 1.544% 11/15/17 3,395 3,345 Total Temporary Cash Investments (Cost $187,419) Total Investments (99.2%) (Cost $10,012,788) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 Securities with a value of $5,978,000 have been segregated as initial margin for open futures contracts. 2 Securities with a value of $306,000 have been segregated as collateral for open over-the-counter swap contracts. 3 Securities with a value of $3,110,000 have been segregated as initial margin for open cleared swap contracts. 4 U.S. government-guaranteed. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 8 Adjustable-rate security. 9 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2016, the aggregate value of these securities was $1,775,935,000, representing 17.6% of net assets. 10 Guaranteed by the Government of Japan. 11 Guaranteed by multiple countries. 12 Guaranteed by the Federal Republic of Germany. 13 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At December 31, 2016, the aggregate value of these securities was $62,428,000, representing 0.6% of net assets. 14 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Institutional Short-Term Bond Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations   Asset-Backed/Commercial Mortgage-Backed Securities   Corporate Bonds   Sovereign Bonds   Taxable Municipal Bonds   Temporary Cash Investments  Futures ContractsAssets 1   Futures ContractsLiabilities 1   Swap ContractsAssets 1 67  ) Swap ContractsLiabilities 1  Total  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note March 2017 5-Year U.S. Treasury Note March 2017 10-Year Ultra U.S. Treasury Note March 2017 10-Year U.S. Treasury Note March 2017 99 30-Year U.S. Treasury Bond March 2017 81 Ultra Long U.S. Treasury Bond March 2017 5 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold, or rehypothecated. In the event of a counterpartys default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At period ended December 31, 2016, the fund had the following open swap contracts: Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Federation of Malaysia/A3 12/20/21 BARC 9,900 82 1.000 (100) Federation of Malaysia/A3 12/20/21 BNPSW 1,990 24 1.000 (13) Republic of Chile/Aa3 12/20/21 JPMC 7,200 (51) 1.000 (1) Republic of Chile/Aa3 12/20/21 BNPSW 7,500 (78) 1.000 (26) Republic of Chile/Aa3 12/20/21 JPMC 7,600 (29) 1.000 25 Republic of Chile/Aa3 12/20/21 BARC 7,500 (28) 1.000 24 Republic of Chile/Aa3 12/20/21 BARC 3,750 (9) 1.000 18 45,440 (73) Credit Protection Purchased EI du Pont de Nemours & Co. 12/20/20 JPMC 4,915 94 (1.000) (33) Republic of Korea 12/20/21 BNPSW 11,000 250 (1.000) (48) Republic of Korea 12/20/21 CITNA 7,000 157 (1.000) (33) 22,915 (114) (187) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. BARC—Barclays Bank plc. BNPSW—BNP Paribas. CITNA—Citi Bank N.A. JPMC—JP Morgan Chase Bank NA. Centrally Cleared Interest Rate Swaps Fixed Interest Floating Rate Interest Unrealized Future Notional Received Rate Appreciation Termination Effective Amount (Paid) Received (Depreciation) Date Date Clearinghouse ($000) (%) (Paid) (%) ($000) 8/15/17 NA LCH 150,000 0.981 (0.704) 2 110 3/15/18 3/15/17 1 CME 20,000 1.250 (0.000) 3 (11) 3/15/19 3/15/17 1 CME 85,728 1.250 (0.000) 3 (134) 3/15/20 3/15/17 1 CME 152,546 1.500 (0.000) 3 (395) 3/15/21 3/15/17 1 CME 18,000 1.500 (0.000) 3 (98) 5/31/21 4/5/17 1 LCH 31,900 (1.781) 0.000 3 209 3/15/22 3/15/17 1 CME 30,385 (1.500) 0.000 3 102 3/15/24 3/15/17 1 CME 30,018 (1.750) 0.000 3 51 (166) CME—Chicago Mercantile Exchange. LCH—London Clearing House. 1 Forward interest rate swap. In a forward interest rate swap, the portfolio and the counterparty agree to make periodic net payments beginning on a specified future effective date. 2 Based on 1-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. 3 Based on 3-month London Interbank Offered Rate (LIBOR) as of the most recent payment date. E. At December 31, 2016, the cost of investment securities for tax purposes was $10,013,925,000. Net unrealized depreciation of investment securities for tax purposes was $26,168,000, consisting of unrealized gains of $16,143,000 on securities that had risen in value since their purchase and $42,311,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Core Bond Fund Schedule of Investments (unaudited) As of December 31, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (54.7%) U.S. Government Securities (19.6%) United States Treasury Inflation Indexed Bonds 0.125% 4/15/21 6,981 7,160 United States Treasury Inflation Indexed Bonds 0.625% 1/15/26 5,703 5,845 United States Treasury Inflation Indexed Bonds 0.125% 7/15/26 8,410 8,192 United States Treasury Note/Bond 0.875% 11/15/17 3,500 3,500 United States Treasury Note/Bond 0.875% 11/30/17 1,200 1,200 United States Treasury Note/Bond 0.875% 5/31/18 50 50 United States Treasury Note/Bond 2.250% 7/31/18 44 45 United States Treasury Note/Bond 0.750% 8/31/18 950 944 United States Treasury Note/Bond 0.750% 9/30/18 50 50 United States Treasury Note/Bond 1.625% 3/31/19 432 435 United States Treasury Note/Bond 0.875% 4/15/19 900 892 United States Treasury Note/Bond 1.000% 10/15/19 2,000 1,978 United States Treasury Note/Bond 1.375% 12/15/19 600 598 United States Treasury Note/Bond 1.375% 8/31/20 1,025 1,014 United States Treasury Note/Bond 1.375% 9/30/20 650 642 United States Treasury Note/Bond 1.375% 10/31/20 650 642 United States Treasury Note/Bond 1.750% 10/31/20 3,900 3,905 United States Treasury Note/Bond 1.625% 11/30/20 650 647 United States Treasury Note/Bond 2.000% 11/30/20 1,000 1,010 United States Treasury Note/Bond 1.750% 12/31/20 1,586 1,585 United States Treasury Note/Bond 1.375% 1/31/21 2,400 2,361 United States Treasury Note/Bond 2.125% 1/31/21 700 709 United States Treasury Note/Bond 1.125% 2/28/21 1,185 1,153 United States Treasury Note/Bond 2.000% 2/28/21 800 806 United States Treasury Note/Bond 1.250% 3/31/21 1,000 976 United States Treasury Note/Bond 1.375% 4/30/21 3,156 3,094 United States Treasury Note/Bond 2.250% 4/30/21 2,300 2,339 United States Treasury Note/Bond 2.000% 5/31/21 2,050 2,061 United States Treasury Note/Bond 2.125% 6/30/21 420 424 United States Treasury Note/Bond 1.125% 7/31/21 800 773 United States Treasury Note/Bond 2.125% 8/15/21 6,600 6,657 United States Treasury Note/Bond 1.250% 10/31/21 2,300 2,229 United States Treasury Note/Bond 1.875% 5/31/22 1,000 991 United States Treasury Note/Bond 1.750% 9/30/22 1,000 980 United States Treasury Note/Bond 1.750% 1/31/23 500 488 United States Treasury Note/Bond 1.500% 2/28/23 1,000 961 United States Treasury Note/Bond 1.500% 3/31/23 980 941 United States Treasury Note/Bond 1.750% 5/15/23 5,500 5,350 United States Treasury Note/Bond 1.625% 5/31/23 1,000 965 United States Treasury Note/Bond 2.500% 8/15/23 6,500 6,609 United States Treasury Note/Bond 2.750% 11/15/23 244 252 United States Treasury Note/Bond 2.125% 5/15/25 1,650 1,616 United States Treasury Note/Bond 2.000% 8/15/25 500 484 United States Treasury Note/Bond 2.250% 11/15/25 3,060 3,017 United States Treasury Note/Bond 1.625% 2/15/26 2,468 2,303 United States Treasury Note/Bond 1.625% 5/15/26 3,435 3,199 United States Treasury Note/Bond 6.500% 11/15/26 200 270 United States Treasury Note/Bond 6.125% 8/15/29 1,000 1,379 United States Treasury Note/Bond 6.250% 5/15/30 400 565 United States Treasury Note/Bond 5.375% 2/15/31 400 532 United States Treasury Note/Bond 4.500% 2/15/36 1,450 1,832 1 United States Treasury Note/Bond 4.750% 2/15/37 2,850 3,703 United States Treasury Note/Bond 5.000% 5/15/37 608 815 United States Treasury Note/Bond 4.250% 5/15/39 600 727 United States Treasury Note/Bond 3.750% 8/15/41 650 731 United States Treasury Note/Bond 3.125% 11/15/41 600 608 United States Treasury Note/Bond 3.125% 2/15/42 650 659 United States Treasury Note/Bond 3.000% 5/15/42 6,600 6,534 United States Treasury Note/Bond 3.625% 8/15/43 200 221 United States Treasury Note/Bond 2.875% 8/15/45 1,550 1,489 United States Treasury Note/Bond 3.000% 11/15/45 2,742 2,699 2 United States Treasury Note/Bond 2.500% 2/15/46 4,150 3,681 United States Treasury Note/Bond 2.500% 5/15/46 2,800 2,484 United States Treasury Note/Bond 2.250% 8/15/46 2,150 1,804 Agency Bonds and Notes (12.3%) 3 AID-Ukraine 1.471% 9/29/21 2,100 2,039 4 Federal Home Loan Banks 0.875% 6/29/18 2,200 2,192 4 Federal Home Loan Banks 0.625% 8/7/18 100 99 4 Federal Home Loan Banks 0.875% 10/1/18 2,500 2,486 4 Federal Home Loan Banks 1.250% 1/16/19 2,300 2,299 4 Federal Home Loan Banks 0.875% 8/5/19 3,800 3,745 4 Federal Home Loan Banks 1.000% 9/26/19 750 741 4 Federal Home Loan Banks 1.375% 11/15/19 1,150 1,146 5 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 300 299 5 Federal Home Loan Mortgage Corp. 0.875% 10/12/18 820 815 5 Federal Home Loan Mortgage Corp. 0.875% 7/19/19 6,050 5,966 5 Federal Home Loan Mortgage Corp. 1.125% 8/12/21 800 769 5 Federal National Mortgage Assn. 1.000% 2/26/19 1,550 1,540 5 Federal National Mortgage Assn. 0.875% 8/2/19 450 443 5 Federal National Mortgage Assn. 1.000% 8/28/19 1,900 1,878 5 Federal National Mortgage Assn. 0.000% 10/9/19 9,600 9,145 5 Federal National Mortgage Assn. 1.000% 10/24/19 8,750 8,630 5 Federal National Mortgage Assn. 1.875% 12/28/20 600 601 5 Federal National Mortgage Assn. 1.250% 8/17/21 100 97 5 Federal National Mortgage Assn. 1.875% 9/24/26 5,600 5,144 4 Financing Corp. 0.000% 11/11/17 3,000 2,976 4 Financing Corp. 0.000% 5/11/18 1,500 1,477 Private Export Funding Corp. 5.450% 9/15/17 500 515 Private Export Funding Corp. 2.250% 12/15/17 3,600 3,640 Private Export Funding Corp. 4.375% 3/15/19 128 136 Private Export Funding Corp. 1.450% 8/15/19 2,715 2,709 Private Export Funding Corp. 2.300% 9/15/20 150 152 Private Export Funding Corp. 3.550% 1/15/24 1,300 1,380 Residual Funding Corp. Principal Strip 0.000% 7/15/20 5,500 5,155 Residual Funding Corp. Principal Strip 0.000% 10/15/20 2,000 1,864 Resolution Funding Corp. Interest Strip 0.000% 1/15/27 600 441 Resolution Funding Corp. Interest Strip 0.000% 4/15/27 1,800 1,309 Resolution Funding Corp. Interest Strip 0.000% 7/15/27 794 571 Resolution Funding Corp. Interest Strip 0.000% 10/15/27 794 566 Resolution Funding Corp. Interest Strip 0.000% 4/15/28 3,000 2,088 4 Tennessee Valley Authority Principal Strip 0.000% 11/1/25 3,000 2,294 Conventional Mortgage-Backed Securities (20.7%) 5,6 Fannie Mae Pool 2.000% 1/1/32 2,500 2,437 5,6 Fannie Mae Pool 2.500% 2/1/28–10/1/31 12,525 12,562 5,6,7Fannie Mae Pool 3.000% 2/1/27–9/1/46 7,167 7,309 5,6 Fannie Mae Pool 3.500% 3/1/27–7/1/46 15,863 16,363 5,6 Fannie Mae Pool 4.000% 8/1/39–7/1/46 18,582 19,611 5,6,7Fannie Mae Pool 4.500% 1/1/41–1/1/47 6,167 6,660 5,6 Fannie Mae Pool 5.000% 3/1/38–2/1/45 8,150 8,953 5,6 Fannie Mae Pool 6.000% 5/1/37 1,078 1,233 5,6,7Freddie Mac Gold Pool 2.500% 8/1/31–1/1/32 2,545 2,551 5,6,7Freddie Mac Gold Pool 3.000% 1/1/32–1/1/47 14,395 14,403 5,6 Freddie Mac Gold Pool 4.000% 1/1/46 186 196 6 Ginnie Mae I Pool 4.000% 7/15/45–8/15/45 334 355 6,7 Ginnie Mae I Pool 4.500% 2/15/39–1/1/47 3,439 3,751 6 Ginnie Mae I Pool 5.000% 3/15/38–2/15/40 3,884 4,287 6,7 Ginnie Mae II Pool 3.000% 1/20/45–1/1/47 9,782 9,925 6 Ginnie Mae II Pool 3.500% 10/20/43–1/1/47 13,875 14,488 6,7 Ginnie Mae II Pool 4.000% 11/20/42–2/1/47 2,153 2,288 6 Ginnie Mae II Pool 4.500% 11/20/44 1,863 2,037 Nonconventional Mortgage-Backed Securities (2.1%) 5,6,8Fannie Mae Pool 2.725% 9/1/37 1,642 1,737 5,6,8Fannie Mae Pool 2.775% 12/1/40 223 236 5,6,8Fannie Mae Pool 2.894% 8/1/35 376 397 5,6,8Fannie Mae Pool 2.931% 8/1/36 476 502 5,6,8Fannie Mae Pool 2.944% 4/1/40 1,431 1,526 5,6,8Fannie Mae REMICS 1.006% 9/25/46 822 819 5,6,8Fannie Mae REMICS 1.056% 9/25/41–4/25/45 443 441 5,6,8Fannie Mae REMICS 1.076% 6/25/36 478 477 5,6,8Fannie Mae REMICS 1.106% 5/25/43–12/25/46 1,884 1,882 5,6,8Fannie Mae REMICS 1.126% 6/25/35 131 131 5,6,8Fannie Mae REMICS 1.156% 11/25/42–9/25/46 966 968 5,6,8Fannie Mae REMICS 1.166% 11/25/35 173 173 5,6,8Fannie Mae REMICS 1.201% 2/25/37 92 92 5,6,8Fannie Mae REMICS 1.256% 8/25/46 370 370 5,6,8Freddie Mac Non Gold Pool 2.745% 7/1/35 925 976 5,6,8Freddie Mac Non Gold Pool 2.791% 9/1/37 784 832 5,6 Freddie Mac Non Gold Pool 2.937% 7/1/33 116 123 5,6,8Freddie Mac Non Gold Pool 3.155% 11/1/35 686 728 5,6,8Freddie Mac REMICS 1.054% 11/15/36–8/15/43 390 390 5,6,8Freddie Mac REMICS 1.064% 11/15/36 134 134 5,6,8Freddie Mac REMICS 1.154% 6/15/42 77 77 Total U.S. Government and Agency Obligations (Cost $351,918) Asset-Backed/Commercial Mortgage-Backed Securities (12.4%) 6 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 1,500 1,499 6,9 American Homes 4 Rent 2014-SFR3 3.678% 12/17/36 97 98 6 AmeriCredit Automobile Receivables Trust 2014-1 2.150% 3/9/20 90 90 6 AmeriCredit Automobile Receivables Trust 2014-2 2.180% 6/8/20 60 60 6 AmeriCredit Automobile Receivables Trust 2015-3 3.340% 8/8/21 285 289 6 AmeriCredit Automobile Receivables Trust 2016-2 1.600% 11/9/20 170 170 6 AmeriCredit Automobile Receivables Trust 2016-2 2.210% 5/10/21 30 30 6 AmeriCredit Automobile Receivables Trust 2016-2 2.870% 11/8/21 20 20 6 AmeriCredit Automobile Receivables Trust 2016-2 3.650% 5/9/22 125 127 6 AmeriCredit Automobile Receivables Trust 2016-3 1.460% 5/10/21 70 70 6 AmeriCredit Automobile Receivables Trust 2016-3 2.710% 9/8/22 200 197 6 AmeriCredit Automobile Receivables Trust 2016-4 1.530% 7/8/21 110 109 6 AmeriCredit Automobile Receivables Trust 2016-4 2.410% 7/8/22 225 222 6,9 Applebee's Funding LLC/IHOP Funding LLC 2014-1 4.277% 9/5/44 60 59 6,9 ARL Second LLC 2014-1A 2.920% 6/15/44 74 72 6,9 Aventura Mall Trust 2013-AVM 3.743% 12/5/32 800 840 6,9 Avis Budget Rental Car Funding AESOP LLC 2013-2A 2.970% 2/20/20 575 581 6,9 Avis Budget Rental Car Funding AESOP LLC 2015-2A 2.630% 12/20/21 380 375 6,9 Avis Budget Rental Car Funding AESOP LLC 2016-1A 2.990% 6/20/22 200 199 6,9 Avis Budget Rental Car Funding AESOP LLC 2016-2A 2.720% 11/20/22 420 412 9 Bank of Montreal 1.750% 6/15/21 305 295 Bank of Nova Scotia 1.875% 4/26/21 330 322 9 Bank of Nova Scotia 1.875% 9/20/21 110 107 6,8,9BMW Floorplan Master Owner Trust 2015-1A 1.204% 7/15/20 700 700 6 BMW Vehicle Lease Trust 2016-2 1.430% 9/20/19 100 100 6 BMW Vehicle Lease Trust 2016-2 1.570% 2/20/20 110 110 6,8 Cabela's Credit Card Master Note Trust 2016-1 1.554% 6/15/22 1,100 1,110 6,9 California Republic Auto Receivables Trust 2015-4 2.580% 6/15/21 81 82 6 California Republic Auto Receivables Trust 2016-2 1.560% 7/15/20 160 160 6 California Republic Auto Receivables Trust 2016-2 1.830% 12/15/21 130 129 6 California Republic Auto Receivables Trust 2016-2 2.520% 5/16/22 210 206 6 California Republic Auto Receivables Trust 2016-2 3.510% 3/15/23 210 208 6 Capital Auto Receivables Asset Trust 2013-4 2.670% 2/20/19 360 363 6 Capital Auto Receivables Asset Trust 2016-2 1.630% 1/20/21 570 565 6 Capital Auto Receivables Asset Trust 2016-2 3.160% 11/20/23 220 221 6 Capital Auto Receivables Asset Trust 2016-3 1.540% 8/20/20 70 70 6 Capital Auto Receivables Asset Trust 2016-3 1.690% 3/20/21 20 20 6 Capital Auto Receivables Asset Trust 2016-3 2.350% 9/20/21 50 49 6 Capital Auto Receivables Asset Trust 2016-3 2.650% 1/20/24 40 39 6,8 Capital One Multi-Asset Execution Trust 2016-A1 1.154% 2/15/22 800 803 6,8 Capital One Multi-Asset Execution Trust 2016-A2 1.334% 2/15/24 410 412 6,8,9CARDS II Trust 2016-1A 1.404% 7/15/21 750 753 6 Carmax Auto Owner Trust 2013-3 2.850% 2/18/20 750 754 6 CarMax Auto Owner Trust 2016-2 2.160% 12/15/21 100 99 6 CarMax Auto Owner Trust 2016-2 3.250% 11/15/22 100 99 6 CarMax Auto Owner Trust 2016-3 1.900% 4/15/22 200 196 6 CarMax Auto Owner Trust 2016-3 2.200% 6/15/22 190 186 6 CarMax Auto Owner Trust 2016-3 2.940% 1/17/23 190 186 6 CarMax Auto Owner Trust 2016-4 1.400% 8/15/21 60 59 6 CarMax Auto Owner Trust 2016-4 1.600% 6/15/22 30 29 6 CFCRE Commercial Mortgage Trust 2016- C4 3.283% 5/10/58 228 225 6,8 Chase Issuance Trust 2016-A1 1.114% 5/17/21 700 701 6,9 Chesapeake Funding II LLC 2016-2A 1.880% 6/15/28 610 608 6,9 Chrysler Capital Auto Receivables Trust 2014-BA 3.440% 8/16/21 200 202 6,9 Chrysler Capital Auto Receivables Trust 2016-AA 1.960% 1/18/22 600 599 6,9 Chrysler Capital Auto Receivables Trust 2016-AA 2.880% 2/15/22 90 91 6,9 Chrysler Capital Auto Receivables Trust 2016-AA 4.220% 2/15/23 90 90 6,9 Chrysler Capital Auto Receivables Trust 2016-BA 1.640% 7/15/21 40 40 6,9 Chrysler Capital Auto Receivables Trust 2016-BA 1.870% 2/15/22 20 20 6 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 30 33 6 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 350 371 6 Citigroup Commercial Mortgage Trust 2014- GC21 3.575% 5/10/47 350 362 6 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 350 362 6 Citigroup Commercial Mortgage Trust 2014- GC23 4.175% 7/10/47 230 241 6 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 350 361 6 Citigroup Commercial Mortgage Trust 2014- GC25 4.345% 10/10/47 140 147 6 Citigroup Commercial Mortgage Trust 2014- GC25 4.532% 10/10/47 175 175 6 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 228 226 6 Citigroup Commercial Mortgage Trust 2016- C1 3.209% 5/10/49 293 286 6,9 CKE Restaurant Holdings Inc. 2013-1A 4.474% 3/20/43 82 81 6 CNH Equipment Trust 2016-B 1.970% 11/15/21 600 597 6,8,9Colony American Homes 2015-1 2.236% 7/17/32 70 70 6,8,9Colony American Homes 2015-1A 1.936% 7/17/32 184 184 6,8,9Colony Starwood Homes 2016-1A Trust 2.236% 7/17/33 494 495 6,8,9Colony Starwood Homes 2016-1A Trust 2.886% 7/17/33 185 186 6,9 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 40 41 6 COMM 2012-CCRE4 Mortgage Trust 3.251% 10/15/45 500 506 6 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 60 63 6 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 500 533 6,9 COMM 2013-CCRE6 Mortgage Trust 3.147% 3/10/46 150 150 6,9 COMM 2013-CCRE6 Mortgage Trust 3.397% 3/10/46 210 211 6,9 COMM 2013-CCRE9 Mortgage Trust 4.256% 7/10/45 230 232 6,9 COMM 2014-277P Mortgage Trust 3.611% 8/10/49 100 103 6 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 350 373 6 COMM 2014-CCRE17 Mortgage Trust 3.700% 5/10/47 20 21 6 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 350 370 6 COMM 2014-CCRE17 Mortgage Trust 4.735% 5/10/47 190 196 6 COMM 2014-CCRE20 Mortgage Trust 3.590% 11/10/47 350 361 6 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 228 230 6 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 228 229 6 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 228 233 6 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 228 236 6 CSAIL 2016-C7 Commercial Mortgage Trust 3.502% 11/15/49 60 60 6,9 DB Master Finance LLC 2015-1A 3.980% 2/20/45 59 59 6 DBJPM 16-C1 Mortgage Trust 3.352% 5/10/49 140 130 6,9 Drive Auto Receivables Trust 2015-AA 3.060% 5/17/21 500 505 6,9 Drive Auto Receivables Trust 2015-DA 4.590% 1/17/23 132 135 6,9 Drive Auto Receivables Trust 2016-BA 1.670% 7/15/19 1,000 1,001 6,9 Drive Auto Receivables Trust 2016-BA 2.560% 6/15/20 420 422 6,9 Drive Auto Receivables Trust 2016-BA 3.190% 7/15/22 270 272 6,9 Drive Auto Receivables Trust 2016-BA 4.530% 8/15/23 200 201 6,9 Drive Auto Receivables Trust 2016-C 1.670% 11/15/19 120 120 6,9 Drive Auto Receivables Trust 2016-C 2.370% 11/16/20 80 80 6,9 Drive Auto Receivables Trust 2016-C 4.180% 3/15/24 90 89 6,9 Enterprise Fleet Financing LLC Series 2016- 2 2.040% 2/22/22 450 444 6,8,9Evergreen Credit Card Trust 2016-1 1.424% 4/15/20 1,175 1,180 6,8,9Evergreen Credit Card Trust 2016-3 1.204% 11/16/20 110 110 5,6,8Fannie Mae Connecticut Avenue Securities 2016-C04 2.206% 1/25/29 181 182 5,6,8Fannie Mae Connecticut Avenue Securities 2016-C05 2.106% 1/25/29 486 487 6,9 Flagship Credit Auto Trust 2016-4 1.960% 2/15/21 120 119 6,9 Ford Credit Auto Owner Trust 2014-REV1 2.260% 11/15/25 190 191 6,9 Ford Credit Auto Owner Trust 2014-REV1 2.410% 11/15/25 250 251 6,9 Ford Credit Auto Owner Trust 2014-REV2 2.310% 4/15/26 1,050 1,058 6,9 Ford Credit Auto Owner Trust 2014-REV2 2.510% 4/15/26 200 200 6 Ford Credit Auto Owner Trust 2016-B 1.850% 9/15/21 200 199 6,9 Ford Credit Auto Owner Trust 2016-REV1 2.310% 8/15/27 100 100 6,9 Ford Credit Auto Owner Trust 2016-REV2 2.030% 12/15/27 200 196 6 Ford Credit Floorplan Master Owner Trust A Series 2012-5 2.730% 9/15/19 600 603 6,8 Ford Credit Floorplan Master Owner Trust A Series 2014-2 1.204% 2/15/21 1,000 1,001 6 Ford Credit Floorplan Master Owner Trust A Series 2014-2 2.310% 2/15/21 200 200 6,8 Ford Credit Floorplan Master Owner Trust A Series 2015-2 1.274% 1/15/22 630 632 6,8 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.604% 2/15/21 400 404 6,8 Ford Credit Floorplan Master Owner Trust A Series 2016-3 1.324% 7/15/21 50 50 6,8 Ford Credit Floorplan Master Owner Trust A Series 2016-4 1.234% 7/15/20 40 40 5,6,8Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA2 2.006% 10/25/28 177 178 5,6,8Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 1.856% 12/25/28 216 217 5,6,8Freddie Mac Structured Agency Credit Risk Debt Notes 2016-DNA3 2.756% 12/25/28 250 252 6,9 FRS I LLC 2013-1A 3.080% 4/15/43 184 180 6,8 GE Dealer Floorplan Master Note Trust Series 2015-2 1.389% 1/20/22 370 371 6 GM Financial Automobile Leasing Trust 2015-2 2.990% 7/22/19 50 50 6 GM Financial Automobile Leasing Trust 2015-2 2.420% 7/22/19 420 422 6 GM Financial Automobile Leasing Trust 2016-2 1.620% 9/20/19 130 130 6 GM Financial Automobile Leasing Trust 2016-2 1.760% 3/20/20 900 897 6 GM Financial Automobile Leasing Trust 2016-2 2.580% 3/20/20 190 190 6 GM Financial Automobile Leasing Trust 2016-3 1.610% 12/20/19 40 40 6 GM Financial Automobile Leasing Trust 2016-3 1.780% 5/20/20 40 40 6,9 GMF Floorplan Owner Revolving Trust 2015- 1 1.970% 5/15/20 450 449 6,8,9GMF Floorplan Owner Revolving Trust 2016- 1 1.554% 5/17/21 800 804 6,9 GMF Floorplan Owner Revolving Trust 2016- 1 2.410% 5/17/21 330 327 6,9 GMF Floorplan Owner Revolving Trust 2016- 1 2.850% 5/17/21 330 327 6,8,9Golden Credit Card Trust 2014-2A 1.154% 3/15/21 680 680 6,9 Golden Credit Card Trust 2016-5A 1.600% 9/15/21 270 269 6 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 350 354 6 GS Mortgage Securities Trust 2014-GC20 3.998% 4/10/47 350 368 6 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 350 368 6 GS Mortgage Securities Trust 2014-GC24 4.507% 9/10/47 170 180 6 GS Mortgage Securities Trust 2014-GC24 4.529% 9/10/47 150 148 6 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 228 231 6 GS Mortgage Securities Trust 2015-GC30 3.382% 5/10/50 228 230 6,9 Hertz Vehicle Financing LLC 2013-1A 1.830% 8/25/19 680 675 6,9 Hertz Vehicle Financing LLC 2015-1A 2.730% 3/25/21 850 845 6,9 Hertz Vehicle Financing LLC 2016-3A 2.270% 7/25/20 120 119 6,9 Hertz Vehicle Financing LLC 2016-4A 2.650% 7/25/22 290 282 6,9 Hilton USA Trust 2016-HHV 3.719% 11/5/38 20 20 6,9 Hyundai Auto Lease Securitization Trust 2016-C 1.490% 2/18/20 50 50 6,9 Hyundai Auto Lease Securitization Trust 2016-C 1.650% 7/15/20 20 20 6,9 Hyundai Floorplan Master Owner Trust Series 2016-1A 1.810% 3/15/21 110 110 6,8,9Invitation Homes 2014-SFR1 Trust 2.236% 6/17/31 275 275 6,8,9Invitation Homes 2015-SFR2 Trust 2.330% 6/17/32 70 70 6,8,9Invitation Homes 2015-SFR3 Trust 2.486% 8/17/32 70 70 6 John Deere Owner Trust 2016-B 1.490% 5/15/23 500 495 6,9 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C3 4.717% 2/15/46 1,700 1,842 6,9 JP Morgan Chase Commercial Mortgage Securities Trust 2011-C5 5.408% 8/15/46 550 606 6,9 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 3.424% 10/15/45 90 92 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C13 4.053% 1/15/46 230 226 6 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP4 3.648% 12/15/49 90 92 6 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.363% 7/15/45 1,600 1,635 6 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 30 32 6 JPMBB Commercial Mortgage Securities Trust 2013-C15 5.046% 11/15/45 30 31 6 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 360 384 6 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.231% 1/15/48 350 351 6 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 350 359 6 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 228 227 6 Mercedes-Benz Auto Lease Trust 2016-B 1.520% 6/15/22 20 20 6,8,9Mercedes-Benz Master Owner Trust 2016-B 1.404% 5/17/21 800 805 6,9 MMAF Equipment Finance LLC 2016-AA 2.210% 12/15/32 290 284 6 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.792% 8/15/45 100 104 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.084% 7/15/46 200 204 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 400 430 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 3.773% 4/15/47 350 364 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C15 4.894% 4/15/47 150 155 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C17 3.741% 8/15/47 350 364 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 350 368 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 450 460 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 228 228 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 228 229 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C24 3.732% 5/15/48 228 235 6 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C29 4.753% 5/15/49 160 161 6 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C32 3.720% 12/15/49 190 194 6 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 228 237 6,9 MSBAM Commercial Mortgage Securities Trust 2012-CKSV 3.277% 10/15/30 1,700 1,682 9 National Australia Bank Ltd. 2.250% 3/16/21 50 50 6,8,9Navient Student Loan Trust 2016-2 1.806% 6/25/65 200 201 6,8,9Navient Student Loan Trust 2016-3 1.606% 6/25/65 60 60 6,8,9Navient Student Loan Trust 2016-6A 1.506% 3/25/66 100 100 6,8,9Navistar Financial Dealer Note Master Trust 2016-1A 2.106% 9/27/21 220 220 6,9 NextGear Floorplan Master Owner Trust 2016-1A 2.740% 4/15/21 580 584 6 Nissan Auto Lease Trust 2016-B 1.500% 7/15/19 140 140 6 Nissan Auto Lease Trust 2016-B 1.610% 1/18/22 30 30 6,8 Nissan Master Owner Trust Receivables Series 2016-A 1.344% 6/15/21 500 503 6,9 Palisades Center Trust 2016-PLSD 2.713% 4/13/33 700 697 6,8,9Pepper Residential Securities Trust 2017A- A1UA 1.764% 3/10/58 303 302 6,8,9PHEAA Student Loan Trust 2016-2A 1.505% 11/25/65 260 260 6,9 Progress Residential 2015-SFR3 Trust 3.067% 11/12/32 414 414 6,8,9Resimac Premier Series 2016-1A 2.054% 10/10/47 724 725 Royal Bank of Canada 2.100% 10/14/20 390 388 Royal Bank of Canada 2.300% 3/22/21 600 595 6 Santander Drive Auto Receivables Trust 2016-2 1.560% 5/15/20 870 870 6 Santander Drive Auto Receivables Trust 2016-2 2.080% 2/16/21 215 215 6 Santander Drive Auto Receivables Trust 2016-2 2.660% 11/15/21 170 170 6 Santander Drive Auto Receivables Trust 2016-2 3.390% 4/15/22 140 142 6 Santander Drive Auto Receivables Trust 2016-3 1.500% 8/17/20 140 140 6 Santander Drive Auto Receivables Trust 2016-3 1.890% 6/15/21 200 199 6 Santander Drive Auto Receivables Trust 2016-3 2.460% 3/15/22 260 257 6,9 Securitized Term Auto Receivables Trust 2016-1A 1.524% 3/25/20 50 50 6,9 Securitized Term Auto Receivables Trust 2016-1A 1.794% 2/25/21 40 39 6 SMART ABS Series 2016-2US Trust 2.050% 12/14/22 40 40 6,9 SMB Private Education Loan Trust 2016-A 2.700% 5/15/31 440 436 6,8,9SMB Private Education Loan Trust 2016-B 2.154% 2/17/32 280 285 6,8,9SMB Private Education Loan Trust 2016-C 1.804% 9/15/34 100 100 6,9 SoFi Professional Loan Program 2016-B LLC 2.740% 10/25/32 470 469 6,9 SoFi Professional Loan Program 2016-C LLC 2.360% 12/27/32 500 492 6,9 SoFi Professional Loan Program 2016-D LLC 2.340% 4/25/33 100 98 6,8,9SoFi Professional Loan Program 2016-D LLC 1.706% 1/25/39 95 95 6,9 SpareBank 1 Boligkreditt AS 1.750% 11/15/20 250 247 6 Synchrony Credit Card Master Note Trust 2015-1 2.370% 3/15/23 385 388 6 Synchrony Credit Card Master Note Trust 2015-4 2.380% 9/15/23 337 338 6 Synchrony Credit Card Master Note Trust 2016-1 2.390% 3/15/22 345 346 6 Synchrony Credit Card Master Note Trust 2016-2 2.210% 5/15/24 470 467 6 Synchrony Credit Card Master Note Trust 2016-3 1.580% 9/15/22 150 148 6 Synchrony Credit Card Master Note Trust 2016-3 1.910% 9/15/22 100 99 6,9 Taco Bell Funding LLC 2016-1A 3.832% 5/25/46 59 59 6,9 Taco Bell Funding LLC 2016-1A 4.377% 5/25/46 36 36 6,9 Taco Bell Funding LLC 2016-1A 4.970% 5/25/46 31 31 9 Toronto-Dominion Bank 2.250% 3/15/21 350 348 6,8,9Trillium Credit Card Trust II 2016-1A 1.481% 5/26/21 760 763 6 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 10 10 6,9 Volkswagen Credit Auto Master Owner Trust 2014-1A 1.400% 7/22/19 300 300 6 Wells Fargo Commercial Mortgage Trust 2012-LC5 3.539% 10/15/45 40 41 6 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.218% 7/15/46 350 376 6 Wells Fargo Commercial Mortgage Trust 2013-LC12 4.296% 7/15/46 450 480 6 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 70 70 6 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 388 389 6 Wells Fargo Commercial Mortgage Trust 2015-C27 3.451% 2/15/48 30 30 6 Wells Fargo Commercial Mortgage Trust 2015-C30 4.496% 9/15/58 200 200 6 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.540% 9/15/58 160 156 6 Wells Fargo Commercial Mortgage Trust 2016-C37 3.794% 12/15/49 70 73 6,9 Wendys Funding LLC 2015-1A 3.371% 6/15/45 227 227 6,9 Wendys Funding LLC 2015-1A 4.080% 6/15/45 56 55 6,9 Wendys Funding LLC 2015-1A 4.497% 6/15/45 49 48 9 Westpac Banking Corp. 2.250% 11/9/20 365 363 6 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 100 107 6 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 20 21 6 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 20 21 6 WFRBS Commercial Mortgage Trust 2014- C21 3.410% 8/15/47 10 10 6 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 360 373 6 WFRBS Commercial Mortgage Trust 2014- C24 3.607% 11/15/47 350 360 6 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 350 371 6 World Financial Network Credit Card Master Note Trust Series 2012-D 2.150% 4/17/23 1,000 1,003 6 World Financial Network Credit Card Master Note Trust Series 2015-B 2.550% 6/17/24 220 222 6 World Financial Network Credit Card Master Note Trust Series 2016-A 2.030% 4/15/25 220 216 6 World Omni Auto Receivables Trust 2015-B 2.150% 8/15/22 175 175 6 World Omni Auto Receivables Trust 2016-B 1.300% 2/15/22 100 99 6 World Omni Automobile Lease Securitization Trust 2016-A 1.610% 1/15/22 575 569 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $78,304) Corporate Bonds (26.2%) Finance (11.3%) Banking (5.8%) 9 ABN AMRO Bank NV 4.750% 7/28/25 150 152 9 ABN AMRO Bank NV 4.800% 4/18/26 200 204 10 Bank of America Corp. 5.500% 11/22/21 138 196 Bank of America Corp. 3.300% 1/11/23 546 546 Bank of America Corp. 4.000% 4/1/24 500 515 Bank of America Corp. 3.875% 8/1/25 400 406 9 Bank of Tokyo-Mitsubishi UFJ Ltd. 2.300% 3/5/20 650 643 11 BPCE SA 3.500% 4/24/20 400 287 BPCE SA 2.750% 12/2/21 180 179 Citigroup Inc. 1.800% 2/5/18 300 300 8,11 Citigroup Inc. 3.005% 8/7/19 500 361 Citigroup Inc. 2.900% 12/8/21 2,610 2,585 Citigroup Inc. 3.200% 10/21/26 800 760 8,11 Commonwealth Bank of Australia 2.960% 7/12/21 200 145 9 Commonwealth Bank of Australia 2.000% 9/6/21 490 475 9 Commonwealth Bank of Australia 4.500% 12/9/25 200 204 Credit Suisse Group Funding Guernsey Ltd. 3.800% 6/9/23 410 406 9 Deutsche Bank AG 4.250% 10/14/21 945 947 Discover Financial Services 5.200% 4/27/22 370 398 First Republic Bank 2.375% 6/17/19 510 508 10 Goldman Sachs Group Inc. 6.125% 5/14/17 100 125 8,11 Goldman Sachs Group Inc. 3.455% 8/8/18 50 36 11 Goldman Sachs Group Inc. 5.000% 8/21/19 400 301 Goldman Sachs Group Inc. 2.300% 12/13/19 1,845 1,843 Goldman Sachs Group Inc. 3.750% 5/22/25 1,050 1,049 10 Goldman Sachs Group Inc. 4.250% 1/29/26 293 401 Goldman Sachs Group Inc. 6.125% 2/15/33 480 580 Goldman Sachs Group Inc. 5.150% 5/22/45 550 576 6,12 HBOS plc 4.500% 3/18/30 40 46 HSBC Holdings plc 3.400% 3/8/21 700 711 HSBC Holdings plc 2.950% 5/25/21 185 184 HSBC Holdings plc 2.650% 1/5/22 1,860 1,818 HSBC Holdings plc 3.600% 5/25/23 480 482 HSBC Holdings plc 3.900% 5/25/26 440 441 HSBC Holdings plc 4.375% 11/23/26 50 50 JPMorgan Chase & Co. 2.400% 6/7/21 250 247 JPMorgan Chase & Co. 2.295% 8/15/21 1,495 1,466 JPMorgan Chase & Co. 2.972% 1/15/23 870 866 JPMorgan Chase & Co. 2.700% 5/18/23 182 177 JPMorgan Chase & Co. 3.200% 6/15/26 171 166 JPMorgan Chase & Co. 5.500% 10/15/40 216 254 12 Leeds Building Society 1.375% 5/5/22 575 603 11 Lloyds Bank plc 3.250% 4/1/20 700 500 8,11 Macquarie Bank Ltd. 2.790% 10/26/18 200 145 9 Macquarie Bank Ltd. 2.600% 6/24/19 78 79 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 310 310 Mitsubishi UFJ Financial Group Inc. 2.190% 9/13/21 430 417 9 Mitsubishi UFJ Trust & Banking Corp. 2.450% 10/16/19 285 285 Morgan Stanley 2.800% 6/16/20 1,170 1,177 Morgan Stanley 2.625% 11/17/21 2,365 2,330 12 Morgan Stanley 1.000% 12/2/22 290 308 Morgan Stanley 3.875% 1/27/26 525 529 12 Morgan Stanley 1.375% 10/27/26 230 237 MUFG Americas Holdings Corp. 2.250% 2/10/20 570 564 6,12 Nationwide Building Society 4.125% 3/20/23 385 421 10 Nationwide Building Society 3.250% 1/20/28 100 130 PNC Bank NA 2.550% 12/9/21 340 339 Royal Bank of Canada 1.500% 7/29/19 340 335 10 Santander UK Group Holdings plc 3.625% 1/14/26 165 208 Svenska Handelsbanken AB 2.450% 3/30/21 370 367 Svenska Handelsbanken AB 1.875% 9/7/21 185 179 Synchrony Financial 4.500% 7/23/25 1,650 1,691 Synchrony Financial 3.700% 8/4/26 394 379 11 Wells Fargo & Co. 4.000% 8/8/19 1,000 735 10 Wells Fargo & Co. 2.000% 7/28/25 123 149 Wells Fargo & Co. 5.375% 2/7/35 150 169 8,11 Westpac Banking Corp. 2.940% 6/3/21 100 72 Westpac Banking Corp. 2.000% 8/19/21 590 572 6 Westpac Banking Corp. 4.322% 11/23/31 885 884 12 Yorkshire Building Society 1.250% 3/17/22 258 272 Brokerage (0.2%) Affiliated Managers Group Inc. 4.250% 2/15/24 250 252 9 Apollo Management Holdings LP 4.400% 5/27/26 430 427 Invesco Finance plc 4.000% 1/30/24 180 187 Stifel Financial Corp. 4.250% 7/18/24 215 213 Finance Companies (0.6%) AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 150 153 Air Lease Corp. 2.125% 1/15/18 2,110 2,110 GE Capital International Funding Co. 4.418% 11/15/35 350 366 International Lease Finance Corp. 4.625% 4/15/21 1,000 1,036 9 SMBC Aviation Capital Finance DAC 2.650% 7/15/21 260 251 Insurance (3.0%) Aetna Inc. 2.400% 6/15/21 75 74 9 AIA Group Ltd. 3.200% 3/11/25 1,050 1,012 Allied World Assurance Co. Holdings Ltd. 4.350% 10/29/25 432 431 American Financial Group Inc. 3.500% 8/15/26 275 264 American International Group Inc. 4.875% 6/1/22 132 144 American International Group Inc. 3.750% 7/10/25 350 352 American International Group Inc. 3.900% 4/1/26 360 365 Aon plc 3.500% 6/14/24 500 501 Arch Capital Finance LLC 4.011% 12/15/26 265 269 Berkshire Hathaway Inc. 2.750% 3/15/23 1,990 1,983 Berkshire Hathaway Inc. 3.125% 3/15/26 235 233 Chubb INA Holdings Inc. 2.700% 3/13/23 225 222 Chubb INA Holdings Inc. 3.150% 3/15/25 200 199 Chubb INA Holdings Inc. 3.350% 5/3/26 200 202 6,12 Credit Agricole Assurances SA 4.250% 1/29/49 100 104 First American Financial Corp. 4.600% 11/15/24 290 285 9 Five Corners Funding Trust 4.419% 11/15/23 828 872 Hanover Insurance Group Inc. 4.500% 4/15/26 100 101 Infinity Property & Casualty Corp. 5.000% 9/19/22 520 530 12 Liberty Mutual Group Inc. 2.750% 5/4/26 100 109 Manulife Financial Corp. 4.150% 3/4/26 965 1,009 Marsh & McLennan Cos. Inc. 2.350% 9/10/19 180 181 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 900 906 MetLife Inc. 4.368% 9/15/23 1,450 1,559 9 Metropolitan Life Global Funding I 3.000% 1/10/23 295 296 9 Metropolitan Life Global Funding I 3.450% 12/18/26 500 503 Old Republic International Corp. 3.875% 8/26/26 370 352 Principal Financial Group Inc. 3.100% 11/15/26 225 216 Progressive Corp. 2.450% 1/15/27 460 427 6 Progressive Corp. 6.700% 6/15/67 380 372 Prudential Financial Inc. 4.500% 11/15/20 20 21 Reinsurance Group of America Inc. 4.700% 9/15/23 170 180 Reinsurance Group of America Inc. 3.950% 9/15/26 2,095 2,072 9 Reliance Standard Life Global Funding II 2.375% 5/4/20 240 236 9 Swiss Re Treasury US Corp. 2.875% 12/6/22 130 128 9 TIAA Asset Management Finance Co. LLC 4.125% 11/1/24 246 249 Trinity Acquisition plc 4.625% 8/15/23 350 361 Trinity Acquisition plc 6.125% 8/15/43 102 109 UnitedHealth Group Inc. 3.750% 7/15/25 230 238 XLIT Ltd. 6.375% 11/15/24 998 1,162 Real Estate Investment Trusts (1.7%) Alexandria Real Estate Equities Inc. 3.950% 1/15/27 345 340 Boston Properties LP 2.750% 10/1/26 60 55 Brandywine Operating Partnership LP 3.950% 2/15/23 113 112 Brandywine Operating Partnership LP 4.100% 10/1/24 294 288 Brandywine Operating Partnership LP 4.550% 10/1/29 1,213 1,184 Brixmor Operating Partnership LP 3.850% 2/1/25 60 59 Brixmor Operating Partnership LP 4.125% 6/15/26 825 820 Columbia Property Trust Operating Partnership LP 3.650% 8/15/26 213 201 9 Goodman Australia Industrial Fund 3.400% 9/30/26 500 474 HCP Inc. 3.400% 2/1/25 145 139 HCP Inc. 4.000% 6/1/25 200 197 Healthcare Trust of America Holdings LP 3.700% 4/15/23 759 758 Healthcare Trust of America Holdings LP 3.500% 8/1/26 200 190 Kilroy Realty LP 4.375% 10/1/25 1,925 1,965 Kilroy Realty LP 4.250% 8/15/29 105 102 Liberty Property LP 4.400% 2/15/24 1,250 1,312 Mid-America Apartments LP 4.000% 11/15/25 380 383 Omega Healthcare Investors Inc. 5.250% 1/15/26 1,025 1,048 Omega Healthcare Investors Inc. 4.500% 4/1/27 625 594 Simon Property Group LP 3.250% 11/30/26 375 367 10 Welltower Inc. 4.800% 11/20/28 122 173 Industrial (12.8%) Basic Industry (0.7%) Agrium Inc. 3.375% 3/15/25 600 583 Agrium Inc. 5.250% 1/15/45 400 418 9 Air Liquide Finance SA 2.500% 9/27/26 200 188 9 Air Liquide Finance SA 3.500% 9/27/46 200 183 Barrick North America Finance LLC 5.700% 5/30/41 200 205 9 CF Industries Inc. 3.400% 12/1/21 110 109 CF Industries Inc. 3.450% 6/1/23 75 68 9 CF Industries Inc. 4.500% 12/1/26 230 226 CF Industries Inc. 4.950% 6/1/43 300 250 Dow Chemical Co. 8.550% 5/15/19 187 214 12 Eastman Chemical Co. 1.500% 5/26/23 200 217 11 Glencore Australia Holdings Pty Ltd. 4.500% 9/19/19 50 36 Goldcorp Inc. 3.700% 3/15/23 300 295 International Paper Co. 4.400% 8/15/47 200 189 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 100 101 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 100 109 Potash Corp. of Saskatchewan Inc. 3.625% 3/15/24 200 198 Syngenta Finance NV 4.375% 3/28/42 75 66 Vale Overseas Ltd. 5.625% 9/15/19 30 32 Vale Overseas Ltd. 5.875% 6/10/21 95 99 Vale Overseas Ltd. 6.875% 11/21/36 400 395 Valspar Corp. 3.300% 2/1/25 100 96 Capital Goods (0.8%) Caterpillar Inc. 4.300% 5/15/44 365 379 9 CRH America Inc. 5.125% 5/18/45 300 310 Embraer Netherlands Finance BV 5.050% 6/15/25 1,600 1,591 General Electric Capital Corp. 6.750% 3/15/32 657 871 General Electric Capital Corp. 6.150% 8/7/37 300 386 Illinois Tool Works Inc. 2.650% 11/15/26 435 415 John Deere Capital Corp. 2.800% 3/6/23 450 449 Roper Technologies Inc. 2.800% 12/15/21 140 140 Roper Technologies Inc. 3.800% 12/15/26 240 242 Spirit AeroSystems Inc. 3.850% 6/15/26 235 229 United Rentals North America Inc. 4.625% 7/15/23 285 291 United Rentals North America Inc. 5.500% 5/15/27 105 104 Communication (1.8%) 21st Century Fox America Inc. 3.000% 9/15/22 120 119 21st Century Fox America Inc. 4.950% 10/15/45 120 123 America Movil SAB de CV 5.000% 3/30/20 500 533 America Movil SAB de CV 6.375% 3/1/35 300 348 American Tower Corp. 4.700% 3/15/22 610 651 10 AT&T Inc. 5.875% 4/28/17 100 125 AT&T Inc. 5.350% 9/1/40 200 204 AT&T Inc. 4.800% 6/15/44 600 568 Charter Communications Operating LLC / Charter Communications Operating Capital 4.908% 7/23/25 120 126 Charter Communications Operating LLC / Charter Communications Operating Capital 6.384% 10/23/35 200 228 Crown Castle International Corp. 2.250% 9/1/21 1,000 964 Deutsche Telekom International Finance BV 8.750% 6/15/30 250 367 Electronic Arts Inc. 4.800% 3/1/26 120 126 Grupo Televisa SAB 6.125% 1/31/46 600 595 Moody's Corp. 5.250% 7/15/44 460 503 Orange SA 5.375% 1/13/42 160 179 11 Telstra Corp. Ltd. 4.000% 9/16/22 190 140 Time Warner Cable LLC 5.500% 9/1/41 120 123 Verizon Communications Inc. 5.150% 9/15/23 435 480 Verizon Communications Inc. 4.150% 3/15/24 920 957 Verizon Communications Inc. 2.625% 8/15/26 900 828 Verizon Communications Inc. 5.050% 3/15/34 450 474 Verizon Communications Inc. 4.400% 11/1/34 450 442 Verizon Communications Inc. 3.850% 11/1/42 950 819 Verizon Communications Inc. 4.862% 8/21/46 400 405 Verizon Communications Inc. 5.012% 8/21/54 525 521 Viacom Inc. 3.450% 10/4/26 100 92 Viacom Inc. 4.375% 3/15/43 500 398 Consumer Cyclical (1.5%) AutoZone Inc. 3.125% 4/21/26 250 240 9 BMW US Capital LLC 2.000% 4/11/21 170 166 9 BMW US Capital LLC 2.800% 4/11/26 175 169 CVS Health Corp. 2.800% 7/20/20 10 10 Ford Motor Co. 4.750% 1/15/43 420 397 Ford Motor Credit Co. LLC 3.336% 3/18/21 1,200 1,208 General Motors Co. 4.000% 4/1/25 240 235 General Motors Co. 6.600% 4/1/36 300 339 General Motors Financial Co. Inc. 3.500% 7/10/19 510 519 General Motors Financial Co. Inc. 4.200% 3/1/21 300 309 General Motors Financial Co. Inc. 5.250% 3/1/26 650 676 9 Harley-Davidson Financial Services Inc. 2.150% 2/26/20 300 297 Kohl's Corp. 4.250% 7/17/25 175 175 Kohl's Corp. 5.550% 7/17/45 250 238 Lowe's Cos. Inc. 5.800% 10/15/36 200 242 Lowe's Cos. Inc. 5.800% 4/15/40 100 123 Lowe's Cos. Inc. 4.375% 9/15/45 150 154 McDonald's Corp. 3.500% 7/15/20 240 249 McDonald's Corp. 4.700% 12/9/35 420 444 NVR Inc. 3.950% 9/15/22 75 76 11 Toyota Motor Credit Corp. 2.750% 7/26/21 30 21 Visa Inc. 3.150% 12/14/25 355 356 Visa Inc. 4.150% 12/14/35 240 250 11 Volkswagen Financial Services Australia Pty Ltd. 3.250% 8/13/19 40 29 Wal-Mart Stores Inc. 2.550% 4/11/23 300 297 Wal-Mart Stores Inc. 5.250% 9/1/35 480 571 Wal-Mart Stores Inc. 5.625% 4/1/40 210 259 Walgreens Boots Alliance Inc. 2.600% 6/1/21 180 178 Walgreens Boots Alliance Inc. 3.800% 11/18/24 440 446 Walgreens Boots Alliance Inc. 4.650% 6/1/46 500 507 Consumer Noncyclical (3.1%) Abbott Laboratories 4.750% 11/30/36 500 508 AbbVie Inc. 2.300% 5/14/21 205 200 AbbVie Inc. 3.600% 5/14/25 1,225 1,207 AbbVie Inc. 4.700% 5/14/45 285 279 Actavis Funding SCS 3.000% 3/12/20 450 456 Actavis Funding SCS 3.850% 6/15/24 300 302 Actavis Funding SCS 4.550% 3/15/35 1,200 1,178 Actavis Funding SCS 4.750% 3/15/45 150 147 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 300 304 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 750 788 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 650 702 12 Anheuser-Busch InBev SA/NV 2.750% 3/17/36 173 199 Archer-Daniels-Midland Co. 4.535% 3/26/42 100 105 12 Becton Dickinson & Co. 1.900% 12/15/26 200 217 Biogen Inc. 4.050% 9/15/25 135 138 Biogen Inc. 5.200% 9/15/45 190 203 12 Bunge Finance Europe BV 1.850% 6/16/23 800 867 Celgene Corp. 5.250% 8/15/43 300 315 Conagra Brands Inc. 3.250% 9/15/22 500 501 Constellation Brands Inc. 4.750% 11/15/24 140 149 Express Scripts Holding Co. 3.900% 2/15/22 200 207 Express Scripts Holding Co. 4.500% 2/25/26 910 936 Express Scripts Holding Co. 4.800% 7/15/46 300 287 Gilead Sciences Inc. 5.650% 12/1/41 610 704 Gilead Sciences Inc. 4.750% 3/1/46 105 109 9 Grupo Bimbo SAB de CV 3.875% 6/27/24 1,000 990 9 Grupo Bimbo SAB de CV 4.875% 6/27/44 400 365 JM Smucker Co. 3.500% 3/15/25 240 241 12 Kraft Heinz Foods Co. 2.250% 5/25/28 300 322 Kraft Heinz Foods Co. 4.375% 6/1/46 100 94 Mead Johnson Nutrition Co. 3.000% 11/15/20 450 454 Mead Johnson Nutrition Co. 4.600% 6/1/44 300 286 Medtronic Inc. 3.625% 3/15/24 130 135 Medtronic Inc. 3.500% 3/15/25 70 72 Medtronic Inc. 4.375% 3/15/35 150 158 Medtronic Inc. 5.550% 3/15/40 240 280 12 Merck & Co. Inc. 1.375% 11/2/36 100 101 12 Molson Coors Brewing Co. 1.250% 7/15/24 100 105 9 Mylan NV 3.950% 6/15/26 705 659 Newell Brands Inc. 5.500% 4/1/46 180 206 Northwell Healthcare Inc. 3.979% 11/1/46 15 14 Quest Diagnostics Inc. 3.450% 6/1/26 100 98 Reynolds American Inc. 4.450% 6/12/25 150 158 Reynolds American Inc. 5.700% 8/15/35 400 459 Reynolds American Inc. 7.250% 6/15/37 300 395 Reynolds American Inc. 5.850% 8/15/45 150 177 Shire Acquisitions Investments Ireland DAC 3.200% 9/23/26 750 700 Stryker Corp. 4.625% 3/15/46 210 213 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 442 493 12 Thermo Fisher Scientific Inc. 1.375% 9/12/28 418 418 Tyson Foods Inc. 4.875% 8/15/34 150 154 Tyson Foods Inc. 5.150% 8/15/44 400 410 12 Zimmer Biomet Holdings Inc. 2.425% 12/13/26 200 214 Energy (2.5%) Anadarko Petroleum Corp. 3.450% 7/15/24 550 539 Anadarko Petroleum Corp. 5.550% 3/15/26 250 280 Anadarko Petroleum Corp. 6.600% 3/15/46 600 740 Apache Corp. 3.625% 2/1/21 240 248 Apache Corp. 5.100% 9/1/40 100 105 BP Capital Markets plc 2.521% 1/15/20 110 111 BP Capital Markets plc 2.112% 9/16/21 100 98 BP Capital Markets plc 3.245% 5/6/22 300 305 BP Capital Markets plc 2.750% 5/10/23 450 442 BP Capital Markets plc 3.506% 3/17/25 300 302 Columbia Pipeline Group Inc. 4.500% 6/1/25 240 252 ConocoPhillips Co. 4.200% 3/15/21 300 318 ConocoPhillips Co. 4.950% 3/15/26 475 523 ConocoPhillips Co. 5.950% 3/15/46 180 224 Devon Energy Corp. 4.000% 7/15/21 200 205 Devon Energy Corp. 3.250% 5/15/22 300 298 Devon Energy Corp. 5.000% 6/15/45 325 320 Energy Transfer Partners LP 6.700% 7/1/18 230 245 Energy Transfer Partners LP 9.700% 3/15/19 260 298 Energy Transfer Partners LP 5.200% 2/1/22 642 687 Energy Transfer Partners LP 4.750% 1/15/26 500 516 EnLink Midstream Partners LP 4.850% 7/15/26 200 200 Enterprise Products Operating LLC 6.650% 10/15/34 180 215 EOG Resources Inc. 2.625% 3/15/23 180 174 EOG Resources Inc. 3.900% 4/1/35 120 114 Kinder Morgan Inc. 7.800% 8/1/31 70 86 Marathon Oil Corp. 3.850% 6/1/25 200 193 MPLX LP 4.875% 12/1/24 400 409 Occidental Petroleum Corp. 3.000% 2/15/27 750 724 Occidental Petroleum Corp. 4.400% 4/15/46 100 101 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 150 159 Schlumberger Investment SA 3.650% 12/1/23 450 470 Shell International Finance BV 2.250% 1/6/23 210 202 Shell International Finance BV 3.250% 5/11/25 85 85 Shell International Finance BV 2.875% 5/10/26 500 482 Shell International Finance BV 2.500% 9/12/26 265 248 Shell International Finance BV 3.625% 8/21/42 150 135 Shell International Finance BV 4.000% 5/10/46 300 286 Spectra Energy Partners LP 4.750% 3/15/24 150 160 Spectra Energy Partners LP 3.500% 3/15/25 180 176 Sunoco Logistics Partners Operations LP 3.450% 1/15/23 350 345 Tennessee Gas Pipeline Co. LLC 7.000% 10/15/28 700 817 Tennessee Gas Pipeline Co. LLC 7.625% 4/1/37 90 109 Total Capital Canada Ltd. 2.750% 7/15/23 250 247 Total Capital International SA 3.750% 4/10/24 285 298 Transocean Inc. 4.250% 10/15/17 750 750 Valero Energy Partners LP 4.375% 12/15/26 165 167 Williams Partners LP 4.125% 11/15/20 180 187 Williams Partners LP 3.900% 1/15/25 817 800 Williams Partners LP 4.000% 9/15/25 270 267 Other Industrial (0.2%) CBRE Services Inc. 4.875% 3/1/26 500 499 9 CK Hutchison International 16 Ltd. 2.750% 10/3/26 240 223 12 Fluor Corp. 1.750% 3/21/23 100 110 12 Kennedy Wilson Europe Real Estate plc 3.250% 11/12/25 200 214 Technology (1.4%) Analog Devices Inc. 3.500% 12/5/26 220 218 8,11 Apple Inc. 2.410% 8/28/19 500 360 Apple Inc. 3.850% 5/4/43 860 825 Apple Inc. 3.450% 2/9/45 170 150 Avnet Inc. 3.750% 12/1/21 35 35 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 4.420% 6/15/21 530 548 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.875% 6/15/21 95 101 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.450% 6/15/23 490 520 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 7.125% 6/15/24 95 105 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 6.020% 6/15/26 410 443 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.100% 7/15/36 450 536 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.350% 7/15/46 50 62 Equifax Inc. 3.250% 6/1/26 75 72 Fidelity National Information Services Inc. 1.450% 6/5/17 75 75 Fidelity National Information Services Inc. 4.500% 10/15/22 500 532 Fidelity National Information Services Inc. 4.500% 8/15/46 500 475 Hewlett Packard Enterprise Co. 4.900% 10/15/25 500 513 Hewlett Packard Enterprise Co. 6.350% 10/15/45 700 700 Pitney Bowes Inc. 3.375% 10/1/21 145 140 Total System Services Inc. 4.800% 4/1/26 500 536 Tyco Electronics Group SA 4.875% 1/15/21 65 70 Tyco Electronics Group SA 3.500% 2/3/22 90 93 Tyco Electronics Group SA 7.125% 10/1/37 120 156 Verisk Analytics Inc. 5.800% 5/1/21 84 93 Verisk Analytics Inc. 4.000% 6/15/25 300 304 Verisk Analytics Inc. 5.500% 6/15/45 525 554 Xerox Corp. 6.350% 5/15/18 80 84 Xerox Corp. 2.800% 5/15/20 5 5 Xerox Corp. 2.750% 9/1/20 75 74 Xerox Corp. 4.500% 5/15/21 200 208 Transportation (0.8%) 9 Air Canada 7.750% 4/15/21 60 67 Burlington Northern Santa Fe LLC 5.400% 6/1/41 200 235 6 Continental Airlines 2005-ERJ1 Pass Through Trust 9.798% 10/1/22 120 131 6,13 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718% 7/2/24 42 48 6 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 899 1,032 6 Delta Air Lines 2007-1 Class B Pass Through Trust 8.021% 8/10/22 68 78 6 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 52 53 Kansas City Southern 3.125% 6/1/26 230 219 Kansas City Southern 4.300% 5/15/43 650 601 6 Southwest Airlines Co. 2007-1 Pass Through Trust 6.650% 8/1/22 89 97 6 UAL 2007-1 Pass Through Trust 6.636% 7/2/22 1,698 1,826 Union Pacific Corp. 3.799% 10/1/51 220 204 6 United Airlines 2014-2 Class B Pass Through Trust 4.625% 3/3/24 316 321 6 US Airways 2001-1C Pass Through Trust 7.346% 9/20/23 50 54 9 WestJet Airlines Ltd. 3.500% 6/16/21 320 320 Utilities (2.1%) Electric (1.7%) 9 AEP Transmission Co. LLC 3.100% 12/1/26 165 162 Arizona Public Service Co. 2.550% 9/15/26 165 155 Baltimore Gas & Electric Co. 6.350% 10/1/36 150 190 9 Cleco Corporate Holdings LLC 4.973% 5/1/46 250 255 CMS Energy Corp. 3.600% 11/15/25 150 152 Commonwealth Edison Co. 6.450% 1/15/38 223 292 9 EDP Finance BV 4.125% 1/15/20 1,200 1,226 9 EDP Finance BV 5.250% 1/14/21 100 106 9 Emera US Finance LP 2.700% 6/15/21 110 109 9 Emera US Finance LP 4.750% 6/15/46 700 700 Entergy Louisiana LLC 2.400% 10/1/26 320 298 Entergy Louisiana LLC 3.050% 6/1/31 350 331 Entergy Louisiana LLC 4.950% 1/15/45 300 309 Entergy Mississippi Inc. 2.850% 6/1/28 510 484 FirstEnergy Corp. 4.250% 3/15/23 989 1,022 9 Fortis Inc. 3.055% 10/4/26 725 676 Georgia Power Co. 2.400% 4/1/21 105 104 LG&E & KU Energy LLC 4.375% 10/1/21 150 160 MidAmerican Energy Co. 5.800% 10/15/36 230 279 Pacific Gas & Electric Co. 6.050% 3/1/34 200 250 Pacific Gas & Electric Co. 6.250% 3/1/39 300 382 Pacific Gas & Electric Co. 4.450% 4/15/42 20 21 Pacific Gas & Electric Co. 4.000% 12/1/46 10 10 PacifiCorp 5.250% 6/15/35 275 316 PacifiCorp 6.100% 8/1/36 200 252 Puget Energy Inc. 3.650% 5/15/25 350 345 Puget Sound Energy Inc. 6.274% 3/15/37 100 125 Puget Sound Energy Inc. 5.795% 3/15/40 120 146 South Carolina Electric & Gas Co. 6.050% 1/15/38 100 124 South Carolina Electric & Gas Co. 4.350% 2/1/42 150 152 6 Southern Co. 5.500% 3/15/57 235 237 12 Southern Power Co. 1.000% 6/20/22 300 318 Southwestern Electric Power Co. 2.750% 10/1/26 445 419 Southwestern Public Service Co. 3.300% 6/15/24 150 152 Southwestern Public Service Co. 4.500% 8/15/41 210 222 Virginia Electric & Power Co. 2.950% 11/15/26 250 243 Westar Energy Inc. 2.550% 7/1/26 240 225 Natural Gas (0.4%) CenterPoint Energy Resources Corp. 5.850% 1/15/41 955 1,079 9 Engie SA 2.875% 10/10/22 75 74 Southern Co. Gas Capital Corp. 2.450% 10/1/23 75 72 Southern Co. Gas Capital Corp. 3.950% 10/1/46 200 185 Southwest Gas Corp. 3.800% 9/29/46 885 804 Total Corporate Bonds (Cost $168,041) Sovereign Bonds (5.2%) 6 Bermuda 3.717% 1/25/27 250 235 BOC Aviation Ltd. 3.875% 5/9/19 200 206 9 CDP Financial Inc. 4.400% 11/25/19 600 641 9 Comision Federal de Electricidad 4.750% 2/23/27 200 193 Corp Andina de Fomento 2.125% 9/27/21 750 726 9 Corp. Nacional del Cobre de Chile 3.000% 7/17/22 570 554 9 CPPIB Capital Inc. 1.250% 9/20/19 200 197 Electricite de France SA 3.625% 10/13/25 600 599 Export-Import Bank of Korea 2.250% 1/21/20 1,200 1,189 Export-Import Bank of Korea 5.125% 6/29/20 500 542 Gazprom OAO Via Gaz Capital SA 4.950% 7/19/22 200 206 9 ICBCIL Finance Co. Ltd. 2.375% 5/19/19 300 298 14 Japan 0.000% 3/6/17 160,000 1,370 14 Japan 0.000% 5/12/17 330,000 2,826 Kingdom of Saudi Arabia 2.375% 10/26/21 350 339 Nexen Energy ULC 6.400% 5/15/37 300 364 9 NongHyup Bank 1.875% 9/12/21 500 475 Petrobras Global Finance BV 4.875% 3/17/20 130 129 Petrobras International Finance Co. SA 7.875% 3/15/19 318 341 Petrobras International Finance Co. SA 5.750% 1/20/20 210 213 9 Petroleos Mexicanos 5.500% 2/4/19 470 490 Petroleos Mexicanos 8.000% 5/3/19 115 127 Petroleos Mexicanos 5.500% 1/21/21 2,375 2,451 9 Petroleos Mexicanos 5.375% 3/13/22 350 358 9 Province of Alberta Canada 2.050% 8/17/26 500 461 Province of Ontario 1.625% 1/18/19 1,000 998 Province of Ontario 2.000% 1/30/19 500 503 Province of Ontario 2.500% 4/27/26 50 48 Province of Quebec 7.125% 2/9/24 200 249 Province of Quebec 7.500% 9/15/29 75 104 Republic of Chile 3.125% 3/27/25 500 496 Republic of Colombia 4.375% 7/12/21 2,650 2,767 Republic of Hungary 6.250% 1/29/20 1,200 1,312 Republic of Hungary 5.750% 11/22/23 150 166 12 Republic of Indonesia 3.750% 6/14/28 200 214 Republic of Indonesia 5.125% 1/15/45 600 599 Republic of Kazakhstan 4.875% 10/14/44 200 191 Republic of Lithuania 7.375% 2/11/20 300 342 9 Republic of Lithuania 7.375% 2/11/20 300 342 Republic of Lithuania 6.125% 3/9/21 365 409 Republic of Namibia 5.250% 10/29/25 300 293 6 Republic of Panama 4.000% 9/22/24 600 610 Republic of Poland 5.125% 4/21/21 615 670 Republic of Poland 5.000% 3/23/22 70 76 Republic of South Africa 5.875% 9/16/25 220 235 Republic of Turkey 7.000% 6/5/20 600 644 Republic of Turkey 5.625% 3/30/21 585 599 Republic of Turkey 4.875% 4/16/43 950 761 State of Israel 4.500% 1/30/43 200 200 Statoil ASA 2.450% 1/17/23 600 585 United Mexican States 3.625% 3/15/22 2,210 2,219 United Mexican States 6.050% 1/11/40 500 541 United Mexican States 4.350% 1/15/47 200 172 6 Uruguay 5.100% 6/18/50 200 180 YPF SA 8.875% 12/19/18 600 653 Total Sovereign Bonds (Cost $33,456) Taxable Municipal Bonds (0.3%) California GO 7.550% 4/1/39 500 742 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 200 243 Illinois GO 5.100% 6/1/33 900 804 Total Taxable Municipal Bonds (Cost $1,878) Shares Temporary Cash Investment (2.8%) Money Market Fund (3.0%) 15 Vanguard Market Liquidity Fund (Cost 0.823% 175,976 17,600 Total Investments (101.6%) (Cost $651,196) Liability for Options Written (0.0%) Written Options on Futures (0.0%) Expiration Date Contract Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $121.50 1/27/17 20 (1) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $122.50 1/27/17 4 (1) Put Options on 10-year U.S. Treasury Note Futures Contracts, Strike Price $122.00 2/24/17 54 (18) Total Options on Futures Written (Premiums Received $45) Other Assets and Liabilities-Net (-1.6%) Net Assets (100%) 1 Securities with a value of $773,000 have been segregated as initial margin for open cleared swap contracts. 2 Securities with a value of $949,000 have been segregated as initial margin for open futures contracts. 3 U.S. government-guaranteed. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 7 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of December 31, 2016. 8 Adjustable-rate security. 9 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2016, the aggregate value of these securities was $55,087,000, representing 8.8% of net assets. 10 Face amount denominated in British pounds. 11 Face amount denominated in Australian dollars. 12 Face amount denominated in euro. 13 Scheduled principal and interest payments are guaranteed by Municipal Bond Insurance Association. 14 Face amount denominated in Japanese yen. 15 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. GO—General Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. D. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 342,572 — Asset-Backed/Commercial Mortgage-Backed Securities — 77,648 — Corporate Bonds — 164,432 — Sovereign Bonds — 32,708 — Taxable Municipal Bonds — 1,789 — Temporary Cash Investments 17,600 — — Liability for Option Written (20) — — Futures Contracts—Assets 1 152 — — Futures Contracts—Liabilities 1 (153) — — Forward Currency ContractsAssets — 532 — Forward Currency ContractsLiabilities — (19) — Swap Contracts—Assets 17 1 19 — Swap Contracts—Liabilities (6) 1 (89) — Total 17,590 619,592 — 1 Represents variation margin on the last day of the reporting period. F. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). At December 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: (000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note March 2017 229 49,621 7 10-Year Ultra U.S. Treasury Note December 2016 (222) (29,762) 193 Ultra Long U.S. Treasury Bond March 2017 126 20,192 53 AUD 90-Day Bank Bill March 2017 (7) (5,029) — 30-Year U.S. Treasury Bond March 2017 24 3,616 53 10-Year U.S. Treasury Note March 2017 (21) (2,610) (7) Euro-Bund March 2017 (15) (2,592) (36) 5-Year U.S. Treasury Note March 2017 (22) (2,589) (6) Euro-Bobl March 2017 (13) (1,829) (15) AUD 3-Year Treasury Bond March 2017 (20) (1,609) 2 Long Gilt March 2017 (6) (930) (17) Euro-Buxl March 2017 (2) (365) (4) 223 Unrealized appreciation (depreciation) on open futures contracts, except for AUD 90-Day Bank Bill and AUD 3-Year Treasury Bond futures contracts, is required to be treated as realized gain (loss) for tax purposes. G. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as ordinary income for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) Morgan Stanley Capital Services LLC 1/12/17 EUR 310 USD 331 (4) Citibank, N.A. 1/12/17 EUR 288 USD 300 3 Morgan Stanley Capital Services LLC 1/12/17 GBP 200 USD 253 (6) JPMorgan Chase Bank N.A. 1/12/17 EUR 167 USD 179 (2) Citibank, N.A. 1/12/17 AUD 150 USD 109 (1) JPMorgan Chase Bank N.A. 1/12/17 GBP 150 USD 186 (1) Goldman Sachs Bank AG 1/12/17 EUR 100 USD 106 (1) Barclays Capital 1/12/17 AUD 80 USD 60 (2) BNP Paribas 1/12/17 EUR 61 USD 65 (1) Goldman Sachs Bank AG 1/12/17 GBP 40 USD 51 (1) Barclays Capital 1/12/17 EUR 19 USD 20 - Citibank, N.A. 1/12/17 USD 6,767 EUR 6,369 57 JPMorgan Chase Bank N.A. 5/12/17 USD 3,122 JPY 330,000 278 JPMorgan Chase Bank N.A. 1/12/17 USD 2,724 AUD 3,643 96 Citibank, N.A. 1/12/17 USD 2,067 GBP 1,663 17 JPMorgan Chase Bank N.A. 3/6/17 USD 1,427 JPY 160,000 54 Citibank, N.A. 1/12/17 USD 412 AUD 550 16 Barclays Capital 1/12/17 USD 327 AUD 440 10 Goldman Sachs Bank AG 1/12/17 USD 109 AUD 150 1 Goldman Sachs Bank AG 1/12/17 USD 26 EUR 25 - JPMorgan Chase Bank N.A. 1/12/17 USD 23 EUR 22 - JPMorgan Chase Bank N.A. 1/12/17 USD 16 GBP 13 - 513 H. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The fund enters into interest rate swap transactions to adjust the fund's sensitivity to changes in interest rates and maintain the ability to generate income at prevailing market rates. Under the terms of the swaps, one party pays the other an amount that is a fixed percentage rate applied to a notional amount. In return, the counterparty agrees to pay a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. The fund enters into centrally cleared interest rate and credit default swaps to achieve the same objectives specified with respect to the equivalent over-the-counter swaps but with less counterparty risk because a regulated clearinghouse is the counterparty instead of the clearing broker or executing broker. The clearinghouse imposes initial margin requirements to secure the fund's performance, and requires daily settlement of variation margin representing changes in the market value of each contract. To further mitigate counterparty risk, the fund trades with a diverse group of prequalified executing brokers; monitors the financial strength of its clearing brokers, executing brokers, and clearinghouse; and has entered into agreements with its clearing brokers and executing brokers. At period ended December 31, 2016, the fund had the following open swap contracts: Centrally Cleared Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Amount (Paid) (Paid) (Depreciation) Reference Entity Date Clearinghouse (000) ($000) (%) ($000) Credit Protection Purchased CDX-NA-IG-S27- V1 12/20/21 ICE USD 13,185 - (1.000) (42) iTraxx Europe Senior Financials- S26-V1 12/20/21 ICE EUR 1,745 - (1.000) - iTraxx Europe Crossover-S26- V1 12/20/21 ICE EUR 600 - (5.000) (10) iTraxx Europe- S26-V1 12/20/21 ICE EUR 5,035 - (1.000) 3 Total (49) EUREuro. ICEIntercontinental Exchange. USDU.S. dollar. Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty ($000) ($000) (%) ($000) Credit Protection Sold/Moody's Rating Berkshire Hathaway Inc./Aa2 6/20/21 JPMC 70 - 1.000 - Berkshire Hathaway Inc./Aa2 6/20/21 GSI 55 - 1.000 - Berkshire Hathaway Inc./Aa2 6/20/21 BARC 125 (1) 1.000 1 Berkshire Hathaway Inc./Aa2 6/20/21 BARC 160 1 1.000 2 Kohls Corp./Baa2 6/20/21 GSI 35 1 1.000 - Kohls Corp./Baa2 6/20/21 GSI 35 1 1.000 - Kohls Corp./Baa2 6/20/21 GSI 70 2 1.000 - Metlife Inc./A3 12/20/21 BARC 100 - 1.000 - Republic of Peru/A3 12/20/21 CITNA 1,400 15 1.000 8 Total 11 Credit Protection Purchased Avnet Inc. 12/20/21 GSI 35 - (1.000) - Banco Bilbao Vizcaya Argentaria SA 6/20/21 BOANA 505 (13) (1.000) (11) CMBX-NA-AAA-9 9/17/58 GSI 170 (6) (0.500) (3) CMBX-NA-AAA-9 9/17/58 JPM 90 (3) (0.500) (1) CMBX-NA-AAA-9 9/17/58 CSFBI 280 (15) (0.500) (9) CMBX-NA-AAA-9 9/17/58 GSI 80 (5) (0.500) (3) CMBX-NA-AAA-9 9/17/58 MSCS 90 (5) (0.500) (3) CMBX-NA-AAA-9 9/17/58 JPM 90 (5) (0.500) (3) CMBX-NA-AAA-9 9/17/58 GSI 20 (1) (0.500) - CMBX-NA-AAA-9 9/17/58 CSFBI 90 (4) (0.500) (2) CMBX-NA-AAA-9 9/17/58 CSFBI 110 (4) (0.500) (2) CMBX-NA-AAA-9 9/17/58 MSCS 100 (4) (0.500) (2) Commerzbank AG 6/20/21 BOANA 505 (8) (1.000) (7) Federative Republic of Brazil 6/20/21 GSI 150 (15) (1.000) (6) Lincoln National Corp. 12/20/21 BARC 100 - (1.000) - Lincoln National Corp. 6/20/21 BARC 25 (1) (1.000) (1) Lincoln National Corp. 6/20/21 BARC 35 - (1.000) - People's Republic of China 12/20/21 GSI 300 (4) (1.000) (1) People's Republic of China 12/20/21 GSI 200 (2) (1.000) - People's Republic of China 12/20/21 BNPSW 700 - (1.000) 5 Republic of Colombia 12/20/21 CITNA 625 (23) (1.000) (6) Republic of Korea 12/20/21 JPMC 1,100 25 (1.000) (5) Republic of Turkey 12/20/21 BARC 800 (70) (1.000) (11) Republic of Turkey 12/20/21 MSCS 475 (33) (1.000) 2 Republic of Turkey 12/20/21 CITNA 1,100 (92) (1.000) (11) Societe Generale SA 12/20/21 JPMC 325 2 (1.000) (1) Societe Generale SA 12/20/21 BNPSW 200 1 1 (1.000) (1) Standard Chartered Bank 12/20/21 JPMC 185 - (1.000) 1 Total (81) (70) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 Notional amount denominated in Euro. BARCBarclays Bank plc. BNPSWBNP Paribas. BOANABank of America, N.A. CITNACitibank, N.A. CSFBICredit Suisse First Boston International. GSIGoldman Sachs International. JPMCJP Morgan Chase Bank. MSCSMorgan Stanley Capital Services LLC. Centrally Cleared Interest Rate Swaps Fixed Floating Interest Interest Rate Rate Unrealized Future Notional Received Received Appreciation Effective Amount (Paid) (Paid) (Depreciation) Termination Date Date Clearinghouse ($000) (%) (%) ($000) 3/15/18 3/15/17 1 CME 1,337 1.250 (0.000)
